Exhibit 10.3

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

 

 

 

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

AMONG

CITIBANK, N.A.,

FEDERATED DEPARTMENT STORES, INC.,

FDS BANK

AND

PRIME II RECEIVABLES CORPORATION

DATED AS OF JUNE 1, 2005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

      Page

RECITALS

   1

ARTICLE I DEFINITIONS

   2

SECTION 1.1. Definitions of Certain Terms

   2

SECTION 1.2. Interpretation

   20

ARTICLE II FIRST CLOSING, PURCHASE, SALE AND ASSUMPTION

   21

SECTION 2.1. Purchase and Sale of FDS Assets and the Prime Stock

   21

SECTION 2.2. Assumption of FDS Liabilities

   21

SECTION 2.3. FDS Purchase Price; FDS Purchase Price Adjustment

   21

SECTION 2.4. The First Closing

   22

ARTICLE III SECOND CLOSING, PURCHASE, SALE AND ASSUMPTION

   23

SECTION 3.1. Purchase and Sale of the GE/Macy’s Assets

   23

SECTION 3.2. Assumption of the GE/Macy’s Liabilities

   23

SECTION 3.3. GE/Macy’s Purchase Price; GE/Macy’s Purchase Price Adjustment

   23

SECTION 3.4. The Second Closing

   25

ARTICLE IV THIRD CLOSING, PURCHASE, SALE AND ASSUMPTION

   25

SECTION 4.1. Purchase and Sale of the May Assets

   25

SECTION 4.2. Assumption of the May Liabilities

   25

SECTION 4.3. May Purchase Price; May Purchase Price Adjustment

   26

SECTION 4.4. The Third Closing

   27

ARTICLE V REPRESENTATIONS OF THE PARTIES

   27

SECTION 5.1. Representations of FDS

   27

SECTION 5.2. Representations of the Purchaser

   35

SECTION 5.3. No Other Representations or Warranties; No Recourse

   39

ARTICLE VI COVENANTS

   39

SECTION 6.1. Conduct of Business

   39

SECTION 6.2. Certain Changes

   40

SECTION 6.3. Access and Confidentiality

   42

SECTION 6.4. Reasonable Best Efforts; Other Filings

   43

SECTION 6.5. Additional Instruments

   45

SECTION 6.6. Non-Solicitation

   45

SECTION 6.7. Credit Card Marks; Branding

   46

SECTION 6.8. Notice to Cardholders

   46

SECTION 6.9. Cooperation in Obtaining Approval and Consents

   47

 

i



--------------------------------------------------------------------------------

SECTION 6.10. Post-Closing Access

   47

SECTION 6.11. Cooperation in Litigation

   48

SECTION 6.12. Preservation of and Access to Books and Records

   48

SECTION 6.13. Bulk Sales Law

   48

SECTION 6.14. CEBA Bank

   48

SECTION 6.15. Third-Party Consents

   49

SECTION 6.16. May Portfolio

   50

SECTION 6.17. Interim Servicing

   51

SECTION 6.18. Securitization Matters

   51

ARTICLE VII CONDITIONS TO EFFECT THE FIRST PURCHASE AND ASSUMPTION

   52

SECTION 7.1. Conditions to Each Party’s Obligations

   52

SECTION 7.2. Conditions to Obligations of the Purchaser

   53

SECTION 7.3. Conditions to Obligations of the Sellers

   53

ARTICLE VIII CONDITIONS TO EFFECT THE SECOND PURCHASE AND ASSUMPTION

   54

SECTION 8.1. Conditions to Each Party’s Obligations

   54

SECTION 8.2. Conditions to Obligations of the Purchaser

   55

SECTION 8.3. Conditions to Obligations of FDS and FDS Bank

   55

ARTICLE IX CONDITIONS TO EFFECT THE THIRD PURCHASE AND ASSUMPTION

   56

SECTION 9.1. Conditions to Each Party’s Obligations

   56

SECTION 9.2. Conditions to Obligations of the Purchaser

   57

SECTION 9.3. Conditions to Obligations of FDS and FDS Bank

   57

ARTICLE X TERMINATION

   58

SECTION 10.1. Termination Prior to the First Closing

   58

SECTION 10.2. Termination Prior to the Second Closing

   59

SECTION 10.3. Termination Prior to the Third Closing

   59

SECTION 10.4. Effect of Termination

   59

ARTICLE XI TAX MATTERS

   60

SECTION 11.1. Cooperation

   60

SECTION 11.2. Tax Returns

   60

SECTION 11.3. Conveyance Taxes

   60

SECTION 11.4. Refunds

   60

SECTION 11.5. Tax Filing Obligations

   61

SECTION 11.6. Purchase Price Allocations; Section 338(h)(10) Election

   61

SECTION 11.7. Straddle Periods

   63

SECTION 11.8. Tax Contests

   63

SECTION 11.9. Payments

   64

SECTION 11.10. Survival of Tax Indemnities

   64

 

ii



--------------------------------------------------------------------------------

SECTION 11.11. FIRPTA Certificates

   64

SECTION 11.12. Tax Sharing Agreements

   64

ARTICLE XII SURVIVAL; INDEMNIFICATION

   65

SECTION 12.1. Survival

   65

SECTION 12.2. Indemnification by the Sellers

   65

SECTION 12.3. Indemnification by the Purchaser

   66

SECTION 12.4. Notice, Settlements and Other Matters

   66

ARTICLE XIII MISCELLANEOUS

   68

SECTION 13.1. Notices

   68

SECTION 13.2. Expenses and Certain Post-Closing Matters

   70

SECTION 13.3. Successors and Assigns

   71

SECTION 13.4. Entire Agreement; Amendment; Waiver

   71

SECTION 13.5. Counterparts

   72

SECTION 13.6. Governing Law

   72

SECTION 13.7. Waiver of Jury Trial and Venue

   72

SECTION 13.8. Severability

   72

SECTION 13.9. No Petition

   72

SECTION 13.10. Public Announcement

   72

SECTION 13.11. Third-Party Beneficiaries

   73

SECTION 13.12. Schedules

   73

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND ANNEXES

 

Schedule 1.1(a)    Assigned Contracts Schedule 1.1(b)(1)    Form of First
Closing Statement Schedule 1.1(b)(2)    Form of Second Closing Statement
Schedule 1.1(b)(3)    Form of Third Closing Statement Schedule 1.1(c)(1)   
Seller’s Knowledge Schedule 1.1(c)(2)    Purchaser’s Knowledge Schedule 1.1(d)
   Form of Master File Schedule 1.1(e)    Prime Securitization Bank Accounts
Schedule 1.1(f)    Prime Securitization Documents Schedule 1.1(g)    Prime II
Securitization Documents Schedule 1.1(h)    Termination Fee Schedule 5.1(c)   
Governmental and Third Party Consents of the Sellers Schedule 5.1(e)(2)    SEC
Reports; Other Financial Information Schedule 5.1(f)    Absence of Certain
Changes Schedule 5.1(h)    Litigation Schedule 5.1(l)(4)    Accounts Schedule
5.1(q)    Outstanding Liabilities of Prime Schedule 5.1(r)    Intellectual
Property Schedule 5.2(c)    Governmental and Third Party Consents of the
Purchaser Schedule 6.16    May Portfolio Calculations and Procedures Schedule
6.17    Interim Servicing Reports Schedule 7.1    Requisite Third Party Consents
Schedule 9.2(b)    May Financial Information Annex A    Program Agreement Annex
B    Form of First Instrument of Assignment and Assumption Annex C    Form of
Second Instrument of Assignment and Assumption Annex D    Form of Third
Instrument of Assignment and Assumption Annex E    Summary of Terms of CEBA
Equity Interests

 

iv



--------------------------------------------------------------------------------

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT, dated as of June 1, 2005 (this
“Agreement”), among Federated Department Stores, Inc., a Delaware corporation
(“FDS”), FDS Bank, a federally-chartered stock savings bank (“FDS Bank”), Prime
II Receivables Corporation, a Delaware corporation (“Prime II”), and Citibank,
N.A., a national banking association (the “Purchaser”).

RECITALS

WHEREAS, FDS is, among other things, (i) engaged in the business of selling
merchandise through retail stores and by other means and (ii) indirectly through
certain of its subsidiaries, including FDS Bank, engaged in the Business (as
defined herein);

WHEREAS, the Prime Credit Card Master Trust (the “Prime Master Trust”) was
formed pursuant to that certain Amended and Restated Pooling and Servicing
Agreement, dated as of December 15, 1992, as amended and/or supplemented through
the date of this Agreement and as it may be further amended and/or supplemented
through the First Closing Date (as defined herein) to the extent permitted by
this Agreement, including all series supplements thereto (the “Prime Pooling and
Servicing Agreement”), by and among Prime Receivables Corporation, a Delaware
corporation (“Prime”), as transferor, FDS Bank (as successor to FDS National
Bank), as servicer, and JPMorgan Chase Bank (formerly known as The Chase
Manhattan Bank and as successor to Chemical Bank), as trustee;

WHEREAS, the Prime Credit Card Master Trust II (the “Prime II Master Trust”) was
formed pursuant to that certain Pooling and Servicing Agreement, dated as of
January 22, 1997, as amended and/or supplemented through the date of this
Agreement and as it may be further amended and/or supplemented through the First
Closing Date, including all series supplements thereto (the “Prime II Pooling
and Servicing Agreement”), by and among Prime II, as transferor, FDS Bank (as
successor to FDS National Bank), as servicer, and JPMorgan Chase Bank (formerly
known as The Chase Manhattan Bank), as trustee (the Prime Pooling and Servicing
Agreement and the Prime II Pooling and Servicing Agreement together the “Pooling
and Servicing Agreements”);

WHEREAS, pursuant to this Agreement, (i) the Sellers referred to herein desire
to sell or cause to be sold to the Purchaser, and the Purchaser desires to
purchase the Acquired Assets and Stock (as defined herein), including the
Accounts (as defined herein) and related credit card relationships from and
after the closing of such sale or sales, and to assume the Assumed Liabilities
(as defined herein) pursuant to the terms contained and in the manner described
herein, and (ii) the Purchaser desires to form a federally-chartered bank, which
will be a subsidiary of the Purchaser (“CEBA Bank”) and assign to CEBA Bank the
Acquired Assets and Stock and cause CEBA Bank to assume the Assumed Liabilities
as more fully specified herein;

WHEREAS, (i) on the date hereof, FDS, FDS Bank, FACS Group, Inc. and the
Purchaser are entering into a Program Agreement (the “Program Agreement”) in the
form attached hereto as Annex A, to become effective as of the Effective Date
(as defined in the Program Agreement), that provides for, among other things,
the issuance of proprietary cards and co-branded credit cards, the issuance of
existing and new credit related products, the processing and servicing of the
related Accounts, and the conduct of related marketing activities, and (ii) on
or prior to the First Closing Date, the Purchaser shall assign all of its rights
and obligations under the Program Agreement to CEBA Bank.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and of the mutual
representations and agreements contained in this Agreement, the parties agree as
follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1. Definitions of Certain Terms.

(a) In this Agreement, the following terms are used with the meanings assigned
below:

“Accounts” means the collective reference to the FDS Accounts, the GE/Macy’s
Accounts and the May Accounts.

“Account Agreement” means an agreement (including related disclosure) between
FDS Bank, GE Bank or May Bank, as the case may be, and a Person or Persons under
which Accounts are established and Credit Cards are issued to or on behalf of
such Person or Persons, as such agreement may be amended, modified or otherwise
changed from time to time (including pursuant to change of terms notices or any
debt cancellation agreements).

“Acquired Assets and Stock” means the collective reference to the FDS Assets,
the Prime Stock, the GE/Macy’s Assets and the May Assets.

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise. From and after the closing of the May Merger, for all purposes under
this Agreement, May Co. and its Affiliates shall be considered Affiliates of the
Sellers. Notwithstanding the foregoing, solely for purposes of this Agreement,
and regardless of its characterization under applicable Requirements of Law or
the Program Agreement, upon issuance to FDS Bank of the CEBA Equity Interests,
CEBA Bank shall be deemed to be an Affiliate of the Purchaser and not an
Affiliate of the Sellers from and after the First Closing.

“Ancillary Agreements” means the Program Agreement, the First Instrument of
Assignment and Assumption, the Second Instrument of Assignment and Assumption
and the Third Instrument of Assignment and Assumption.

“Ancillary Products” has the meaning set forth in the Program Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person or on any material amount of its property.

“Assigned Contracts” means the Contracts listed on Schedule 1.1(a).

“Assumed Liabilities” means the collective reference to the FDS Liabilities, the
GE/Macy’s Liabilities and the May Liabilities.

“Books and Records” means books, records, original documents, files,
correspondence, books of account, Credit Card applications, customer service and
collection records, billing tapes, month-end tapes, papers, statement forms,
plastics, application forms and other data maintained by or on behalf of Sellers
or any of their Affiliates, whether in hard copy or electronic format or any
other form, including those relating to the Prime Master Trust, in each case to
the extent within the Sellers’ control and possession and primarily used in the
Business, other than the FDS Cardholder List, the GE/Macy’s Cardholder List, the
May Cardholder List, the Master File and any of the foregoing relating
principally to the Excluded Assets and other than Tax Returns or Tax work
papers. For the avoidance of doubt, the term “Books and Records” does not
include any FDS Shopper Data (to the extent not included in the Master File (and
without limiting FDS’s ownership of such FDS Shopper Data contained in the
Master File)), FDS Systems (as defined in the Program Agreement) or any of the
Sellers’ minute books, stock ledgers, internal accounting records or other
corporate records and documents.

“Business” means the Credit Card business relating to the Acquired Assets and
Stock conducted by FDS and its Subsidiaries and (to the extent of FDS’s ability
to control matters relating to the accounts under the GE/Macy’s Program
Agreement prior to the termination of the GE/Macy’s Program Agreement) GE Bank
and its Affiliates, including (A) the extension of credit to Cardholders, the
servicing of the Accounts (including servicing under the Pooling and Servicing
Agreements), billings, collections, processing of Account transactions, the
administration of the Accounts and Gross Receivables (including the
Securitization Receivables) and all aspects of the proprietary Credit Card
program relating to the Accounts and (B) the offering of any Ancillary Products
to Cardholders but excluding (i) the operations, systems and facilities of FACS
Group, Inc., (ii) all Employees, (iii) the Excluded Assets, and (iv) the May
Business prior to the closing of the May Merger.

“Business Day” means any day, other than a Saturday or Sunday, on which both FDS
and the Purchaser are open for business at their respective U.S. headquarters.

“Card Associations” means VISA U.S.A., Inc. and VISA International Inc.

“Cardholder” means a Person or Persons to whom a Credit Card is or has been
issued by FDS Bank or May Bank or is or has been issued by GE Bank in accordance
with the GE/Macy’s Program Agreement and in whose name(s) an Account, in
connection with which the Credit Card may be used, has been established pursuant
to an Account Agreement.

 

3



--------------------------------------------------------------------------------

“Charged Off Accounts” means, collectively, all Credit Card Accounts that
(a) would constitute FDS Accounts, but for clause (ii) of the definition of FDS
Accounts, (b) would constitute GE/Macy’s Accounts but for clause (ii) of the
definition of GE/Macy’s Accounts, and (c) would constitute May Accounts but for
clause (ii) of the definition of May Accounts.

“Code” means the Internal Revenue Code of 1986, as amended.

“Constituent Documents” means the articles of association, articles of
incorporation, certificate of incorporation, by-laws and/or other organizational
documents, as appropriate, of any Person.

“Contract” means, with respect to any Person, any agreement, undertaking,
contract, obligation, indenture, deed of trust or other instrument, document or
agreement by which that Person, or any amount of its properties or assets, is
bound and/or subject.

“Credit Card” means a proprietary or co-branded card that may be used by the
Cardholder or authorized user to purchase goods and services, obtain cash
advances or convenience checks and/or transfer balances through open-end
revolving credit, commonly known as a credit or charge card; provided that the
term does not include: (i) any gift card; (ii) any debit card, smart card,
stored value card, electronic or digital cash card or any other card that does
not provide the holder thereof with the ability to obtain credit other than
through an overdraft line or similar feature; (iii) any secured card, including
any card secured by a lien on real or other property or by a deposit (other than
any credit card issued in respect of any Prepaid Employee Account (as defined in
the Program Agreement), which shall be deemed a Credit Card for purposes of this
Agreement); or (iv) any card issued to the holder of a securities brokerage
account that allows the holder to obtain credit through a margin account.

“Credit Card Account” means any account under which a purchase, cash advance,
credit transaction, convenience check or transfer balance may be or has been
made by a Cardholder by means of a Credit Card, which is recorded as an Account
on the computer system or internal processing system of FDS or any of its
Subsidiaries, or any third party processor used by FDS or its Subsidiaries, and
established pursuant to an Account Agreement.

“Employees” means all current and former full-time and part-time employees of
FDS and its Subsidiaries (whether or not on vacation, military leave, sick
leave, maternity leave, disability or other leave of absence) who are employed
principally in connection with the Business, in their capacity as such.

“Estimated FDS Purchase Price” means the amount payable by the Purchaser on the
First Closing Date in accordance with the Estimated First Closing Statement.

“Estimated First Closing Statement” means a statement prepared by the Sellers,
substantially in the form of Schedule 1.1(b)(1), showing in reasonable detail
the calculation of the Estimated FDS Purchase Price, based on data available as
of the fifth Business Day preceding the First Cut-Off Time.

 

4



--------------------------------------------------------------------------------

“Estimated GE/Macy’s Purchase Price” means the amount payable by the Purchaser
on the Second Closing Date in accordance with the Estimated Second Closing
Statement.

“Estimated May Purchase Price” means the amount payable by the Purchaser on the
Third Closing Date in accordance with the Estimated Third Closing Statement or
such other amount payable pursuant to Section 6.16.

“Estimated Second Closing Statement” means a statement prepared by the Sellers,
substantially in the form of Schedule 1.1(b)(2), in each case showing in
reasonable detail the calculation of the Estimated GE/Macy’s Purchase Price,
based on data available as of the fifth Business Day preceding the Second
Cut-Off Time.

“Estimated Third Closing Statement” means a statement prepared by the Sellers,
substantially in the form of Schedule 1.1(b)(3), or such other Schedule as may
be prepared pursuant to Section 6.16, in each case showing in reasonable detail
the calculation of the Estimated May Purchase Price, based on data available as
of the fifth Business Day preceding the Third Cut-Off Time.

“Excluded Assets” means the assets, properties and rights of the Sellers and
their Affiliates, other than the FDS Assets, the GE/Macy’s Assets and the May
Assets, including the following:

(1) all rights under any Contracts other than (A) the Prime Securitization
Documents, (B) the Account Agreements and (C) to the extent set forth in clause
(9) of the definition of FDS Assets, the Assigned Contracts;

(2) all rights to receive Interchange Fees with respect to Account transactions
occurring prior to the First Cut-Off Time in the case of the FDS Accounts, the
Second Cut-Off Time in the case of the GE/Macy’s Accounts or the Third Cut-Off
Time in the case of the May Accounts;

(3) all cash and cash equivalents on hand and cash and cash equivalents in bank
accounts maintained by the Sellers or any of their Affiliates, other than in the
Prime Securitization Bank Accounts;

(4) all insurance policies maintained by or for the benefit of the Sellers or
any of their Affiliates and all claims accrued thereunder;

(5) all Intellectual Property Rights (including the FDS Licensed Marks), other
than Transferred Intellectual Property;

(6) all FDS Assets, GE/Macy’s Assets and May Assets sold or otherwise disposed
of, and FDS Assets, GE/Macy’s Assets and May Assets otherwise becoming no longer
a part of the Acquired Assets and Stock, in each case without violation of this
Agreement;

 

5



--------------------------------------------------------------------------------

(7) all assets relating to the employee benefit agreements, plans or other
arrangements of the Sellers and their Subsidiaries;

(8) all rights, claims, credits or other rights to payment, causes of action, or
rights of set-off against third parties, other than those referred to in clause
(13) of the definition of FDS Assets, clause (10) of the definition GE/Macy’s
Assets, and clause (10) of the definition of May Assets;

(9) the Constituent Documents of FDS Bank and May Bank;

(10) all licenses, permits or other authorizations of any Governmental
Authorities held or used by the Sellers and their Affiliates, whether or not
related to or used in the Business;

(11) all interests in real property of the Sellers and their Affiliates, whether
or not related to or used in the Business;

(12) all tangible personal property of the Sellers and their Affiliates, whether
or not related to or used in the Business;

(13) all right, title and interest of the Sellers and their Affiliates in and to
any and all other assets and properties, of any kind whatsoever, that are not
used in the conduct of the Business;

(14) all FDS Shopper Data (whether or not any portion thereof is duplicated in
the Transferred Intellectual Property (and without limiting the Purchaser’s
rights to the Transferred Intellectual Property pursuant to this Agreement and
the Program Agreement));

(15) all current Taxes receivable, deferred Tax assets and prepaid Taxes, Tax
payments due from Affiliates, and entitlements to refunds or credits for
overpayment of Taxes, all to the extent set forth in Article XI;

(16) all Charged Off Accounts;

(17) all amounts owing to the Sellers from the Cardholders with respect to
Charged Off Accounts; and

(18) all Interchange Fees relating to the Charged Off Accounts.

Except in the case of any assets described in clause (15) above, the term
“Excluded Assets” does not include any of the foregoing to the extent owned or
held by Prime.

 

6



--------------------------------------------------------------------------------

“Excluded Liabilities” means Liabilities of the Sellers or their Affiliates (or
any of their respective predecessors), or GE Bank or its Affiliates (or any of
their respective predecessors) with respect to the GE/Macy’s Assets, or May Co.
or its Affiliates (or any of their respective predecessors) with respect to the
May Assets, of any kind whatsoever, other than the Assumed Liabilities, whether
presently in existence or arising hereafter, including:

(1) all Liabilities for Taxes (i) with respect to the FDS Assets, Prime, the
Master Trusts or the Business for any period (or portion thereof, in the case of
a Straddle Period) ending on or prior to the First Closing Date, (ii) with
respect to the GE/Macy’s Assets for any period (or portion thereof, in the case
of a Straddle Period) ending on or prior to the Second Closing Date, and
(iii) with respect to the May Assets for any period (or portion thereof, in the
case of a Straddle Period) ending on or prior to the Third Closing Date;

(2) all Liabilities of the Sellers or their Affiliates relating to the
Employees, or any current or former employees, officers or directors of the
Sellers or their Affiliates;

(3) all Liabilities to the extent related to or arising from any Excluded Asset;

(4) all Liabilities (except for Taxes described in clause (1) above) related to,
associated with or arising out of any action, claim, suit or proceeding or
otherwise arising out of or relating to the operation of the Business or the FDS
Assets prior to the First Closing, whether such action, claim, suit or
proceeding is brought, or such Liability becomes payable, prior to, on or after
the First Closing;

(5) all Liabilities (except for Taxes described in clause (1) above) related to,
associated with or arising out of any action, claim, suit or proceeding or
otherwise arising out of or relating to the operation of the GE/Macy’s Assets
prior to the Second Closing, whether such action, claim, suit or proceeding is
brought, or such Liability becomes payable, prior to, on or after the Second
Closing Date;

(6) all Liabilities (except for Taxes described in clause (1) above) related to,
associated with or arising out of any action, claim, suit or proceeding or
otherwise arising out of or relating to the operation of the May Assets prior to
the Third Closing, whether such action, claim, suit or proceeding is brought, or
such Liability becomes payable, prior to, on or after the Third Closing Date;

(7) all loan loss reserves maintained by the Sellers and their Affiliates in
respect of (i) the Accounts and (ii) the amounts owing in respect thereof from
Cardholders;

(8) all legal, accounting, brokerage and finder’s fees, if any, or other fees
and expenses incurred by any of the Sellers in connection with this Agreement or
the consummation of the transactions contemplated hereby;

(9) all Liabilities related to, associated with or arising out of any employee
benefit plans, programs, agreements or arrangements sponsored or maintained by
the Sellers or their Affiliates, or with respect to which the Sellers or their
Affiliates have any obligation; and

 

7



--------------------------------------------------------------------------------

(10) all Liabilities from Loyalty Programs (as defined in the Program Agreement)
arising out of all sales to Cardholders or authorized users of (i) Charged Off
Accounts, (ii) FDS Accounts through the First Cut-Off Time Date, (iii) GE/Macy’s
Accounts through the Second Cut-Off Time Date, and (iv) May Accounts through the
Third Cut-Off Time Date.

Except in the case of Tax Liabilities described in clause (1) hereof and in the
definition of Prime Excluded Taxes, the term “Excluded Liabilities” does not
include any Liabilities of Prime.

“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars ($1,000,000) or more or, if
no such rate is published for a day, the rate published for the preceding
Business Day, calculated on a daily basis based on a 365 day year.

“FDS Account” means any Credit Card Account that exists and is owned by FDS or
one of its Subsidiaries as of the First Cut-Off Time, other than (i) a GE/Macy’s
Account or a May Account and (ii) any Credit Card Account that, as of the First
Cut-Off Time, has been (or should have been) charged off in accordance with the
Sellers’ standard policies and procedures as in effect on the date of this
Agreement.

“FDS Assets” means all right, title and interest of the Sellers in and to the
following assets, properties and rights:

(1) the FDS Accounts;

(2) the Gross Receivables (other than Prime Securitization Receivables) on the
FDS Accounts as of the First Cut-Off Time;

(3) all Interchange Fees relating to the FDS Accounts and payable with respect
to transactions occurring after the First Cut-Off Time;

(4) the applications for FDS Accounts pending and solicitations for FDS Accounts
outstanding;

(5) the Account Agreements for the FDS Accounts;

(6) the FDS Cardholder List;

(7) the portion of the Master File, as of the First Cut-Off Time, applicable to
the FDS Accounts;

(8) the Prime Securitization Assets;

(9) all rights of the Sellers arising under the Assigned Contracts in respect of
periods on or after the First Closing;

 

8



--------------------------------------------------------------------------------

(10) the Books and Records (if any), other than Books and Records that relate
principally to the GE/Macy’s Accounts or the May Accounts;

(11) FDS Bank’s ICA numbers and bank identification numbers (BINs);

(12) all inventories and other goods and supplies in stock and used or held for
use by the Sellers and their Affiliates in connection with the FDS Accounts,
including plastics, applications, and periodic statements; and

(13) all rights, claims, credits, causes of action or rights of set-off against
third parties relating principally to the assets listed in clauses (1) through
(12) above, in each case, arising upon or after the First Closing.

The term “FDS Assets” does not include any of the foregoing to the extent owned
or held by Prime.

“FDS Cardholder List” means a list, as of the First Cut-Off Time, of the names,
addresses, telephone numbers and taxpayer identification numbers and social
security numbers of all Cardholders with respect to the FDS Accounts as and to
the extent maintained by FDS or any of its Subsidiaries.

“FDS Liabilities” means the following Liabilities of the Sellers:

(1) except for the obligations of Prime, which shall be retained by Prime and
transferred pursuant to this Agreement together with the Prime Stock, all of the
obligations of the Sellers, as servicer or in any other capacity, to the Prime
Master Trust and under any Prime Securitization Documents;

(2) all obligations of the Sellers arising under the Assigned Contracts in
respect of periods on or after the First Closing (excluding any obligations to
the extent related to any breach or default by any Seller under any Assigned
Contract occurring prior to the First Closing);

(3) all Liabilities for Taxes relating to the FDS Assets or the Business for any
period (or portion thereof, in the case of a Straddle Period) beginning after
the First Closing Date (other than any Liabilities for Taxes in respect of the
GE/Macy’s Assets or the May Assets);

(4) all Liabilities to the extent related to, associated with or arising out of
the FDS Assets or the operation of the Business by the Purchaser and its
Affiliates (other than with respect to the GE/Macy’s Assets or the May Assets),
in each case from and after the First Closing Date;

(5) from and after the First Closing, all obligations to FDS Account Cardholders
in their capacity as such or to perform under Account Agreements for the FDS
Accounts, including payment of credit balances (excluding any such obligations
to the extent related to any breach or default by the Sellers prior to the First
Closing);

 

9



--------------------------------------------------------------------------------

(6) all fees, operating assessments and other charges relating to the FDS
Accounts that are incurred or accrue on or after the First Closing Date
(including fees, assessments and other charges of the Card Associations relating
to the Accounts, but excluding (except as otherwise expressly provided in this
Agreement) all obligations to the Card Associations arising out of or relating
to the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements); and

(7) all obligations of the Sellers to perform from and after the First Closing
under the applicable by-laws, rules and regulations of the Card Associations
with respect to the FDS Accounts.

The term “FDS Liabilities” does not include any Liabilities of Prime.

“FDS Licensed Marks” has the meaning set forth in the Program Agreement.

“FDS Purchase Price” means the purchase price payable in accordance with the
Final First Closing Statement, as finally determined in accordance with
Section 2.3.

“FDS Shopper Data” has the meaning set forth in the Program Agreement.

“Final First Closing Statement” means a statement prepared by FDS substantially
in the form of Schedule 1.1(b)(1), showing in reasonable detail FDS’s
calculation of the FDS Purchase Price, based on the data available as of the
First Cut-Off Time.

“Final Second Closing Statement” means a statement prepared by FDS,
substantially in the form of Schedule 1.1(b)(2), showing in reasonable detail
FDS’s calculation of the GE/Macy’s Purchase Price, based on the data available
as of the Second Cut-Off Time.

“Final Third Closing Statement” means a statement prepared by FDS, substantially
in the form of Schedule 1.1(b)(3), or such other statement as may be prepared
pursuant to Section 6.16, in each case, showing in reasonable detail FDS’s
calculation of the May Purchase Price, based on the data available as of the
Third Cut-Off Time.

“First Cut-Off Time” means 11:59 P.M. Eastern time on the Saturday immediately
preceding the First Closing Date.

“First Instrument of Assignment and Assumption” means the Instrument of
Assignment and Assumption in the form attached as Annex B, to be entered into at
the First Closing.

“Fiscal Month” has the meaning set forth in the Program Agreement.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“GE Bank” means GE Capital Consumer Card Co., an Ohio banking corporation.

“GE/Macy’s Account” means a Credit Card Account owned by GE Bank or one of its
Affiliates as of the Second Cut-Off Time and governed by the GE/Macy’s Program
Agreement that exists as of the Second Cut-Off Time, other than (i) a May
Account and (ii) any Credit Card Account that, as of the Second Cut-Off Time,
has been (or should have been) charged off in accordance with the standard
policies and procedures of GE Bank as in effect as of the date of this
Agreement.

“GE/Macy’s Assets” means all right, title and interest of the Sellers in and to
the following assets, properties and rights:

(1) the GE/Macy’s Accounts;

(2) the Gross Receivables on the GE/Macy’s Accounts as of the Second Cut-Off
Time;

(3) all Interchange Fees relating to the GE/Macy’s Accounts and payable with
respect to transactions occurring after the Second Cut-Off Time;

(4) the applications for GE/Macy’s Accounts pending and solicitations for
GE/Macy’s Accounts outstanding (if any);

(5) the Account Agreements for the GE/Macy’s Accounts;

(6) the GE/Macy’s Cardholder List;

(7) the portion of the Master File, as of the Second Cut-Off Time, applicable to
the GE/Macy’s Accounts;

(8) the Books and Records that relate to the GE/Macy’s Accounts (if any);

(9) all inventories and other goods and supplies in stock and used or held for
use by the Sellers and their Affiliates in connection with the GE/Macy’s
Accounts, including plastics, applications, and periodic statements; and

(10) all rights, claims, credits, causes of action or rights of set-off against
third parties relating principally to the assets listed in clauses (1) through
(9) above, in each case, arising upon or after the Second Closing.

“GE/Macy’s Cardholder List” means a list, as of the Second Cut-Off Time, of the
names, addresses, telephone numbers and taxpayer identification numbers and
social security numbers of all Cardholders with respect to the GE/Macy’s
Accounts as and to the extent maintained by FDS or any of its Subsidiaries.

 

11



--------------------------------------------------------------------------------

“GE/Macy’s Liabilities” means the following Liabilities of the Sellers:

(1) all Liabilities for Taxes relating to the GE/Macy’s Assets for any period
(or portion thereof, in the case of a Straddle Period) beginning after the
Second Closing Date;

(2) from and after the Second Closing, all obligations to GE/Macy’s Account
Cardholders in their capacity as such or to perform under Account Agreements for
the GE/Macy’s Accounts, including payment of credit balances (excluding any such
obligations to the extent related to any breach or default by the Sellers or GE
Bank prior to the Second Closing);

(3) all fees, operating assessments and other charges relating to the GE/Macy’s
Accounts that are incurred or accrue on or after the Second Closing Date
(including fees, assessments and other charges of the Card Associations relating
to the Accounts, but excluding (except as otherwise expressly provided in this
Agreement) all obligations to the Card Associations arising out of or relating
to the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements);

(4) all obligations of the Sellers to perform from and after the Second Closing
under the applicable by-laws, rules and regulations of the Card Associations
with respect to the GE/Macy’s Accounts; and

(5) all Liabilities to the extent related to, associated with or arising out of
the GE/Macy’s Assets or the operation of the Business by the Purchaser or its
Affiliates with respect to the GE/Macy’s Assets, in each case from and after the
Second Closing.

“GE/Macy’s Program Agreement” means the Amended and Restated Credit Card Program
Agreement, dated as of June 4, 1996, by and among GE Capital Consumer Card Co.,
FDS, and the other parties thereto, as amended, restated or otherwise modified
from time to time.

“GE/Macy’s Purchase Price” means the purchase price payable in accordance with
the Final Second Closing Statement, as finally determined in accordance with
Section 3.3.

“Governmental Authority” means any domestic or foreign governmental, regulatory
or self-regulatory authority, agency, court, tribunal, commission or other
governmental, regulatory or self-regulatory entity exercising legislative,
judicial, regulatory or administrative functions.

“Gross Receivables” means amounts owing (net of credit balances) to the Sellers
from Cardholders with respect to Accounts (including outstanding loans, cash
advances, balance consolidation receivables and other extensions of credit,
accrued finance charges and late charges, whether or not posted, and any other
accrued fees, charges and interest assessed on such Accounts, whether or not
posted).

 

12



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.

“Intellectual Property Right” means any intellectual property right, including
any trademark, service mark or other source indicator and all goodwill
associated therewith, invention, patent, copyright, confidential or proprietary
information (including trade secret and know-how) and any registration or
application for registration of any of the foregoing.

“Interchange Fees” means the fees paid or payable in connection with the
exchange of credit card transactions between members of the applicable Card
Association pursuant to the applicable by-laws, rules and regulations of such
Card Association.

“Knowledge” means, with respect to the Sellers, the actual knowledge of the
persons named on Schedule 1.1(c)(1) hereto and, with respect to the Purchaser,
the actual knowledge of the persons named on Schedule 1.1(c)(2) hereto, in each
case after reasonable inquiry.

“Liability” means any debt, liability, commitment, obligation, claim or cause of
action of any kind whatsoever, whether due or to become due, known or unknown,
accrued or fixed, absolute or contingent, or otherwise.

“Lien” means, with respect to any property, any lien, security interest,
mortgage, pledge, charge, encumbrance, adverse claim, reversion, reverter or
restriction of any kind relating to that property, including the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property.

“Master File” means the master file maintained by FDS Bank and its Affiliates
with respect to the Accounts, including identification and other customer data
and Account information, the names and addresses of Cardholders with respect to
the Accounts and any and all Account adjustments made by or on behalf of the
Sellers in the form attached hereto as Schedule 1.1(d).

“Master Trusts” means the collective reference to the Prime Master Trust and the
Prime II Master Trust.

“Material Adverse Effect” means:

(a) with respect to the Business (or the Acquired Assets and Stock), any change,
event or effect that is materially adverse to the assets, the results of
operations or financial condition of the Business (or the Acquired Assets and
Stock), taken as a whole, excluding any effect or change attributable to or
resulting from (1) economic, business or financial conditions generally or
events affecting the credit card services or consumer credit business, the
banking or financial services industry or the retail department store industry
to the extent such events or conditions do not have a disproportionate effect on
the Business (or the Acquired Assets and Stock) relative to other entities
operating businesses similar to the Business (or the Acquired Assets and Stock),
(2) financial market conditions, including interest rates or changes therein,
(3) changes in laws, GAAP

 

13



--------------------------------------------------------------------------------

or regulatory accounting principles, (4) any action, omission, change, effect,
circumstance or condition contemplated by this Agreement, or attributable to the
signing and announcement of this Agreement with the Purchaser or the
transactions contemplated by this Agreement and the Ancillary Agreements, or
(5) any actions or omissions required by the terms of this Agreement or the
Ancillary Agreements or any action taken or not taken at the request or
direction of the other party or parties hereto; and/or

(b) with respect to the Sellers or the Purchaser, a material impairment of the
ability of the relevant Person or Persons to perform its or their material
obligations under this Agreement or the Ancillary Agreements on a timely basis.

“May Account” means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the Third Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that exists as
of the Third Cut-Off Time, other than any Credit Card Account that, as of the
Third Cut-Off Time, has been (or should have been) charged off in accordance
with May Bank’s or the Sellers’ standard policies and procedures as in effect on
the date of this Agreement.

“May Assets” means all right, title and interest of the Sellers in and to the
following assets, properties and rights:

(1) the May Accounts;

(2) the Gross Receivables on the May Accounts as of the Third Cut-Off Time;

(3) all Interchange Fees relating to the May Accounts and payable with respect
to transactions occurring after the Third Cut-Off Time;

(4) the applications for May Accounts pending and solicitations for May Accounts
outstanding (if any);

(5) the Account Agreements for the May Accounts;

(6) the May Cardholder List;

(7) the portion of the Master File, as of the Third Cut-Off Time, applicable to
the May Accounts;

(8) the Books and Records that relate to the May Accounts (if any);

(9) all inventories and other goods and supplies in stock and used or held for
use by the Sellers and their Affiliates in connection with the May Accounts,
including plastics, applications, and periodic statements; and

 

14



--------------------------------------------------------------------------------

(10) all rights, claims, credits, causes of action or rights of set-off against
third parties relating principally to the assets listed in clauses (1) through
(9) above, in each case, arising upon or after the Third Closing.

“May Bank” means May National Bank of Ohio.

“May Cardholder List” means a list, as of the Third Cut-Off Time, of the names,
addresses, telephone numbers and taxpayer identification numbers and social
security numbers of all Cardholders with respect to the May Accounts as and to
the extent maintained by FDS or any of its Subsidiaries.

“May Co.” means The May Department Stores Company, a Delaware corporation.

“May Liabilities” means the following Liabilities of the Sellers:

(1) all Liabilities for Taxes relating to the May Assets for any period (or
portion thereof, in the case of a Straddle Period) beginning after the Third
Closing Date;

(2) from and after the Third Closing, all obligations to May Account Cardholders
in their capacity as such or to perform under Account Agreements for the May
Accounts, including payment of credit balances (excluding any such obligations
to the extent related to any breach or default by the Sellers or its Affiliates
prior to the Third Closing);

(3) all fees, operating assessments and other charges relating to the May
Accounts that are incurred or accrue on or after the Third Closing Date
(including fees, assessments and other charges of the Card Associations relating
to the Accounts, but excluding (except as otherwise expressly provided in this
Agreement) all obligations to the Card Associations arising out of or relating
to the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements);

(4) all obligations of the Sellers to perform from and after the Third Closing
under the applicable by-laws, rules and regulations of the Card Associations
with respect to the May Accounts; and

(5) all Liabilities to the extent related to, associated with or arising out of
the May Assets or the operation of the Business by the Purchaser or its
Affiliates with respect to the May Assets, in each case from and after the Third
Closing.

“May Merger” means the merger of May Co. with and into Milan Acquisition Corp.,
a Subsidiary of FDS, pursuant to the Agreement and Plan of Merger, dated as of
February 27, 2005, by and among FDS, Milan Acquisition Corp. and May Co., as
amended or otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“May Purchase Price” means the purchase price payable in accordance with the
Final Third Closing Statement, as finally determined in accordance with
Section 3.3.

“Permissible Liens” means Liens (i) for Taxes, assessments and other
governmental charges or levies (1) not yet due or (2) which are being contested
in good faith by appropriate action and as to which adequate reserves for
contested amounts have been set aside in accordance with GAAP or (ii) created
under the Securitization Documents.

“Person” means any individual, corporation, business trust, partnership,
association, limited liability company or similar organization, or any
Governmental Authority.

“Previously Disclosed” means, with respect to the Sellers or the Purchaser,
information set forth in the Schedules, whether in response to an express
informational requirement or as an exception to one or more specified
representations or covenants.

“Prime Excluded Taxes” means all:

(1) Taxes imposed on or payable by Prime as a result of the Section 338(h)(10)
Election;

(2) Taxes imposed on any member of an affiliated, consolidated, combined or
unitary group of which Prime is or was a member on or prior to the First Closing
Date, including pursuant to Treasury Regulation Section 1.1502-6; and

(3) Taxes imposed on or payable by the Purchaser or any of its Affiliates
(including Prime and the Prime Master Trust) as a result of (a) a breach of the
representation set forth in Section 5.1(o)(2) that is not attributable to an
action by the Purchaser or any of its Affiliates on or after the First Closing
Date or (b) a breach by FDS of the covenant set forth in Section 11.6(a).

“Prime Securitization Assets” means the collective reference to (i) any
certificate or interest in the Prime Master Trust retained by FDS or any of its
Subsidiaries; (ii) all right, title and interest of each of the Sellers in the
Prime Securitization Bank Accounts; (iii) all right, title and interest of each
of the Sellers in and to the Prime Securitization Receivables; and (iv) all
other rights, title and interests of each of the Sellers and their Subsidiaries
under each of the Prime Securitization Documents, in each case, other than the
Prime Securitization Interests.

“Prime Securitization Bank Accounts” means any spread account, reserve account,
collection account, principal funding account or other similar accounts created
pursuant to the Prime Securitization Documents, including the bank accounts
listed on Schedule 1.1(e).

“Prime Securitization Documents” means the Prime Pooling and Servicing Agreement
and the other documents designated as such on Schedule 1.1(f).

 

16



--------------------------------------------------------------------------------

“Prime Securitization Interests” means the interests in the Prime Securitization
Assets held by Prime, including its interest in any transferor certificate or
investor certificates retained or acquired by it, and the rights and obligations
of Prime in its capacity as transferor under the Prime Securitization Documents.

“Prime Securitization Receivables” means, as of any date, the Gross Receivables
that have been transferred to the Prime Master Trust and that have not been
reassigned to the transferor under the Prime Pooling and Servicing Agreement.

“Prime Stock” means all of the outstanding shares of Prime Common Stock as of
the First Closing Date.

“Prime II Securitization Documents” means the Prime II Pooling and Servicing
Agreement and the other documents designated as such on Schedule 1.1(g).

“Prime II Securitization Receivables” means, as of any date, the Gross
Receivables that have been transferred to the Prime II Master Trust and that
have not been reassigned to the transferor under the Prime II Pooling and
Servicing Agreement.

“Purchase Price” means the sum of the FDS Purchase Price, the GE/Macy’s Purchase
Price and the May Purchase Price.

“Requirement of Law” means, with respect to any Person, any law, ordinance,
statute, order, treaty, rule or regulation or determination of an arbitrator or
of a Governmental Authority, in each case binding on that Person or its
property.

“Required Amendments and Confirmations” means all amendments to the Prime
Securitization Documents in a form reasonably acceptable to the parties and the
receipt of any consent required by any rating agency in order to consummate the
transactions contemplated hereby without violation of the terms of any Prime
Securitization Document.

“Requisite Regulatory Approvals” means the consents, registrations, approvals,
permits or authorizations designated as such in the Schedule 5.1(c) with respect
to the Sellers and Schedule 5.2(c) with respect to the Purchaser.

“Second Cut-Off Time” means 11:59 P.M. Eastern time on the Saturday immediately
preceding the Second Closing Date.

“Second Instrument of Assignment and Assumption” means the Instrument of
Assignment and Assumption in the form attached as Annex C, to be entered into at
the Second Closing.

“Securitization Documents” means the collective reference to the Prime
Securitization Documents and the Prime II Securitization Documents.

“Securitization Receivables” means, as of any date, the collective reference to
the Prime Securitization Receivables and the Prime II Securitization
Receivables.

 

17



--------------------------------------------------------------------------------

“Sellers” means the collective reference to FDS, FDS Bank and Prime II; provided
that with respect to the Second Purchase and Assumption (and the obligations and
conditions to be satisfied in connection therewith) and the Third Purchase and
Assumption (and the obligations and conditions to be satisfied in connection
therewith), the “Sellers” shall mean FDS and FDS Bank.

“Servicer” means FDS, acting in its capacity as servicer, or any successor
servicer, under and pursuant to the Prime Pooling and Servicing Agreement.

“Servicer Default” has the meaning ascribed to such term in the Prime Pooling
and Servicing Agreement.

“Straddle Period” means any taxable period beginning on or before and ending
after the First Closing Date, the Second Closing Date or the Third Closing Date,
as applicable.

“Subsidiary” when used with respect to any Person, means another Person, where
an amount of the voting securities, or other voting ownership or voting
partnership interests of the second Person sufficient to elect at least a
majority of its board of directors or similar governing body (or if there are
not such voting interests, fifty percent (50%) or more of the equity interest of
which) is owned directly or indirectly by the first Person or by another
Subsidiary of the first Person.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to any Taxes (including any attached schedules)
including any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxes” means any income, alternative or add-on minimum tax, gross receipts,
sales, use, transfer, gains, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge, together with any interest
or any penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax (domestic or foreign).

“Termination Fee” means the amount designated as such on Schedule 1.1(h).

“Third Cut-Off Time” means 11:59 P.M. Eastern time on the Saturday immediately
preceding the Third Closing Date.

“Third Instrument of Assignment and Assumption” means the Instrument of
Assignment and Assumption in the form attached as Annex D, to be entered into at
the Third Closing.

“Transferred Intellectual Property” means all rights to the FDS Cardholder List,
the GE/Macy’s Cardholder List, the May Cardholder List and the Master File (in
each case, subject to the restrictions set forth in the Program Agreement).

 

18



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the section of this Agreement set
forth opposite such term:

 

Term

   Section

Actions

   6.11(a)

Accountant

   2.3(c)

Adverse Development

   5.1(m)

Agreement

   Preamble

CEBA Bank

   Recitals

CEBA Capital Stock

   5.2(n)

CEBA Equity Interests

   6.14(c)

Confidentiality Agreements

   6.3(c)

Credit Card Marks

   6.7

De Minimis Claim

   12.2

Exchange Act

   5.1(e)

FDS

   Preamble

FDS Account Assets

   11.6(b)

FDS Allocation Amount

   11.6(b)

FDS Bank

   Preamble

FDS Confidentiality Agreement

   6.3(c)

First Closing

   2.4(a)

First Closing Allocation

   11.6(b)

First Closing Date

   2.4(a)

First Purchase and Assumption

   2.4(a)

Form 8023

   11.6(a)

GE/Macy’s Account Assets

   11.6(d)

Indemnified Party

   12.4(a)

Indemnifying Party

   12.4(a)

Interim Services

   6.17

IRS

   11.6(a)

Jones Day Opinion

   6.18(a)

Losses

   12.2

May Account Assets

   11.6(e)

May Business

   6.1(b)

May Confidentiality Agreement

   6.3(c)

Minimum FDS Allocation

   11.6(b)

Minimum GE/Macy’s Allocation

   11.6(d)

Minimum May Allocation

   11.6(e)

OCC

   10.4(b)

Pooling and Servicing Agreements

   Recitals

Prime

   Recitals

Prime Allocation

   11.6(c)

Prime Common Stock

   5.1(q)

Prime Master Trust

   Recitals

Prime Pooling and Servicing Agreement

   Recitals

Prime II

   Preamble

 

19



--------------------------------------------------------------------------------

Term

   Section

Prime Stock Amount

   11.6(b)

Prime II Master Trust

   Recitals

Prime II Pooling and Servicing Agreement

   Recitals

Program Agreement

   Recitals

Purchaser

   Preamble

SEC

   5.1(e)

SEC Documents

   5.1(e)

Second Closing

   3.4(a)

Second Closing Allocation

   11.6(d)

Second Closing Date

   3.4(a)

Second Purchase and Assumption

   3.4(a)

Section 338(h)(10) Election

   11.6(a)

Securities Act

   5.1(e)

Servicer Default or Termination

   5.1(m)

Specified Assets

   5.1(s)(1)

Tax Contest

   11.8

Third Closing

   4.4(a)

Third Closing Allocation

   11.6(e)

Third Closing Date

   4.4(a)

Third Purchase and Assumption

   4.4(a)

SECTION 1.2. Interpretation.

(a) In this Agreement, unless the context otherwise requires, references to:

(1) the Preamble or the Recitals, Sections, Annexes or Schedules refer to the
Preamble or a Recital or Section of, or Annex or Schedule to, this Agreement;

(2) any Contract (including this Agreement) refer to the Contract as amended,
modified, supplemented or replaced from time to time, in a manner permitted by
this Agreement;

(3) any statute or regulation refer to the statute or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute or regulation include any successor to the
section;

(4) any Governmental Authority include any successor to the Governmental
Authority; and

(5) this Agreement are to this Agreement and the Schedules to it.

(b) The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

 

20



--------------------------------------------------------------------------------

(c) The references to “Second Closing and “Third Closing” and similar terms are
not intended to dictate the order in which the events referred to using those
terms must occur. The Third Closing may occur prior to the Second Closing.

(d) Whenever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

(e) This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisers. It is the intention of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to any other.

ARTICLE II

FIRST CLOSING, PURCHASE, SALE AND ASSUMPTION

SECTION 2.1. Purchase and Sale of FDS Assets and the Prime Stock. On the terms
and subject to the conditions of this Agreement, at the First Closing and
effective from and after the First Closing Date, the Sellers shall sell, convey
and assign (or cause their Subsidiaries to sell, convey and assign) to the
Purchaser, free and clear of all Liens, except Permissible Liens, and the
Purchaser shall purchase, the FDS Assets and the Prime Stock. Immediately
following receipt of the FDS Assets and the Prime Stock, the Purchaser shall
transfer, contribute or otherwise assign the FDS Assets and the Prime Stock to
CEBA Bank.

SECTION 2.2. Assumption of FDS Liabilities. On the terms and subject to the
conditions of this Agreement, at the First Closing and effective from and after
the First Closing Date, the Purchaser shall assume, pay, defend, discharge and
perform as and when due the FDS Liabilities. Immediately following its
assumption of the FDS Liabilities, the Purchaser shall cause CEBA Bank to assume
the FDS Liabilities. The Excluded Liabilities shall be retained by the Sellers
and their Affiliates, as applicable. The GE/Macy’s Liabilities shall be retained
by the Sellers and their Affiliates, as applicable, until the Second Closing.
The May Liabilities shall be retained by the Sellers and their Affiliates (or
May Co. and its Affiliates), as applicable, until the Third Closing.

SECTION 2.3. FDS Purchase Price; FDS Purchase Price Adjustment.

(a) On the second Business Day before the First Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Estimated First Closing Statement
reflecting the Sellers’ good faith calculation of the Estimated FDS Purchase
Price to be paid by the Purchaser at the First Closing.

(b) Within forty-five (45) days after the First Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Final First Closing Statement
prepared based on the information in the Master File, other than information
relating to the GE/Macy’s Accounts, as of the First Cut-Off Time and copies of
the Master File, other than information relating to the GE/Macy’s Accounts, as
of the First Cut-Off Time.

 

21



--------------------------------------------------------------------------------

(c) The Purchaser shall, within forty-five (45) days after receipt of the Final
First Closing Statement, advise the Sellers in writing and in reasonable detail
if it believes that the Final First Closing Statement did not accurately reflect
the items required to be included therein in accordance with the provisions of
this Agreement and Schedule 1.1(b)(1) hereto, in each case stating in reasonable
detail the basis of its belief. In the event the Purchaser delivers such an
objection, the Sellers and the Purchaser shall attempt in good faith to resolve
their differences. In the event all differences are not resolved within sixty
(60) days following receipt of the Final First Closing Statement by the
Purchaser, then the issues remaining unresolved shall be determined by Deloitte
Touche Tohmatsu (the “Accountant”). The Accountant shall resolve all disputed
items in accordance with the provisions of this Agreement. In making its
determination, the Accountant may only consider those items and amounts as to
which the Purchaser and the Sellers have disagreed within the time periods and
on the grounds specified. The Accountant’s determination shall be conclusive and
binding on the Purchaser and the Sellers absent manifest error. The fees of the
Accountant shall be shared by the Purchaser and the Sellers in proportion to the
relative differences between their respective calculations of the FDS Purchase
Price and the amount determined by the Accountant.

(d) If the Estimated FDS Purchase Price exceeds the FDS Purchase Price, then
FDS, on behalf of the Sellers, shall, within five (5) Business Days after the
FDS Purchase Price has been finally determined pursuant to Section 2.3(c), pay
such excess (plus the amount of interest on such excess calculated in accordance
with item 7 of the Estimated First Closing Statement) by wire transfer of
immediately available funds (in U.S. dollars) to the Purchaser, together with
interest on the foregoing amount for the period from and including the First
Closing Date to but excluding the date of such payment at a rate per annum equal
to the Federal Funds Rate. If the Estimated FDS Purchase Price is less than the
FDS Purchase Price, then the Purchaser shall, within five (5) Business Days
after the FDS Purchase Price has been finally determined pursuant to
Section 2.3(c), pay such deficiency (plus the amount of interest on such
deficiency calculated in accordance with item 7 of the Estimated First Closing
Statement) by wire transfer of immediately available funds (in U.S. dollars) to
FDS on behalf of the Sellers, together with interest on the foregoing amount for
the period from and including the First Closing Date to but excluding the date
of such payment at a rate per annum equal to the Federal Funds Rate. Each party
to this Agreement shall make available to the other parties, and to the
Accountant, its and its accountants work papers (to the extent possible),
schedules and other supporting data as may be reasonably requested by such other
parties to enable them to verify the amounts set forth in the Final First
Closing Statement.

SECTION 2.4. The First Closing.

(a) The closing (the “First Closing”) of the purchase and sale of the FDS Assets
and the Prime Stock and the assumption of the FDS Liabilities hereunder
(collectively, the “First Purchase and Assumption”) shall take place at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York, or by facsimile transmission on the first Business Day of the Fiscal Month
after the Fiscal Month in which the last of the conditions set forth in Article
VII (other than conditions relating solely to the delivery of documents to be
dated the First Closing Date) has been satisfied or waived in accordance with
the terms of this Agreement or at such other date or location as the parties
hereto jointly designate in writing (the “First Closing Date”).

 

22



--------------------------------------------------------------------------------

(b) At the First Closing, the Purchaser shall, and the Sellers shall and shall
cause Prime to, deliver or cause to be delivered to each other (i) instruments
of sale, assignment, transfer and conveyance of the FDS Assets, the Prime Stock
and the FDS Liabilities, respectively (which shall be the First Instrument of
Assignment and Assumption), (ii) a receipt for the FDS Purchase Price, and
(iii) such other instruments as are necessary or appropriate to reflect any
alternative arrangements described in Section 6.15, in each case, appropriately
executed by the Sellers and the Purchaser.

(c) At the First Closing, the Purchaser shall pay the Estimated FDS Purchase
Price (plus the amount of any interest thereon as set forth on and calculated in
accordance with item 7 of the Estimated First Closing Statement) by wire
transfer of immediately available funds (in U.S. dollars) prior to 11:00 A.M.
Eastern time on the First Closing Date to an account specified by FDS at least
three (3) Business Days prior to the First Closing Date.

(d) Immediately following the First Closing, the Purchaser shall cause CEBA Bank
to issue to FDS Bank (or its assignee), and FDS Bank (or its assignee) shall
purchase, the CEBA Equity Interests, for a purchase price equal to one hundred
dollars ($100) payable by wire transfer of immediately available funds to an
account or accounts specified by the Purchaser at least three (3) Business Days
prior to the First Closing Date.

ARTICLE III

SECOND CLOSING, PURCHASE, SALE AND ASSUMPTION

SECTION 3.1. Purchase and Sale of the GE/Macy’s Assets. On the terms and subject
to the conditions of this Agreement, at the Second Closing and effective from
and after the Second Closing Date, the Sellers shall sell, convey and assign (or
cause their Subsidiaries to sell, assign or convey) to Purchaser, free and clear
of all Liens, except Permissible Liens, the GE/Macy’s Assets, and the Purchaser
shall purchase the GE/Macy’s Assets. Immediately following receipt of the
GE/Macy’s Assets, the Purchaser shall transfer, contribute or otherwise assign
the GE/Macy’s Assets to CEBA Bank.

SECTION 3.2. Assumption of the GE/Macy’s Liabilities. On the terms and subject
to the conditions of this Agreement, at the Second Closing and effective from
and after the Second Closing Date, the Purchaser shall assume, pay, defend,
discharge and perform as and when due the GE/Macy’s Liabilities. Immediately
following its assumption of the GE/Macy’s Liabilities, the Purchaser shall cause
CEBA Bank to assume the GE/Macy’s Liabilities. The Excluded Liabilities shall be
retained by the Sellers and their Affiliates or GE Bank and their Affiliates, as
applicable. The May Liabilities shall be retained by the Sellers and their
Affiliates, as applicable, until the Third Closing.

SECTION 3.3. GE/Macy’s Purchase Price; GE/Macy’s Purchase Price Adjustment.

(a) On the second Business Day before the Second Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Estimated Second Closing Statement
reflecting the Sellers’ good faith calculation of the Estimated GE/Macy’s
Purchase Price to be paid by the Purchaser at the Second Closing.

 

23



--------------------------------------------------------------------------------

(b) Within forty-five (45) days after the Second Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Final Second Closing Statement
prepared based on the information in the Master File with respect to the
GE/Macy’s Accounts as of the Second Cut-Off Time and copies of the Master File
with respect to the GE/Macy’s Accounts as of the Second Cut-Off Time.

(c) The Purchaser shall, within forty-five (45) days after receipt of the Final
Second Closing Statement, advise the Sellers in writing and in reasonable detail
if it believes that the Final Second Closing Statement did not accurately
reflect the items required to be included therein in accordance with the
provisions of this Agreement and Schedule 1.1(b)(2) hereto, in each case stating
in reasonable detail the basis of its belief. In the event the Purchaser
delivers such an objection, the Sellers and the Purchaser shall attempt in good
faith to resolve their differences. In the event all differences are not
resolved within sixty (60) days following receipt of the Final Second Closing
Statement by the Purchaser, then the issues remaining unresolved shall be
determined by the Accountant. The Accountant shall resolve all disputed items in
accordance with the provisions of this Agreement. In making its determination,
the Accountant may only consider those items and amounts as to which the
Purchaser and the Sellers have disagreed within the time periods and on the
grounds specified. The Accountant’s determination shall be conclusive and
binding on the Purchaser and the Sellers absent manifest error. The fees of the
Accountant shall be shared by the Purchaser and the Sellers in proportion to the
relative differences between their respective calculations of the GE/Macy’s
Purchase Price and the amount determined by the Accountant.

(d) If the Estimated GE/Macy’s Purchase Price exceeds the GE/Macy’s Purchase
Price, then FDS, on behalf of the Sellers, shall, within five (5) Business Days
after the GE/Macy’s Purchase Price has been finally determined pursuant to
Section 3.3(c), pay such excess (plus the amount of interest on such excess
calculated in accordance with item 5 of the Estimated Second Closing Statement)
by wire transfer of immediately available funds (in U.S. dollars) to the
Purchaser, together with interest on the foregoing amount for the period from
and including the Second Closing Date to but excluding the date of such payment
at a rate per annum equal to the Federal Funds Rate. If the Estimated GE/Macy’s
Purchase Price is less than the GE/Macy’s Purchase Price, then the Purchaser
shall, within five (5) Business Days after the GE/Macy’s Purchase Price has been
finally determined pursuant to Section 3.3(c), pay such deficiency (plus the
amount of interest on such deficiency calculated in accordance with item 5 of
the Estimated Second Closing Statement) by wire transfer of immediately
available funds (in U.S. dollars) to FDS on behalf of the Sellers, together with
interest on the foregoing amount for the period from and including the Second
Closing Date to but excluding the date of such payment at a rate per annum equal
to the Federal Funds Rate. Each party to this Agreement shall make available to
the other parties, and to the Accountant, its and its accountants work papers
(to the extent possible), schedules and other supporting data as may be
reasonably requested by such parties to enable them to verify the amounts set
forth in the Final Second Closing Statement.

 

24



--------------------------------------------------------------------------------

SECTION 3.4. The Second Closing.

(a) The closing (the “Second Closing”) of the purchase and sale of the GE/Macy’s
Assets and assumption of the GE/Macy’s Liabilities hereunder (collectively, the
“Second Purchase and Assumption”) shall take place at the offices of Simpson
Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York, or by
facsimile transmission on the first Business Day of the Fiscal Month after the
Fiscal Month in which the last of the conditions set forth in Article VIII
(other than conditions relating solely to the delivery of documents to be dated
the Second Closing Date) has been satisfied or waived in accordance with the
terms of this Agreement or at such other date or location as the parties hereto
jointly designate in writing (the “Second Closing Date”). The parties understand
and intend that the Second Purchase and Assumption shall occur concurrently with
the termination of the GE/Macy’s Program Agreement.

(b) At the Second Closing, the Purchaser and the Sellers shall deliver or cause
to be delivered to each other (i) instruments of sale, assignment, transfer and
conveyance of the GE/Macy’s Assets and the GE/Macy’s Liabilities, respectively
(which shall be the Second Instrument of Assignment and Assumption), (ii) a
receipt for the GE/Macy’s Purchase Price, and (iii) such other instruments as
are necessary or appropriate to reflect any alternative arrangements described
in Section 6.15, in each case, appropriately executed by the Sellers and the
Purchaser.

(c) At the Second Closing, the Purchaser shall pay the Estimated GE/Macy’s
Purchase Price (plus the amount of any interest thereon as set forth on and
calculated in accordance with item 5 of the Estimated Second Closing Statement)
by wire transfer of immediately available funds (in U.S. dollars) prior to 11:00
A.M. Eastern time on the Second Closing Date to an account or accounts specified
by FDS at least three (3) Business Days prior to the Second Closing Date.

ARTICLE IV

THIRD CLOSING, PURCHASE, SALE AND ASSUMPTION

SECTION 4.1. Purchase and Sale of the May Assets. On the terms and subject to
the conditions of this Agreement, at the Third Closing and effective from and
after the Third Closing Date, the Sellers shall or shall cause May Bank to sell,
convey and assign to Purchaser, free and clear of all Liens, except Permissible
Liens, the May Assets, and the Purchaser shall purchase the May Assets.
Immediately following receipt of the May Assets, the Purchaser shall transfer,
contribute or otherwise assign the May Assets to CEBA Bank.

SECTION 4.2. Assumption of the May Liabilities. On the terms and subject to the
conditions of this Agreement, at the Third Closing and effective from and after
the Third Closing Date, the Purchaser shall assume, pay, defend, discharge and
perform as and when due the May Liabilities. Immediately following its
assumption of the May Liabilities, the Purchaser shall cause CEBA Bank to assume
the May Liabilities. The Excluded Liabilities shall be retained by the Sellers
and their Affiliates, as applicable.

 

25



--------------------------------------------------------------------------------

SECTION 4.3. May Purchase Price; May Purchase Price Adjustment.

(a) On the second Business Day before the Third Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Estimated Third Closing Statement
reflecting the Sellers’ good faith calculation of the Estimated May Purchase
Price to be paid by the Purchaser at the Third Closing.

(b) Within forty-five (45) days after the Third Closing, FDS, on behalf of the
Sellers, shall deliver to the Purchaser the Final Third Closing Statement
prepared based on the information in the Master File with respect to the May
Accounts as of the Third Cut-Off Time and copies of the Master File with respect
to the May Accounts as of the Third Cut-Off Time.

(c) The Purchaser shall, within thirty (30) days after receipt of the Final
Third Closing Statement, advise the Sellers in writing and in reasonable detail
if it believes that the Final Third Closing Statement did not accurately reflect
the items required to be included therein in accordance with the provisions of
this Agreement and Schedule 1.1(b)(3) hereto, in each case stating in reasonable
detail the basis of its belief. In the event the Purchaser delivers such an
objection, the Sellers and the Purchaser shall attempt in good faith to resolve
their differences. In the event all differences are not resolved within
forty-five (45) days following receipt of the Final Third Closing Statement by
the Purchaser, then the issues remaining unresolved shall be determined by the
Accountant. The Accountant shall resolve all disputed items in accordance with
the provisions of this Agreement. In making its determination, the Accountant
may only consider those items and amounts as to which the Purchaser and the
Sellers have disagreed within the time periods and on the grounds specified. The
Accountant’s determination shall be conclusive and binding on the Purchaser and
the Sellers absent manifest error. The fees of the Accountant shall be shared by
the Purchaser and the Sellers in proportion to the relative differences between
their respective calculations of the May Purchase Price and the amount
determined by the Accountant.

(d) If the Estimated May Purchase Price exceeds the May Purchase Price, then
FDS, on behalf of the Sellers, shall, within five (5) Business Days after the
May Purchase Price has been finally determined pursuant to Section 4.3(c), pay
such excess (plus the amount of interest on such excess calculated in accordance
with item 5 of the Estimated Third Closing Statement) by wire transfer of
immediately available funds (in U.S. dollars) to the Purchaser, together with
interest on the foregoing amount for the period from and including the Third
Closing Date to but excluding the date of such payment at a rate per annum equal
to the Federal Funds Rate. If the Estimated May Purchase Price is less than the
May Purchase Price, then the Purchaser shall, within five (5) Business Days
after the May Purchase Price has been finally determined pursuant to
Section 4.3(c), pay such deficiency (plus the amount of interest on such
deficiency calculated in accordance with item 5 of the Estimated Third Closing
Statement) by wire transfer of immediately available funds (in U.S. dollars) to
FDS on behalf of the Sellers, together with interest on the foregoing amount for
the period from and including the Third Closing Date to but excluding the date
of such payment at a rate per annum equal to the Federal Funds Rate. Each party
to this Agreement shall make available to the other parties, and to the
Accountant, its and its accountants work papers (to the extent possible),
schedules and other supporting data as may be reasonably requested by such
parties to enable them to verify the amounts set forth in the Final Third
Closing Statement.

 

26



--------------------------------------------------------------------------------

SECTION 4.4. The Third Closing.

(a) The closing (the “Third Closing”) of the purchase and sale of the May Assets
and assumption of the May Liabilities hereunder (collectively, the “Third
Purchase and Assumption”) shall take place at the offices of Simpson Thacher &
Bartlett LLP, 425 Lexington Avenue, New York, New York, or by facsimile
transmission on a date specified by FDS (upon not less than ninety (90) days’
prior written notice to the Purchaser) occurring no more than twelve (12) months
following the date of the closing of the May Merger (and following the
completion of reasonable due diligence as set forth in Section 6.16) and no
earlier than the first Business Day of the Fiscal Month after the Fiscal Month
in which the last of the conditions set forth in Article IX (other than
conditions relating solely to the delivery of documents to be dated the Third
Closing Date) has been satisfied or waived in accordance with the terms of this
Agreement or at such other date or location as the parties hereto jointly
designate in writing (the “Third Closing Date”).

(b) At the Third Closing, the Purchaser and the Sellers shall deliver or cause
to be delivered to each other (i) instruments of sale, assignment, transfer and
conveyance of the May Assets and the May Liabilities, respectively (which shall
be the Third Instrument of Assignment and Assumption), (ii) a receipt for the
May Purchase Price, and (iii) such other instruments as are necessary or
appropriate to reflect any alternative arrangements described in Section 6.15,
in each case, appropriately executed by the Sellers and the Purchaser.

(c) At the Third Closing, the Purchaser shall pay the Estimated May Purchase
Price (plus the amount of any interest thereon as set forth on and calculated in
accordance with item 5 of the Estimated Third Closing Statement) by wire
transfer of immediately available funds (in U.S. dollars) prior to 11:00 A.M.
Eastern time on the Third Closing Date to an account or accounts specified by
FDS at least three (3) Business Days prior to the Third Closing Date.

ARTICLE V

REPRESENTATIONS OF THE PARTIES

SECTION 5.1. Representations of FDS. Except as Previously Disclosed against a
specific representation and warranty set forth in this Section 5.1 and other
than with respect to the May Assets and the May Liabilities, FDS represents to
the Purchaser as follows:

(a) Existence and Authority. FDS Bank is a stock savings bank, duly organized,
validly existing and in good standing under the laws of the United States of
America. Each of FDS, Prime and Prime II is duly organized, validly existing and
in good standing under its jurisdiction of organization. Each of the Sellers and
Prime has the requisite power and authority to own the Acquired Assets and Stock
owned by it and to carry on the Business as currently conducted by it, and is
duly qualified to do business in each jurisdiction where the ownership or
operation of the Acquired Assets and Stock owned or operated by it or the
conduct of the Business conducted by it requires such qualification, except for
any failure to have such authority or be so qualified that would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on the Business or the Sellers.

 

27



--------------------------------------------------------------------------------

(b) Authorization and Validity. Each Seller has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and each of the Ancillary Agreements to which it is a party. Each of
this Agreement and each Ancillary Agreement has been duly authorized by each
Seller party thereto by all necessary corporate action. This Agreement has been
duly executed and delivered by each Seller party hereto and each Ancillary
Agreement has been, or shall have been at the First Closing Date (or the Second
Closing Date with respect to the Second Instrument of Assignment and
Assumption), duly executed and delivered by each Seller party thereto. Assuming
that this Agreement has been, and that the Ancillary Agreements have been or
shall be on or prior to the First Closing Date (or the Second Closing Date with
respect to the Second Instrument of Assignment and Assumption), duly authorized,
executed and delivered by the Purchaser, this Agreement is, and the Ancillary
Agreements are or shall be at the First Closing Date (or the Second Closing Date
with respect to the Second Instrument of Assignment and Assumption), the legal,
valid and binding obligations of the Sellers party hereto and thereto,
enforceable against such Sellers in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer and other laws affecting creditors’ rights generally and to
general equitable principles.

(c) Governmental and Third-Party Consents. No notices, reports or other filings
are required to be made by the Sellers or Prime with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Sellers or Prime from, any Governmental Authority or any other third party
in connection with the execution, delivery or performance of this Agreement and
the Ancillary Agreements by the Sellers or the consummation by them of the
transactions contemplated by this Agreement or the Ancillary Agreements, except
for (i) the Requisite Regulatory Approvals, (ii) the Required Amendments and
Confirmations and (iii) such other notices, reports, filings, consents,
registrations, approvals, permits or authorizations the failure to obtain would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (excluding for these purposes clause (a)(4) of the definition of
Material Adverse Effect) on the Business or the Sellers. FDS has no reason to
believe that the Sellers will not be able to obtain the Requisite Regulatory
Approvals required to be obtained by them on a timely basis.

(d) No Conflicts. The execution, delivery and performance by the applicable
Sellers of this Agreement and the Ancillary Agreements do not, and (subject to
obtaining the Requisite Regulatory Approvals, the Required Amendments and
Confirmations and other Previously Disclosed governmental and third-party
consents, registrations, approvals, permits and authorizations referred to in
Section 5.1(c)) the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements will not:

(1) breach, violate, conflict with, or be prohibited by the Constituent
Documents of the Sellers or Prime;

(2) breach, violate, conflict with, or be prohibited by any Requirement of Law
or Applicable Order applicable to the Sellers or Prime;

(3) breach, violate, conflict with, be prohibited by, require any additional
approval under or result in a default under the terms, conditions or provisions
of any Contract of any of the Sellers or Prime, or give any third party the
right to terminate or cancel any right of any Seller or Prime under any Contract
of such Person, or accelerate the performance of its obligations thereunder; or

 

28



--------------------------------------------------------------------------------

(4) result in the creation of any Lien on the properties or assets of any of the
Sellers or Prime, including the Acquired Assets and Stock, other than
Permissible Liens;

except in each case described in clause (3) or (4), for any breach, violation,
default, termination, cancellation, acceleration or Lien that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (excluding for these purposes clause (a)(4) of the definition of
Material Adverse Effect) on the Business or the Sellers.

(e) SEC Reports; Other Financial Information.

(1) The Prime Master Trust and Prime have each filed with the Securities and
Exchange Commission (the “SEC”) all forms, reports and other documents
(including all prospectuses and registration statements) required to be filed by
it with respect to all periods commencing on or after January 1, 2002 (the “SEC
Documents”). As of their respective filing dates (or effective dates, in the
case of prospectuses and registration statements), the SEC Documents complied in
all material respects with the requirements of the Securities Act of 1933 (the
“Securities Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”),
as applicable, and the rules and regulations of the SEC promulgated thereunder,
as modified by SEC staff interpretive or no-action positions relating to credit
card securitizations and did not contain any untrue statement of any material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

(2) The financial information included in the items listed in Schedule 5.1(e)(2)
was true and accurate in all material respects as of the dates set forth
therein.

(f) Absence of Certain Changes. Since January 29, 2005, the Business has been
conducted in the ordinary course of business consistent with past practice and
there has not been (1) any material change in: (x) any financial accounting
practices, policies or procedures (to the extent any such change would be
binding on or otherwise affect the Business or the Purchaser following the
Closing, and except for any change in accounting practices, polices and
procedures required by reason of a concurrent change in GAAP); (y) any
collections, pricing, origination, charge-off, reaging, credit or underwriting
practices, policies and procedures of Sellers with respect to the Accounts; or
(z) the servicing practices, policies and procedures of the Sellers with respect
to the Gross Receivables or the Prime Securitization Receivables, except in each
case for any such changes after the date hereof as approved in writing by the
Purchaser, or (2) any Material Adverse Effect on the Business or the Sellers.

 

29



--------------------------------------------------------------------------------

(g) Title to Properties; Encumbrances. A Seller has good title to or a valid
leasehold interest in, or is licensed or otherwise entitled to use, all of the
Acquired Assets and Stock (other than the Accounts, to which Section 5.1(l) is
applicable), free and clear of all Liens, other than Permissible Liens. Upon
consummation of the transactions contemplated by this Agreement, including the
execution and delivery of the documents to be delivered at the First Closing, at
the First Closing (and at the Second Closing with respect to the GE/Macy’s
Assets), the Purchaser shall be vested with good and marketable title in and to
the Acquired Assets and Stock (other than the Accounts, to which Section 5.1(l)
is applicable), free and clear of all Liens other than Permissible Liens, and
the Required Amendments and Confirmations when obtained and effective, shall
constitute a valid assignment of the Sellers’ rights and interest in the
applicable Securitization Documents enforceable against the Sellers and, upon
the filing of appropriate financing statements and all required continuations,
amendments and replacements thereof, against all other persons.

(h) Litigation. FDS has Previously Disclosed a list and a summary description of
each pending Action with respect to Accounts pending as of the date hereof in
which the Seller or any of its Affiliates (or the Seller or any of its
Affiliates or GE Bank or any of its Affiliates in the case of GE/Macy’s
Accounts) is a named defendant. There are no actions, suits, proceedings or
claims pending, in arbitration or before any Governmental Authority, against any
of the Sellers or Prime or their Subsidiaries, or to the Sellers’ Knowledge,
threatened against any of the Sellers or Prime or their Subsidiaries, in each
case that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Business or the Sellers.

(i) Contracts. Each Assigned Contract constituting part of the Acquired Assets
and Stock is a valid, legally binding agreement of the Seller or Subsidiary
thereof that is party thereto. The Sellers have made available to the Purchaser
true and complete copies of all Assigned Contracts. Neither such Seller or
Subsidiary nor, to the Sellers’ Knowledge, any other party thereto is in default
under the terms of any such Contract, except for any such failures to be valid
and binding and such defaults as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Business or
the Sellers. None of the Sellers or any Subsidiary of any Seller has received
any written notice of termination, cancellation, breach or default under any
Assigned Contract.

(j) Books and Records. All Books and Records of the Sellers relating to the
Business, the Master File, the FDS Cardholder List, the GE/Macy’s Cardholder
List and the May Cardholder List have been maintained accurately and in
accordance with all Requirements of Law applicable to the Sellers and the
Business in all material respects.

(k) Compliance with Laws. Except to the extent that a breach of any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (excluding for these purposes clause (a)(4)
of the definition of Material Adverse Effect) on the Business or the Sellers:

(1) since January 1, 2003, the Sellers and Prime have been in compliance with
all Requirements of Law relating to the Business and the Acquired Assets and
Stock; and

 

30



--------------------------------------------------------------------------------

(2) since January 1, 2003, the Sellers and Prime have not been subject to any
capital plan or supervisory agreement, cease-and-desist or similar order or
directive or memorandum of understanding between any of them and any
Governmental Authority or issued by any Governmental Authority, nor has any of
them adopted any board resolutions at the request of any Governmental Authority.

(l) Accounts.

(1) FDS Bank or Prime is the sole owner of and has good and marketable title to
the FDS Accounts, the Gross Receivables on the FDS Accounts and the Prime
Securitization Assets (subject in each case to the rights, claims and interests
arising under the Securitization Documents). Upon the First Closing, subject to
the filing of appropriate financing statements and all required continuations,
amendments and replacements thereof, all right, title and interest in and to the
FDS Accounts, the Gross Receivables on the FDS Accounts, and the Prime
Securitization Assets shall vest or be vested in the Purchaser free and clear of
all Liens other than Permissible Liens (and subject in each case to the rights,
claims and interests arising under the Securitization Documents).

(2) As of the Second Closing, FDS Bank shall be the sole owner of and have good
and marketable title to the GE/Macy’s Accounts and the Gross Receivables on the
GE/Macy’s Accounts. This Agreement shall, following the Second Closing Date, and
subject to the filing of appropriate financing statements and all required
continuations, amendments and replacements thereof, vest in the Purchaser all
right, title and interest in and to the GE/Macy’s Accounts and the Gross
Receivables on the GE/Macy’s Accounts, free and clear of all Liens other than
Permissible Liens.

(3) To the Sellers’ Knowledge, each Account Agreement (other than any Account
Agreement with respect to any Charged Off Account) is a valid and legally
binding obligation of each obligor thereunder, including any cosigner, guarantor
or surety, and is enforceable against such obligors in accordance with its
terms, subject to (i) possible claims and defenses on disputed card transactions
asserted by a Cardholder, (ii) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other laws relating to or
affecting creditors’ rights generally and the effect of general equitable
principles, and (iii) the Servicemembers Civil Relief Act.

(4) Since January 29, 2005, except for changes after the date hereof permitted
by Section 6.2, (i) the Sellers have not effected any material change in
operating policies and procedures of the Business relating to the maintenance
of, and collection policies with respect to, the Accounts (other than changes
permitted to be made by GE Bank pursuant to the GE/Macy’s Program Agreement) and
(ii) the Business has been operated in all material respects in compliance with
the policies and procedures of the Sellers and GE Bank (other than changes
permitted to be made by GE Bank pursuant to the GE/Macy’s Program Agreement).

 

31



--------------------------------------------------------------------------------

(5) Each Account complies with, and was solicited and opened in accordance with,
in all material respects the applicable rules and regulations of the applicable
Card Association.

(6) Each Account complies in all material respects with the applicable Account
Agreement.

(7) All Account applications have been taken and evaluated and applicants
notified in a manner that complied with all applicable Requirements of Law.

(8) All Accounts have been solicited, originated, maintained and serviced in
compliance with all applicable Requirements of Law.

(9) All disclosures made in connection with the Accounts complied in all
material respects with all applicable Requirements of Law.

(10) To the Sellers’ Knowledge, each of the Gross Receivables arises from or in
connection with a bona fide sale or loan transaction (including any amounts in
respect of finance charges, annual fees and other charges and fees assessed on
the Accounts).

(m) Securitization. Except to the extent that any breaches of the following
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business or the Sellers:

(1) each Seller or Prime and, to the Knowledge of Sellers, each other party
thereto has performed in all material respects each obligation to be performed
by it under each of the Prime Securitization Documents, including the filing of
any financing statements, continuation statements or amendments under the
Uniform Commercial Code of each applicable jurisdiction with the appropriate
filing offices;

(2) each of the Prime Securitization Interests, each series of certificates in
Prime Master Trust and each of the Securitization Documents to which any Seller,
Prime or Prime Master Trust, as the case may be, is a party is in full force and
effect and is a valid, binding and enforceable obligation of such Seller, Prime
or Prime Master Trust, as the case may be, and to the Knowledge of Sellers, the
other parties thereto, subject to applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent transfer and other laws affecting creditors’ rights
generally and to general equitable principles;

(3) true and complete copies of the Prime Securitization Documents have been
made available to Purchaser and there have been no amendments or modifications
to the Securitization Documents made since the date such copies were made
available to Purchaser;

 

32



--------------------------------------------------------------------------------

(4) the Prime Pooling and Servicing Agreement is not required to be qualified as
an indenture under the Trust Indenture Act of 1939, as amended, and the Prime
Master Trust is not required to be registered as an investment company under the
Investment Company Act of 1940, as amended;

(5) Prime is the sole owner of the transferor interest under the Prime
Securitization Documents;

(6) the listing of the Securitization Documents set forth in Schedule 1.1(f) and
Schedule 1.1(g) is a true, accurate and complete list of the Contracts to which
any of the Sellers, Prime or Prime II is a party relating to the Master Trusts;

(7) no interests in the Prime Master Trust have been issued since December 2004;

(8) no event or condition exists which is or with either notice or the passage
of time would (i) constitute a default, event of default, amortization event,
specified event or other event or circumstance, (ii) require any accelerated
application of cash flows received in respect of the Prime Securitization
Receivables, or (iii) trigger any requirement under any Prime Securitization
Document to (A) fund an increase in any spread account, reserve account or
similar account, (B) draw on any such account under the terms of any Prime
Securitization Document or (C) otherwise increase any credit enhancement
required under the Prime Securitization Documents (each, an “Adverse
Development”);

(9) no event or condition exists which constitutes an Adverse Development or a
Servicer Default or other similar event permitting the termination of the
Servicer under the Prime Securitization Documents (a “Servicer Default or
Termination”); and

(10) assuming all required consents and approvals referred to in Section 5.1(c)
are obtained, the consummation of the transactions contemplated hereby
(including, without limitation, the execution and delivery of the Required
Amendments and Confirmations) shall not cause the occurrence of an Adverse
Development or a Servicer Default or Termination.

(n) Servicing Qualifications. Each of FDS Bank and FACS Group, Inc. is licensed
and qualified in all jurisdictions necessary to conduct the servicing activities
with respect to the Accounts in which it is engaged in accordance with all
applicable Requirements of Law, except where the failure to be so qualified
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business or the Sellers.

 

33



--------------------------------------------------------------------------------

(o) Taxes.

(1) The Sellers, Prime and the Master Trusts have filed all material Tax Returns
that they were required to file (taking into account all applicable extensions)
on or before the date hereof (in the case of the Sellers, solely to the extent
of any Tax Returns related to the Business), and all Taxes required to be shown
on such Tax Returns or otherwise due and owing with respect to Prime, the FDS
Assets, the GE/Macy’s Assets or the Business have been timely paid.

(2) For federal, Ohio and New York State Tax purposes, all interests in the
Prime Master Trust held by Prime or sold to investors are indebtedness of Prime,
interests in an entity other than an association taxable as a corporation or a
publicly traded partnership, or interests in a disregarded entity.

(3) There are no pending or (to the Knowledge of the Sellers) threatened actions
or proceedings for the assessment or collection of a material amount of Taxes
with respect to Prime, nor has Prime or any Affiliate thereof received any
notice or inquiry from any jurisdiction in which Prime does not currently file
Tax Returns to the effect that Prime may be subject to taxation by such
jurisdiction.

(p) No Brokers or Finders. The Assumed Liabilities do not include, and Prime has
not incurred, any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees directly or indirectly in connection with this
Agreement or the transactions contemplated hereby or by the Ancillary
Agreements.

(q) Prime. The authorized capital stock of Prime consists of 100 shares of
Common Stock, par value $0.01 per share, of which 100 shares are issued and
outstanding (“Prime Common Stock”). All of the issued and outstanding shares of
Prime Common Stock are beneficially and legally owned by FDS, free and clear of
all Liens. All of the issued and outstanding shares of Prime Common Stock are
duly authorized, validly issued, fully paid and nonassessable. There are no
outstanding (i) securities convertible into or exchangeable for Prime Common
Stock, (ii) options, warrants, calls or other rights to purchase or subscribe
for Prime Common Stock or (iii) contracts of any kind to which Prime or any of
its Affiliates is subject or bound requiring the issuance after the date of this
Agreement of (x) Prime Common Stock, (y) any convertible or exchangeable
security of the type referred to in clause (i) or (z) any options, warrants,
calls or rights of the type referred to in clause (ii). Prime does not own,
directly or indirectly, any equity interest or investment in any Person. Prime
was established for the sole purpose of entering into, and engaging in the
transactions contemplated by, the Prime Securitization Documents and since its
formation, (i) has engaged in no other business activities, (ii) has conducted
its business and operations only as contemplated by the Prime Securitization
Documents and (iii) has no outstanding Liabilities.

(r) Intellectual Property. None of the Sellers, Prime and their Subsidiaries has
granted any license or other right to any third party to use the Transferred
Intellectual Property (i) in connection with any Credit Card program or
(ii) that would violate any rights in the Transferred Intellectual Property
granted to the Purchaser pursuant to the Program Agreement. To the Seller’s
Knowledge, there has been no misappropriation of any trade secrets or other
confidential or proprietary information contained in the Transferred
Intellectual Property by any Person.

 

34



--------------------------------------------------------------------------------

(s) Certain Securitization Matters.

(1) None of (i) the FDS Accounts, the GE/Macy’s Accounts or the May Accounts, as
applicable; (ii) the Gross Receivables (other than the Prime Securitization
Receivables) on such Accounts; and/or (iii) Interchange Fees, Account Agreements
and Master Files related to such Accounts (collectively, the “Specified Assets”)
were acquired by the Seller thereof in contemplation of the transactions
contemplated by this Agreement. No Seller of any of the Specified Assets has any
rights under the Program Agreement to purchase any of the Program Assets (as
defined in the Program Agreement) upon termination of the Program or otherwise,
with any such purchase rights vesting solely in FDS and its Subsidiaries other
than the Seller of such Specified Assets. In connection with the First Closing
and Assumption, the Specified Assets that constitute FDS Assets will be sold by
FDS Bank or Prime II to the Purchaser. In connection with the termination of the
GE/Macy’s Program Agreement, the Specified Assets that constitute GE/Macy’s
Assets will be sold by GE Bank and/or one of its Affiliates to FDS Bank and, in
connection with the Second Closing and Assumption, be sold by FDS Bank to the
Purchaser. In connection with the May Merger and the Third Closing and
Assumption, the Specified Assets that constitute May Assets will either be sold
(i) directly by May Bank and/or one of its Affiliates to the Purchaser or
(ii) by May Bank and/or one of its Affiliates to FDS Bank and subsequently sold
by FDS Bank to the Purchaser (it being understood that during the period from
the closing of the May Merger until the Third Purchase and Assumption, the
Specified Assets that constitute May Assets shall be owned by May Bank and/or
one of its Affiliates reasonably acceptable to the Purchaser and/or FDS Bank).

(2) The Purchase Price for the Acquired Assets and Stock shall be fairly
allocated among the Sellers and that portion of the Purchase Price allocable to
the Acquired Assets and Stock transferred by each Seller shall be paid to such
Seller. No allocation made pursuant to this Section 5.1(s)(2) shall apply for
any Tax or accounting purposes.

(3) In the event FDS exercises the purchase right under the Program Agreement,
FDS has no present intention to cause any particular entity to be the transferee
of such Program Assets, with FDS reserving all rights to decide at the time of
transfer who such transferee will be.

SECTION 5.2. Representations of the Purchaser. Except as Previously Disclosed,
the Purchaser represents to the Sellers as follows:

(a) Existence and Authority. The Purchaser is a validly existing national
banking association, duly organized and in good standing under the laws of the
United States of America, and has the corporate power and authority to carry on
its business as now conducted and to acquire and operate the Business as
currently conducted or as proposed to be conducted. The Purchaser and its
deposits are insured by the Federal Deposit Insurance Corporation to the fullest
extent permitted by law.

 

35



--------------------------------------------------------------------------------

(b) Authorization and Validity. The Purchaser has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and each of the Ancillary Agreements to which it is a party. This
Agreement and each Ancillary Agreement have been duly authorized by the
Purchaser by all necessary corporate action. This Agreement has been duly
executed and delivered by the Purchaser and each Ancillary Agreement has been or
shall have been, at the First Closing Date (or the Second Closing Date with
respect to the Second Instrument of Assignment and Assumption), duly executed
and delivered by the Purchaser. Assuming that this Agreement has been, and the
Ancillary Agreements have been or shall be on or prior to the First Closing Date
(or the Second Closing Date with respect to the Second Instrument of Assignment
and Assumption), duly authorized, executed and delivered by the Sellers party
thereto, this Agreement is, and the Ancillary Agreements shall be at the First
Closing Date (or the Second Closing Date with respect to the Second Instrument
of Assignment and Assumption), the legal, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer and other laws affecting creditors’ rights generally and to
general equitable principles.

(c) Governmental and Third-Party Consents. No notices, reports or other filings
are required to be made by the Purchaser with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Purchaser from, any Governmental Authority or any other third party in
connection with the execution, delivery and performance of this Agreement and
the Ancillary Agreements by the Purchaser, as applicable, or the consummation by
the Purchaser of the transactions contemplated by this Agreement or the
Ancillary Agreements, except for the Requisite Regulatory Approvals and for such
other notices, reports, filings, consents, registrations, approvals, permits or
authorizations the failure to obtain which would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (excluding for
these purposes clause (a)(4) of the definition of Material Adverse Effect) on
the Purchaser or on the Business following the First Closing Date. The Purchaser
has no reason to believe that it will not be able to obtain the Requisite
Regulatory Approvals on a timely basis.

(d) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the Ancillary Agreements do not, and (subject to obtaining
the Requisite Regulatory Approvals and the other Previously Disclosed
governmental and third-party consents, registrations, approvals, permits and
authorizations referred to in Section 5.2(c)) the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements will
not:

(1) breach, violate, conflict with or be prohibited by the Purchaser’s
Constituent Documents;

(2) breach, violate, conflict with or be prohibited by any Requirement of Law or
Applicable Order applicable to the Purchaser; or

(3) breach, violate, conflict with, be prohibited by, require any additional
approval under or result in a default under the terms, conditions or provisions
of any Contract of the Purchaser, or give any third party the right to terminate
or cancel any right of the Purchaser, conflict with, be prohibited by, require
any additional approval under any such Contract, or accelerate the performance
of its obligation thereunder;

 

36



--------------------------------------------------------------------------------

except in each case described in clause (3), for any breach, violation, default,
termination, cancellation, acceleration or Lien that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(excluding for these purposes clause (a)(4) of the definition of Material
Adverse Effect) on the Purchaser or on the Business following the First Closing
Date.

(e) Absence of Certain Changes. Since January 29, 2005, there has not been any
change in the financial condition or results of operations of the Purchaser that
has had, individually or in the aggregate, a Material Adverse Effect on the
Purchaser or on the Business as of the First Closing Date.

(f) Compliance with Laws. Except to the extent that a breach of any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (excluding for these purposes clause (a)(4)
of the definition of Material Adverse Effect) on the Purchaser or the Business
as of the First Closing Date:

(1) the Purchaser is in compliance with all Requirements of Law relating to its
credit card business; and

(2) neither the Purchaser nor any of its Affiliates is subject to any capital
plan or supervisory agreement, cease-and-desist or similar order or directive or
memorandum of understanding between it and any Governmental Authority or issued
by any Governmental Authority, nor has any of them adopted any board resolutions
at the request of any Governmental Authority.

(g) Servicing Qualifications. The Purchaser is licensed and qualified in all
jurisdictions necessary to service the Accounts in accordance with all
applicable Requirements of Law, except where the failure to be so qualified
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser or the Business or on the ability of
the Purchaser to perform its duties as servicer, or on ability of the Purchaser
to perform its duties as sub-servicer, under the Prime Pooling and Servicing
Agreement following the First Closing Date.

(h) Financing. The Purchaser has sufficient cash, available lines of credit or
other sources of immediately available funds to enable it to pay the Estimated
FDS Purchase Price as required by Section 2.4(c), the Estimated GE/Macy’s
Purchase Price as required by Section 3.4(c), and the Estimated May Purchase
Price as required by Section 4.4(c), and to timely pay any other amounts to be
paid by it under this Agreement.

(i) Litigation. Except as described in filings made prior to the date hereof by
the Purchaser or Citigroup, Inc. with the SEC, there are no actions, suits,
proceedings or claims pending, in arbitration or before any Governmental
Authority, against the Purchaser or its Affiliates, or to the Purchaser’s
Knowledge, threatened against Purchaser or any of its Affiliates, in each case
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser or on the Business.

 

37



--------------------------------------------------------------------------------

(j) No Brokers or Finders. Any liability incurred by the Purchaser or its
Affiliates for any financial advisory fees, brokerage fees, commissions or
finder’s fees directly or indirectly in connection with this Agreement or the
transactions contemplated hereby or by the Ancillary Agreements shall be borne
by the Purchaser.

(k) Restricted Securities. The Purchaser understands that the shares of Prime
Stock are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to such laws, Purchaser must hold those
securities indefinitely unless they are registered with the SEC and qualified by
applicable state Governmental Authorities or an exemption from such registration
and qualification is available.

(l) Investment Representation. The Purchaser is purchasing the Prime Stock for
its own account with the present intention of holding such securities for
investment purposes and not with a view to or for sale in connection with any
public distribution of such securities in violation of any federal or state
securities laws. The Purchaser is an “accredited investor” as defined in
Regulation D promulgated by the SEC under the Securities Act. Purchaser
understands the risks of the transactions contemplated hereby and of ownership
of the Prime Stock. Purchaser acknowledges that the Prime Stock has not been
registered under the Securities Act or any state or foreign securities laws and
that the Prime Stock may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such sale, transfer, offer, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and qualification under any
applicable state or foreign securities laws or pursuant to an exemption from
registration under the Securities Act and any applicable state or foreign
securities laws.

(m) License. The Purchaser is licensed to participate in the programs of each of
the Card Associations to the extent necessary to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements and to perform its
obligations hereunder and thereunder. The Purchaser is a member in good standing
of the Card Associations.

(n) Organization and Capitalization of CEBA Bank. At the time of the First
Closing, CEBA Bank will be a national bank, duly organized, validly existing and
in good standing under the laws of the United States of America. At the time of
the First Closing, all of the issued and outstanding shares of capital stock of
CEBA Bank (the “CEBA Capital Stock”) shall be beneficially and legally owned by
the Purchaser, free and clear of all Liens other than Permissible Liens. All of
the issued and outstanding shares of CEBA Capital Stock will be duly authorized,
validly issued, fully paid and nonassessable (except as provided in 12 U.S.C. §
55). Upon the issuance of the CEBA Equity Interests to FDS Bank (or its
assignee) pursuant to Section 2.4(d) all of the CEBA Equity Interests will be
duly authorized, validly issued, fully paid and nonassessable (except as
provided in 12 U.S.C. § 55). Other than as contemplated by this Agreement, there
will be no outstanding (i) securities convertible into or exchangeable for CEBA
Capital Stock, (ii) options, warrants, calls or other rights to purchase or
subscribe for CEBA Capital Stock or (iii) contracts of any kind to which CEBA
Bank or any of its Affiliates is subject or bound requiring the issuance after
the date of this Agreement of (x) CEBA Capital Stock, (y) any convertible or
exchangeable security of the type referred to in clause (i) or (z) any options,
warrants, calls or rights of the type referred to in clause (ii). CEBA Bank will
not own, directly or indirectly, any equity interest or investment in any
Person.

 

38



--------------------------------------------------------------------------------

(o) Operations of CEBA Bank. CEBA Bank will be established for the sole purpose
of entering into, and engaging in the transactions contemplated by, this
Agreement and the Ancillary Agreements, and following its formation, as of the
First Closing, (i) will not have engaged in any other business activities other
than organization and qualification of CEBA Bank under applicable Requirements
of Law and with the applicable Governmental Authorities, (ii) will have
conducted its business and operations only as contemplated by this Agreement or
the Ancillary Agreements and applicable Requirements of Law and (iii) will not
have incurred any Liabilities other than Liabilities incurred or arising out of
this Agreement or the Ancillary Agreements or in connection with the
organization and qualification of CEBA Bank under applicable Requirements of Law
and with the applicable Governmental Authorities. CEBA Bank will not at any time
during the Term (as defined in the Program Agreement) engage in any business or
issue any Credit Cards except pursuant to the Program Agreement. CEBA Bank will
at all times during the Term conform its operations so as to meet the
requirements of 12 U.S.C. §1841(c)(2) or any comparable successor statute.

SECTION 5.3. No Other Representations or Warranties; No Recourse. Except as
expressly set forth in this Article V or the Ancillary Agreements, neither the
Sellers nor the Purchaser have made or make any other express or implied
representations, or any express or implied warranty, either written or oral,
with respect to the Acquired Assets and Stock, the Assumed Liabilities, the
Sellers, the Business or the Purchaser, respectively, or as to any other matter
whatsoever. Except as otherwise expressly provided herein or in any Ancillary
Agreement, the sale of the Acquired Assets and Stock is without recourse of any
kind to FDS or its Affiliates or to the Purchaser or its Affiliates. THE
PURCHASER ACKNOWLEDGES THAT THE SELLERS DISCLAIM ALL WARRANTIES OTHER THAN THOSE
EXPRESSLY CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE VI

COVENANTS

SECTION 6.1. Conduct of Business.

(a) Except as otherwise contemplated hereby or by the Ancillary Agreements, and
except for transactions in the ordinary course of business, until the First
Closing Date (and, with respect to the GE/Macy’s Assets, until the Second
Closing Date), FDS and FDS Bank shall, and shall cause Prime to, conduct the
Business (for purposes of this Section 6.1(a), after the First Closing, solely
with respect to the GE/Macy’s Assets and GE/Macy’s Liabilities) or cause the
Business to be conducted in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, FDS and FDS Bank shall (as it
relates to the Business), and shall cause Prime to, use their respective
reasonable best efforts to preserve intact the business organizations and
relationships with third parties relating to the Business, to keep available the
services of required employees of the Business

 

39



--------------------------------------------------------------------------------

and to preserve beneficial relationships with customers in connection with the
Business, following substantially the same practices and standards, in all
material respects, including collection practices and accounting practices for
charge-offs and reserves, as in effect on the date of this Agreement (subject to
such changes therein as may be made by GE Bank in accordance with the provisions
of the GE/Macy’s Program Agreement).

(b) Prior to the closing of the May Merger, FDS shall not waive any of its
contractual rights against May Co. to require May Co. to continue ordinary
course operations and refrain from specified activities, in each case as such
operations and activities relate to the credit card business of May Co., May
Bank and their Subsidiaries (the “May Business”). From and after the closing of
the May Merger, except as otherwise contemplated hereby or by the Ancillary
Agreements, and except for transactions in the ordinary course of business,
until the Third Closing Date, FDS and FDS Bank shall conduct the May Business or
cause the May Business to be conducted in the ordinary course consistent with
past practice (except to the extent permitted in Section 6.2). Without limiting
the generality of the foregoing, subject to Section 6.2(b), FDS and FDS Bank
shall (as it relates to the May Business) use their respective reasonable best
efforts to preserve intact the business organizations and relationships with
third parties relating to the May Business, to keep available the services of
required employees of the May Business and to preserve beneficial relationships
with customers in connection with the May Business, following substantially the
same practices and standards, in all material respects, including collection
practices and accounting practices for charge-offs and reserves, as in effect on
the closing date of the May Merger.

SECTION 6.2. Certain Changes.

(a) Without limiting Section 6.1, except as otherwise contemplated hereby
(including Section 6.2(b)) or by the Ancillary Agreements or as required by the
applicable Requirements of Law or the GE/Macy’s Program Agreement with respect
to the GE/Macy’s Assets, from the date of this Agreement until the First Closing
Date (or, with respect to the GE/Macy’s Assets, the Second Closing Date or, with
respect to the May Assets, the Third Closing Date) without the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld or
delayed), the Sellers shall not and shall cause their Subsidiaries not to:

(i) enter into or amend any Assigned Contract except in the ordinary course of
the Business consistent with past practice and only to the extent such entry or
amendment would not have a Material Adverse Effect on the Business;

(ii) amend any of the Prime Securitization Documents;

(iii) except for the acquisition of May Co., acquire a material amount of assets
from any other Person or all or substantially all of the assets of any Person,
whether by merger, asset purchase or otherwise, if, in either case, such assets
would constitute Acquired Assets and Stock;

 

40



--------------------------------------------------------------------------------

(iv) materially change the aggregate expenses that would be incurred by FDS and
its Affiliates in the servicing of the Program or the performance of interim
services in accordance with the Program Agreement;

(v) make any material change in: (x) any financial accounting practices,
policies or procedures (to the extent any such change would be binding on or
otherwise affect the Business or the Purchaser following the First Closing, the
Second Closing or the Third Closing, as the case may be, and except for any
change in accounting practices, polices and procedures required by reason of a
concurrent change in GAAP); (y) any collections, pricing, origination,
charge-off, reaging, credit or underwriting practices, policies and procedures
of Sellers with respect to the Accounts; or (z) the servicing practices,
policies and procedures of the Sellers with respect to the Gross Receivables or
the Prime Securitization Receivables;

(vi) sell, lease or otherwise dispose of any of the Acquired Assets and Stock,
except (1) in the ordinary course of business and in transactions that
individually or in the aggregate with all such other dispositions would not have
a Material Adverse Effect on the Sellers or the Business, (2) in connection with
securitizations of receivables arising under the Accounts (provided that the
benefits thereof are transferable to the Purchaser at the First Closing),
(3) pursuant to the terms of Contracts or commitments existing as of the date of
this Agreement and Previously Disclosed, or (4) as otherwise Previously
Disclosed; or

(vii) except in the ordinary course of business consistent with past practice,
settle any material claim, action or proceeding or waive any material rights or
claims in respect of the Business in a manner that would adversely affect the
Business or any of the Acquired Assets and Stock or Assumed Liabilities after
the First Closing; or

(viii) agree with any Person or otherwise commit themselves to do any of the
foregoing.

(b) Notwithstanding the provisions of Sections 6.1(b) and 6.2(a), FDS may sell
assets that would otherwise constitute Acquired Assets hereunder in connection
with dispositions by FDS of any stores or other retail channels of FDS and its
Affiliates or May Co. and its Affiliates in connection with the May Merger;
provided that (i) such dispositions shall be effected pursuant to a settlement
with or other written commitment to a Governmental Authority in connection with
such Governmental Authority’s review of the May Merger or, (ii) if such
dispositions are not effected pursuant to such a settlement or commitment
referred to in clause (i), the Gross Receivables disposed of in connection with
all such dispositions of May Assets effected prior to the closing of the May
Merger in reliance upon this Section 6.2(b) shall not exceed $150,000,000 in the
aggregate.

(c) The parties acknowledge that FDS intends to use its commercially reasonable
efforts following the closing of the May Merger to align to the extent
reasonably practicable the account terms, policies, practices and procedures
applicable to the May Accounts and the May Business with the account terms,
policies, practices and procedures applicable to the other Accounts and the
Business. Accordingly, notwithstanding the provisions of Sections 6.1(b) and
6.2(a), the Sellers and their Subsidiaries may make changes to the account
terms, policies, practices and procedures applicable to the May Accounts and the
May Business to the extent such changes are in furtherance of such alignment.
The parties further acknowledge that the completion of such efforts by FDS is
not a condition to the Purchaser’s obligation to effect the Third Purchase and
Assumption.

 

41



--------------------------------------------------------------------------------

SECTION 6.3. Access and Confidentiality.

(a) Until the First Closing Date (and, with respect to the GE/Macy’s Assets,
until the Second Closing Date and with respect to the May Assets, following the
closing of the May Merger and until the Third Closing Date), upon reasonable
prior notice and subject to applicable Requirements of Law relating to the
exchange of information, FDS and FDS Bank shall, and shall cause Prime to,
permit the Purchaser and its authorized representatives to have reasonable
access, during regular business hours for purposes consistent with this
Agreement, to the properties and Books and Records relating to the Business,
including the Master File, the FDS Cardholder List, the GE/Macy’s Cardholder
List and the May Cardholder List, to the extent that such access does not unduly
interfere with the business of the Sellers; provided that the Purchaser and such
representatives comply with the confidentiality obligations contained herein and
in the Confidentiality Agreement; and provided, further, that the foregoing
shall not (1) require the Sellers to permit any inspection, or to disclose any
information, that in their reasonable judgment would result in the disclosure of
any trade secrets of third parties or trade secrets of the Sellers or their
Affiliates unrelated to the Business or violate any obligations of the Sellers
to any third party with respect to confidentiality if the Sellers shall have
used reasonable best efforts to obtain the consent of such third party to such
inspection or disclosure or (2) require any disclosure by the Sellers that
could, as a result of such disclosure, have the effect of causing the waiver of
any attorney-client privilege.

(b) If this Agreement is terminated, each party, at its own expense, shall
promptly deliver (without retaining any copies) to the other party or (at their
option) confirm in writing to the other party that it has completely destroyed
all information furnished to such party or its representatives by the other
party or any of their agents, employees or representatives in connection with
this Agreement, whether so obtained before or after the execution hereof, and
all analyses, compilations, forecasts, studies or other documents prepared by
such party or its representatives that contain or reflect any such information;
provided, however, that the foregoing shall not apply to summary analyses made
by such party that such party is required to retain (i) as part of the minutes
of the proceedings of its board of directors or any committee thereof, or
(ii) to comply with applicable Requirements of Law. Notwithstanding the return
or destruction of such information by the receiving party and/or its agents,
employees and representatives, the receiving party and its agents, employees and
representatives will continue to be bound by its obligations hereunder and under
the Confidentiality Agreements regarding the use and confidentiality of such
information. Notwithstanding the foregoing provisions of this Section 6.3(b),
the Purchaser shall not be required to return information relating to the FDS
Assets or the FDS Liabilities after the First Closing, the GE/Macy’s Assets or
the GE/Macy’s Liabilities after the Second Closing, or the May Assets or the May
Liabilities after the Third Closing.

(c) In addition to the confidentiality arrangements contained herein, all
information provided or obtained in connection with the transactions
contemplated by this Agreement and by the Ancillary Agreements (including
pursuant to clause (a) above) on or prior to the First Closing Date (or, with
respect to information relating to the GE/Macy’s Assets and GE/Macy’s
Liabilities, on or

 

42



--------------------------------------------------------------------------------

prior to the Second Closing Date and with respect to information relating to the
May Assets and May Liabilities, on or prior to the Third Closing Date) shall be
held by the Purchaser in accordance with the Confidentiality Agreement, dated
November 19, 2004 between Citicorp Credit Services Inc. (USA) and FDS (the “FDS
Confidentiality Agreement”) and the Confidentiality Agreement, dated April 26,
2005 between Citicorp Credit Services Inc. (USA) and FDS (the “May
Confidentiality Agreement” and together with the FDS Confidentiality Agreement,
the “Confidentiality Agreements”). In the event of a conflict or inconsistency
between the terms of this Agreement and the Confidentiality Agreements, the
terms of this Agreement shall govern.

(d) The parties agree that monetary damages would not be a sufficient remedy for
any breach of the foregoing provisions of this Section 6.3 and the provisions of
the Confidentiality Agreements, and that, in addition to all other remedies,
each Party will be entitled to seek specific performance and to seek injunctive
or other equitable relief as a remedy for any breach of the foregoing provisions
of this Section 6.3 and the provisions of the Confidentiality Agreements.

(e) From the date hereof through the First Closing Date (and with respect to the
GE/Macy’s Assets, through the Second Closing Date, and with respect to the May
Assets, from the closing of the May Merger through the Third Closing Date), the
Sellers shall provide to the Purchaser on a monthly basis the reports that would
be required to be provided to the Purchaser pursuant to Section 7.1 of the
Program Agreement following the Effective Date thereunder (or in the case of the
May Assets, such similar existing reports as are reasonably available to FDS).

(f) From the date hereof through the Second Closing Date, the Sellers shall
provide the Purchaser reasonable prior written notice (including a description
of such change) of any material changes in the credit and underwriting, risk
management, reaging, posting, collection or operating policies and procedures
with respect to the Business made pursuant to the GE/Macy’s Program Agreement.
From the date of the closing of the May Merger through the Third Closing Date,
the Sellers shall provide the Purchaser reasonable prior written notice
describing any such material changes to be made in connection with the May
Business.

SECTION 6.4. Reasonable Best Efforts; Other Filings.

(a) Subject to the terms and conditions of this Agreement, the Purchaser shall,
and shall cause its Subsidiaries to, and FDS and FDS Bank shall, and shall cause
their Subsidiaries to, use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Requirements of Law, so as to permit consummation
of the transactions contemplated by this Agreement as promptly as reasonably
practicable and shall cooperate fully with each other to that end.

(b) Without limiting Section 6.4(a), FDS and FDS Bank shall, and shall cause
their Subsidiaries to, and the Purchaser shall and shall cause its Affiliates
to, use reasonable best efforts to prepare all documentation, to effect all
filings and to obtain all permits, consents, approvals and authorizations of all
Governmental Authorities necessary to consummate the transactions contemplated

 

43



--------------------------------------------------------------------------------

by this Agreement and the Ancillary Agreements, including taking all reasonable
actions necessary to defend, mitigate or rescind the effect of any litigation or
administrative proceeding involving any Governmental Authority adversely
affecting the consummation of the transactions contemplated by this Agreement or
the validity or enforceability of this Agreement, including promptly appealing
any adverse court or administrative decision. Each of the Sellers, on the one
hand, and the Purchaser, on the other hand, shall consult with the other with
respect to the obtaining of such permits, consents, approvals and authorizations
and to keep the other apprised of the status thereof. Subject to appropriate
confidentiality and legal privilege protections, the Sellers and the Purchaser
shall each furnish to the others such necessary information and reasonable
assistance as any of the parties may reasonably request in connection with the
foregoing.

(c) Without limiting the foregoing, the parties shall use their reasonable best
efforts to obtain (i) the Requisite Regulatory Approvals with respect to the
First Purchase and Assumption, the Second Purchase and Assumption and the Third
Purchase and Assumption, and (ii) with the cooperation of FDS and its
Subsidiaries, any licenses, permits or other qualifications with respect to the
Purchaser or any of its Affiliates necessary to satisfy the condition set forth
in Section 7.3(e) and to allow the Purchaser to perform its obligations under
the Program Agreement, in each case in time to permit the First Closing Date to
occur on or before August 29, 2005 or, if the First Closing Date has not then
occurred, as promptly thereafter as reasonably practicable. The parties hereby
agree, without any request or demand by the other parties, (i) to make all
necessary filings related to the Requisite Regulatory Approvals with respect to
the First Purchase and Assumption no later than fifteen (15) Business Days from
the execution and delivery of this Agreement, (ii) to supply as promptly as
practicable to the appropriate Governmental Authorities any additional
information and documentary material that may be requested in connection with
the receipt of the Requisite Regulatory Approvals and (iii) to prosecute
actively all such filings and pursue the receipt of each Requisite Regulatory
Approval and the licenses, permits or other qualifications referred to in clause
(ii) above.

(d) The Sellers and the Purchaser agree to take such actions with respect to the
Prime Securitization Assets and Prime Securitization Documents prior to the
First Closing Date as the other parties may reasonably request, including those
actions that are incident to the receipt of ratings confirmations from the
rating agencies in connection with the purchase of the Prime Stock and the
assumption by the Purchaser of the roles of servicer and transferor (and the
role of the Purchaser as sub-servicer) under the Prime Securitization Documents.

(e) The Purchaser shall promptly notify the Sellers in writing, and FDS and FDS
Bank shall promptly notify the Purchaser in writing, upon (i) becoming aware of
any order or decree or any complaint seeking an order or decree restraining or
enjoining the execution of any Ancillary Agreement or the consummation of the
transactions contemplated by this Agreement or any Ancillary Agreement, or
(ii) receiving any notice from any Governmental Authority of its intention to
(A) institute a suit or proceeding to restrain or enjoin the execution of any
Ancillary Agreement or the consummation of the transactions contemplated by this
Agreement or any Ancillary Agreement, (B) nullify or render ineffective this
Agreement or the Ancillary Agreements if such transactions are consummated, or
(C) fail to issue or give any of the Requisite Regulatory Approvals.

 

44



--------------------------------------------------------------------------------

(f) Any filing fees under the HSR Act or any other domestic or foreign antitrust
merger control laws shall be borne by the Purchaser.

(g) The parties agree that if so requested by FDS not later than the earlier to
occur of (i) fifteen (15) days prior to the First Closing Date and (ii) the date
on which the Purchaser has received all Requisite Regulatory Approvals required
to be obtained by it, the parties will negotiate in good faith with respect to
such mutually acceptable changes to the terms of this Agreement and the Program
Agreement as FDS may reasonably request in order to maintain the status of FDS
Bank as a savings association in good standing with the Office of Thrift
Supervision, including without limitation amending such agreements to provide
that some or all of the Employee Accounts (as defined in the Program Agreement)
shall be retained following the First Closing at FDS Bank; provided, however,
that no such changes shall be made to the extent they would affect the ability
of the Purchaser and the CEBA Bank to file a consolidated federal income Tax
Return following the First Closing Date in accordance with Section 6.14(d).

(h) The parties agree that in the event that the OCC is not willing to approve
the ownership of the CEBA Equity Interests by FDS Bank, the parties shall
negotiate in good faith with respect to mutually acceptable changes to the terms
of this Agreement and the Program Agreement to provide for such other corporate
or ownership structure of the issuer of Credit Cards under the Program as the
parties mutually agree; provided that failure of the OCC to approve (i) the
ownership of the CEBA Equity Interests by FDS Bank or (ii) such alternative
corporate or ownership structure shall not give rise to the payment of the
Termination Fee pursuant to Section 10.4(b).

SECTION 6.5. Additional Instruments. At the reasonable request of FDS or FDS
Bank, on the one hand, or the Purchaser, on the other hand, at or after the
First Closing, the other Person shall promptly execute and deliver, or cause to
be executed and delivered, to the requesting party such assignments, bills of
sale, assumption agreements, consents and other similar instruments in addition
to those required by this Agreement, in form and substance reasonably
satisfactory to the requesting party, as may be reasonably necessary to carry
out or implement any provision of this Agreement or any Ancillary Agreement or
to make effective the First Purchase and Assumption, the Second Purchase and
Assumption or the Third Purchase and Assumption, as the case may be.

SECTION 6.6. Non-Solicitation. The Purchaser shall continue to comply with the
provisions of Section 6 of the FDS Confidentiality Agreement during the eighteen
(18) month period following the First Closing Date. The Purchaser shall continue
to comply with the provisions of Section 6 of the May Confidentiality Agreement
during the eighteen (18) month period following the Third Closing Date. The
parties agree that money damages would not be a sufficient remedy for any breach
of this Section 6.6 and that, in addition to all other remedies, the Sellers and
their Affiliates will be entitled to seek specific performance and to seek
injunctive or other equitable relief as a remedy for any breach of this
Section 6.6 or the provisions of the Confidentiality Agreement. Purchaser waives
any requirements for the securing or posting of any bond in connection with such
remedy.

 

45



--------------------------------------------------------------------------------

SECTION 6.7. Credit Card Marks; Branding. It is expressly agreed that, except
for the license granted in the Program Agreement, the Purchaser is not
purchasing or acquiring any right, title or interest in the FDS Licensed Marks
or other trademarks or service marks of the Sellers or their Affiliates that the
Sellers have used prior to the date of this Agreement (or shall use or own
thereafter) in connection with the Accounts or the Business (collectively, the
“Credit Card Marks”). The Purchaser acknowledges that the Sellers or their
Affiliates own the Credit Card Marks and goodwill related thereto and symbolized
thereby.

SECTION 6.8. Notice to Cardholders.

(a) First Purchase and Assumption.

(i) Promptly following the First Closing Date, the Purchaser shall prepare
jointly with FDS and FDS Bank a form or forms of notice to each Cardholder who
has an FDS Account owned by the Purchaser as of the First Closing Date to the
effect that such Account has been acquired by the Purchaser, provided that such
notice shall be sent to any Cardholder that has an inactive Account following
the date such Account becomes active. Such notice shall be in the form approved
by both parties, which approval shall not be unreasonably withheld or delayed,
and shall comply with all applicable Requirements of Law and the by-laws, rules
and regulations of the Card Associations if applicable. The costs of preparation
and mailing of such notices shall be borne by the Purchaser. The mailing shall
be made in such manner and at such time as the Sellers and the Purchaser may
mutually agree.

(ii) From and after the date of this Agreement and until the First Closing, the
Purchaser and its Affiliates shall not communicate with the FDS Account
Cardholders (whether by mail, by telephone or otherwise) regarding the Business
or their FDS Accounts without the prior written consent of the Sellers, which
consent shall not be unreasonably withheld or delayed.

(b) Second Purchase and Assumption.

(i) Promptly following the Second Closing Date, the Purchaser shall prepare
jointly with FDS and FDS Bank a form or forms of notice to each Cardholder who
has a GE/Macy’s Account to the effect that such Account has been acquired by the
Purchaser; provided that such notice shall be sent to any Cardholder that has an
inactive Account following the date such Account becomes active. Such notice
shall be in the form approved by both parties, which approval shall not be
unreasonably withheld or delayed, and shall comply with all applicable
Requirements of Law and the by-laws, rules and regulations of the Card
Associations if applicable. The costs of preparation and mailing of such notices
shall be borne by the Purchaser. The mailing shall be made in such manner and at
such time as the Sellers and the Purchaser may mutually agree.

(ii) From and after the date of this Agreement and until the Second Closing, the
Purchaser and its Affiliates shall not communicate with the GE/Macy’s Account
Cardholders (whether by mail, by telephone or otherwise) regarding the Business
or their GE/Macy’s Accounts without the prior written consent of the Sellers,
which consent shall not be unreasonably withheld or delayed.

 

46



--------------------------------------------------------------------------------

(c) Third Purchase and Assumption.

(i) Promptly following the Third Closing Date, the Purchaser shall prepare
jointly with FDS and FDS Bank or May Bank, as the case may be, a form or forms
of notice to each Cardholder who has a May Account to the effect that such
Account has been acquired by the Purchaser; provided that such notice shall be
sent to any Cardholder that has an inactive Account following the date such
Account becomes active. Such notice shall be in the form approved by both
parties, which approval shall not be unreasonably withheld or delayed, and shall
comply with all applicable Requirements of Law and the by-laws, rules and
regulations of the Card Associations if applicable. The costs of preparation and
mailing of such notices shall be borne by the Purchaser. The mailing shall be
made in such manner and at such time as the Sellers and the Purchaser may
mutually agree.

(ii) From and after the date of this Agreement and until the Third Closing, the
Purchaser and its Affiliates shall not communicate with the May Account
Cardholders (whether by mail, by telephone or otherwise) regarding the Business
or their May Accounts without the prior written consent of the Sellers, which
consent shall not be unreasonably withheld or delayed.

SECTION 6.9. Cooperation in Obtaining Approval and Consents. The Purchaser
agrees to cause one or more of its Affiliates to assume or to join as joint and
several indemnitors, and irrevocable and unconditional guarantors and sureties,
of the obligations of the Purchaser to the extent reasonably requested by the
applicable trustees or rating agencies and any other party whose consent,
approval or action is reasonably required in connection with transfer of the
Prime Securitization Assets and related Liabilities of the Sellers.

SECTION 6.10. Post-Closing Access. The Purchaser shall, upon reasonable notice
and subject to applicable Requirements of Law relating to the exchange of
information, afford to the Sellers, their Affiliates and their representatives
reasonable access (including the right to copy), without charge, during normal
business hours, to the Acquired Assets and Stock, the Books and Records relating
thereto, any Person who maintains or controls any of the foregoing for the
Purchaser or its Subsidiaries, all as may be reasonably requested by the Sellers
or any of their Affiliates in order to enable the Sellers to (i) prepare the
First Final Closing Statement, the Second Final Closing Statement, and the Third
Final Closing Statement and participate in the resolution of any disputes
relating thereto; (ii) permit the performance of any covenants required to be
performed under this Agreement and the Ancillary Agreements after the First
Closing Date, the Second Closing Date or the Third Closing Date by the Sellers;
(iii) permit the preparation of any Tax Return or other document required to be
filed with any Governmental Authority; and (iv) respond to any proceeding or to
any claim made, or to any request for information, by any Governmental Authority
or any other Person not a party hereto (other than an Affiliate of the
Purchaser), including any Cardholder with respect to matters that may constitute
Excluded Liabilities.

 

47



--------------------------------------------------------------------------------

SECTION 6.11. Cooperation in Litigation. (a) Subject to Section 12.4, the
Sellers and the Purchaser shall cooperate, to the extent reasonably requested by
the other, in the handling and disposition of any claim, action, suit,
arbitration, proceeding, investigation or regulatory inquiry (“Actions”),
whether or not listed on the Schedules and whether or not pending or threatened
prior to the First Closing, the Second Closing or the Third Closing, that arise
out of or are related to any event or occurrence with respect to the Business
prior to the First Closing (or, with respect to the GE/Macy’s Assets or the
GE/Macy’s Liabilities, the Second Closing and with respect to the May Assets or
May Liabilities, the Third Closing Date); provided, however, that the party
ultimately responsible for discharging such Action shall have the authority to
take such actions as it deems necessary or advisable, in its sole discretion, to
discharge such Action, subject, however, to the provisions of this Agreement.

(b) The Sellers shall be entitled to keep copies of all litigation filings,
correspondence, Books and Records and other documentation of any kind that the
Sellers reasonably determine are necessary or desirable in connection with the
handling and disposition of the Actions by the Sellers and their Affiliates.

SECTION 6.12. Preservation of and Access to Books and Records. The Purchaser
shall preserve and keep all Books and Records of the Business and all
information relating to the accounting, business, financial and Tax affairs of
the Business that are in existence on the First Closing Date or that come into
existence after the First Closing Date but relate to the Business prior to the
First Closing Date (in the case of the FDS Assets and the FDS Liabilities) or
the Second Closing Date (in the case of the GE/Macy’s Assets and the GE/Macy’s
Liabilities) or the Third Closing Date (in the case of the May Assets and the
May Liabilities) for a period of seven (7) years after the Third Closing Date,
or for any longer period (i) as may be required by any federal, state, local or
foreign governmental body or agency, (ii) as may be reasonably necessary with
respect to the prosecution or defense of any audit or other Action that is then
pending or threatened, or (iii) that is equivalent to the period established by
any applicable statute of limitations (excluding any extension or waiver
thereof) with respect to matters pertaining to Taxes. For a period of four
(4) years following the seven (7) year period specified above, if the Purchaser
wishes to destroy such records, the Purchaser shall first provide the Sellers
the opportunity to take possession of the same (at the Sellers’ cost and
expense).

SECTION 6.13. Bulk Sales Law. The Purchaser hereby waives compliance by the
Sellers, in connection with the transactions contemplated hereby, with the
provisions of any applicable bulk sales law (including the Uniform Commercial
Code Bulk Transfer provisions).

SECTION 6.14. CEBA Bank.

(a) As promptly as practicable after the date of this Agreement (but in any
event prior to the First Closing), the Purchaser shall form CEBA Bank by
(i) causing an organizing group to execute and file with the OCC all required
organization documents; (ii) applying for deposit insurance; and (iii) filing
any other required documents with such other applicable Governmental Authorities
as the Purchaser shall determine to be necessary or appropriate.

 

48



--------------------------------------------------------------------------------

(b) The Purchaser shall use its reasonable best efforts to, as promptly as
practicable following the formation of CEBA Bank, cause CEBA Bank to be
(i) licensed and qualified in all jurisdictions necessary to service the
Accounts in accordance with all applicable Requirements of Law, except where the
failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on CEBA Bank or the
Business or on the ability of CEBA Bank to perform its duties as servicer, or on
ability of CEBA Bank to perform its duties as sub-servicer, under the Prime
Pooling and Servicing Agreement following the First Closing Date and
(ii) licensed to participate in the programs of each of the Card Associations to
the extent necessary to perform its obligations hereunder and thereunder
following the First Closing.

(c) Pursuant to Section 2.4(d), at the First Closing, the Purchaser shall cause
CEBA Bank to issue to FDS Bank (or its assignee) shares of CEBA Preferred Stock
with the rights and preferences set forth in Annex E (the “CEBA Equity
Interests”). Upon the issuance of the CEBA Equity Interests to FDS Bank (or its
assignee), the CEBA Equity Interests will be duly authorized, validly issued,
fully paid and nonassessable.

(d) The Purchaser and the CEBA Bank shall file a consolidated federal income Tax
Return following the First Closing Date.

SECTION 6.15. Third-Party Consents.

(a) To the extent that any consent needed to assign to the Purchaser any
Assigned Contract has not been obtained on or prior to the First Closing Date or
the Second Closing Date, as applicable, this Agreement and any document
delivered pursuant hereto shall not constitute an assignment or attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach of such Assigned Contract or would give rise to a valid right of
termination thereof. If any such third-party consent shall not be obtained on or
prior to the First Closing Date or the Second Closing Date, as applicable, then
the parties shall cooperate in entering into alternative arrangements at the
First Closing Date or the Second Closing Date, as applicable, pursuant to which
the Purchaser would obtain substantially all of the benefits and become
responsible for substantially all of the obligations under such Assigned
Contract.

(b) The Purchaser and the Sellers shall use commercially reasonable efforts
(which for purposes of this Section 6.15 shall not require any payment of money
by the Sellers or the Purchaser, except as agreed between them in writing) to
seek any required consents to the assignment of the Assigned Contracts which
have not been obtained as of the First Closing Date or the Second Closing Date,
as applicable, and promptly upon receipt of such consents shall effect such
assignments.

(c) The parties shall cooperate to (i) identify Contracts of May Co. and its
Affiliates that should be assigned to the Purchaser in connection with the Third
Assignment and Assumption and shall mutually agree on the Contracts that shall
be so assigned and (ii) identify such third party consents the parties mutually
agree are necessary in connection with the Third Assignment and Assumption. The
Sellers shall update their Schedules relating to Sections 5.1(c) and 5.1(d) and
Schedules 1.1(a) and 7.1 prior to the Third Closing to reflect the existence of
any such Contracts or consents and Sections 6.15(a) and 6.15(b) shall apply to
such Assigned Contracts mutatis mutandis with respect to the Third Closing Date.

 

49



--------------------------------------------------------------------------------

SECTION 6.16. May Portfolio.

(a) FDS shall permit the Purchaser to conduct reasonable due diligence with
respect to the May Assets and the May Liabilities at a time to be mutually
agreed by the parties between sixty (60) days and one hundred twenty (120) days
prior to the anticipated Third Closing Date. Except as set forth in Sections
6.16(b), the Purchaser’s rights and obligations hereunder shall not be affected
in any manner by such due diligence.

(b) In the event that:

(i) the requirement set forth in Schedule 6.16 with respect to this
Section 6.16(b)(i) shall not have been satisfied, or

(ii) as a result of the due diligence specified in Schedule 6.16, the Purchaser
determines that FDS will be unable to make one or more of the representations
and warranties referred to in Section 9.2(b) and that such failure would
constitute a failure of the closing condition set forth in Section 9.2(b) and
provides written notice of such determination to FDS, or

(iii) following the closing of the May Merger, FDS provides written notice to
the Purchaser that FDS will be unable to make one or more of the representations
and warranties referred to in Section 9.2(b) and that such failure would
constitute a failure of the closing condition set forth in Section 9.2(b),

then the following shall apply. In the event of a notice delivered by the
Purchaser to FDS, the Purchaser may elect in such notice (A) to close the Third
Purchase and Assumption and waive the obligation of FDS to make the
representations and warranties with respect to the facts and circumstances
giving rise to the inability of FDS to make such representations or warranties
identified pursuant to clause (b)(ii) or (b)(iii) above or permit FDS to modify
such representations and warranties such that FDS is able to make such
representations and warranties, or (B) to initiate a renegotiation of the May
Purchase Price (it being understood that the Purchaser shall not propose any
adjustment to the financial or other terms and conditions of the Program
Agreement other than as expressly contemplated in Sections 4.8 and 4.9 of the
Program Agreement; provided that (i) the Purchaser will take into account the
terms and conditions of the Program Agreement when proposing any adjustment to
the May Purchase Price and (ii) nothing herein shall preclude the Purchaser from
proposing to reduce the May Purchase Price to below the Gross Receivables value
of the May Assets). In the event of a notice delivered by FDS to Purchaser, the
Purchaser shall, within ten (10) Business Days following the receipt of such
notice, make one of the specified elections set forth in the previous sentence
by written notice to FDS. If Purchaser makes an election set forth in clause
(A) above, the parties shall cooperate to close the Third Purchase and
Assumption in accordance with such election; provided that the closing of the
Third Purchase and Assumption shall not constitute a waiver by the Purchaser of
any of its rights to be indemnified for Losses other than Losses arising out of
or relating to the facts and circumstances giving rise to the inability of FDS
to make the representations and warranties identified pursuant to clause (b)(ii)
or (b)(iii) above. If Purchaser

 

50



--------------------------------------------------------------------------------

makes an election set forth in clause (B) above, the parties shall negotiate in
good faith to agree upon a revised May Purchase Price; provided that if the
parties do not agree upon a revised May Purchase Price within thirty (30) days
following the date of the receipt of the notice of election by Purchaser, then
FDS may take either of the following actions in its sole discretion: (Y) accept
the price last proposed by the Purchaser during the thirty (30) day period as
the new May Purchase Price; or (Z) terminate this Agreement in its entirety
pursuant to Section 10.3.

SECTION 6.17. Interim Servicing. Notwithstanding that following the First
Closing FDS is no longer the Servicer, FDS hereby agrees that during the period
from the First Closing and until December 15, 2005, it shall use its reasonable
best efforts to prepare or cause to be prepared the reports specified in
Schedule 6.17 and deliver or cause to be delivered such reports to Purchaser
within time frames mutually agreed upon by the parties. FDS hereby agrees to
provide Purchaser with all necessary and reasonable access to its facilities and
personnel necessary for Purchaser to (i) verify the accuracy and completeness of
the data contained in each such report and (ii) prepare the annual servicer’s
certificate and the annual independent accountants’ report in accordance with
the Prime Pooling and Servicing Agreement. In consideration for performing the
services set forth in this Section 6.17 (the “Interim Services”), Purchaser
shall pay by wire transfer of immediately available funds (in U.S. dollars) to
FDS within ten (10) Business Days of the receipt of any invoice from FDS in
respect of the Interim Services the actual costs and expenses (including
allocated costs and expenses) incurred by FDS and its Affiliates in providing
the Interim Services as set forth on such invoice. The amount of such payment
shall not be a “Program Expense” under the Program Agreement. The Purchaser
shall indemnify and hold harmless FDS and its Affiliates from any and all Losses
arising from the performance of the Interim Services, except to the extent any
of the foregoing acted with gross negligence or willful misconduct in performing
such Interim Services.

SECTION 6.18. Securitization Matters. (a) At the First Closing Date, FDS shall
cause Jones Day, counsel to FDS, to deliver to the Purchaser a reliance letter
with respect to the most recent opinion of Jones Day with respect to the Prime
Securitization Receivables (the “Jones Day Opinion”), together with a
certificate from a duly authorized officer of FDS that the assumptions set forth
or referred to in the Jones Day Opinion have been complied with in all material
respects since the date of such opinion.

(b) In the event that FDS is unable to make any of the representations and
warranties set forth in Section 5.1(s) at the First Closing or the Second
Closing or the Third Closing, as applicable, FDS shall not be required to make
such representations and warranties and FDS shall make such other
representations and warranties with respect to the subject matter of
Section 5.1(s) as shall be mutually agreed between the Purchaser and FDS.

 

51



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO EFFECT THE FIRST PURCHASE AND ASSUMPTION

SECTION 7.1. Conditions to Each Party’s Obligations. The respective obligations
of the Sellers and the Purchaser to effect the First Purchase and Assumption are
subject to the fulfillment or written waiver, at or prior to the First Closing
Date, of the following conditions:

(a) Governmental and Regulatory Approvals. All of the Requisite Regulatory
Approvals shall have been obtained and shall be in full force and effect and all
waiting periods required by law (including under the HSR Act) shall have expired
or been terminated, and all other approvals or authorizations of, filings and
registrations with, and notifications to, all Governmental Authorities required
to effect the First Purchase and Assumption shall have been obtained and shall
be in full force and effect, except to the extent that the failure to obtain
such an approval or authorization (other than a Requisite Regulatory Approval)
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business or on the Sellers or the Purchaser.

(b) Third Party Consents. The consents and approvals of the Persons set forth in
Schedule 7.1 with respect to the First Closing shall have been obtained and
shall be in full force and effect, except to the extent that the failure to
obtain such a consent or approval would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Business.

(c) No Injunction or Prohibition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, by-law, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits or
makes illegal consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.

(d) Program Agreement. The Program Agreement shall have been duly executed and
delivered by the parties thereto.

(e) Instrument of Assignment and Assumption. The First Instrument of Assignment
and Assumption shall have been duly executed and delivered by the parties
thereto.

(f) Financing Statements. Sellers shall have executed and delivered UCC-1
financing statements to be filed in the Offices of the Secretaries of State of
any state necessary to perfect the sale of the Gross Receivables purchased
pursuant to the First Purchase and Assumption.

(g) Required Amendments and Confirmations. The Required Amendments and
Confirmations shall have been obtained and shall have become effective in
accordance with their terms.

(h) Prime II. The Sellers shall have given all notices and satisfied all
conditions necessary to pay, and shall have paid in full, the investor
certificates issued by Prime II Master Trust and shall have terminated the Prime
II Master Trust.

 

52



--------------------------------------------------------------------------------

(i) Card Associations. The Card Associations shall have confirmed that, upon the
consummation of the First Purchase and Assumption, CEBA Bank shall be a
Participating Member in the VISA Partnership Program in good standing with all
necessary power and authority under the by-laws and membership and operating
rules of the Card Associations to carry on the Business and issue Credit Cards
as contemplated by the Program Agreement.

SECTION 7.2. Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to effect the First Purchase and Assumption are subject to the
fulfillment or waiver by it in writing, at or prior to the First Closing Date,
of the following additional conditions:

(a) Performance. The Sellers shall have performed in all material respects all
their covenants and agreements set forth in this Agreement to the extent
required to be performed at or prior to the First Closing Date.

(b) Representations. The representations of FDS set forth in this Agreement
shall be true and correct as of (1) the date of this Agreement and (2) the First
Closing Date (except that representations that by their terms speak as of the
date of this Agreement or some other date shall be true and correct only as of
such date), except to the extent that any failure to be so true and correct
(after excluding the effect of any Knowledge, Material Adverse Effect or other
materiality qualifier set forth in any such representation) would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on the Business or the Sellers.

(c) Certificate. The Purchaser shall have received a certificate signed on each
Sellers’ behalf by an executive officer of each Seller, dated the First Closing
Date, to the effect that the conditions set forth in Sections 7.2(a) and 7.2(b)
have been satisfied.

(d) Securitization Opinions. The Purchaser shall have received copies of any Tax
opinions or other opinions to the trustee expressly required by the
Securitization Documents to be delivered on behalf of the Sellers in order to
consummate the transactions contemplated hereby.

SECTION 7.3. Conditions to Obligations of the Sellers. The obligations of the
Sellers to effect the First Purchase and Assumption are subject to the
fulfillment or waiver by them in writing, at or prior to the First Closing Date,
of the following additional conditions:

(a) Performance. The Purchaser shall have performed in all material respects all
its covenants and agreements set forth in this Agreement to the extent required
to be performed at or prior to the First Closing Date.

(b) Representations. The representations of the Purchaser set forth in this
Agreement shall be true and correct as of (i) the date of this Agreement and
(ii) the First Closing Date (except that any representations that by their terms
speak as of the date of this Agreement or some other date shall be true and
correct only as of such date), except to the extent that any failure to be so
true and correct (after excluding the effect of any Knowledge, Material Adverse
Effect or materiality qualifier set forth in any such representation) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business following the First Closing Date or on the
Purchaser.

 

53



--------------------------------------------------------------------------------

(c) Certificate. The Sellers shall have received a certificate signed on the
Purchaser’s behalf by an executive officer of the Purchaser, dated the First
Closing Date, to the effect that the conditions set forth in Sections 7.3(a) and
7.3(b) have been satisfied.

(d) Securitization Opinions. The Sellers shall have received copies of any Tax
opinions or other opinions provided to the Purchaser, on behalf of the Sellers,
as required by the Securitization Documents, rating agencies or trustee in
connection with the acquisition of the Prime Stock and the assumption of the
roles of transferor and servicer under the Prime Master Trust in order to
consummate the transactions contemplated hereby.

(e) CEBA Equity Interests. The Purchaser shall have taken all of the required
actions, corporate and otherwise, to cause CEBA Bank to issue to FDS Bank (or
its assignee) the CEBA Equity Interests.

ARTICLE VIII

CONDITIONS TO EFFECT THE SECOND PURCHASE AND ASSUMPTION

SECTION 8.1. Conditions to Each Party’s Obligations. The respective obligations
of the Sellers and the Purchaser to effect the Second Purchase and Assumption
are subject to the fulfillment or written waiver, at or prior to the Second
Closing Date, of the following conditions:

(a) Governmental and Regulatory Approvals. All of the Requisite Regulatory
Approvals shall have been obtained and shall be in full force and effect and all
waiting periods required by law (including under the HSR Act) shall have expired
or been terminated, and all other approvals or authorizations of, filings and
registrations with, and notifications to, all Governmental Authorities required
to effect the Second Purchase and Assumption shall have been obtained or made
and shall be in full force and effect, except to the extent that the failure to
obtain such an approval or authorization (other than a Requisite Regulatory
Approval) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the GE/Macy’s Assets following the
Second Closing Date.

(b) Third Party Consents. The consents and approvals of the Persons set forth in
Schedule 7.1 with respect to the Second Closing shall have been obtained and
shall be in full force and effect, except to the extent that the failure to
obtain such a consent or approval would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the GE/Macy’s
Assets following the Second Closing Date.

(c) No Injunction or Prohibition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, by-law, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits or
makes illegal consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements to occur on the Second Closing Date.

(d) Instrument of Assignment and Assumption. The Second Instrument of Assignment
and Assumption shall have been duly executed and delivered by the parties
thereto.

 

54



--------------------------------------------------------------------------------

(e) Financing Statements. Sellers shall have executed and delivered UCC-1
financing statements to be filed in the Offices of the Secretaries of State of
any states necessary to perfect the sale of the Gross Receivables purchased
pursuant to the Second Purchase and Assumption.

(f) Completion of First Closing. The First Purchase and Assumption shall have
been completed either prior to or contemporaneously with the Second Purchase and
Assumption.

(g) Termination of GE/Macy’s Program Agreement. The GE/Macy’s Program Agreement
shall have terminated and the GE/Macy’s Accounts and related assets and
liabilities shall have been reconveyed to the Sellers or their designee (which
may be the Purchaser) prior to or contemporaneously with the Second Closing.

SECTION 8.2. Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to effect the Second Purchase and Assumption are subject to the
fulfillment or written waiver, at or prior to the Second Closing Date, of the
following additional conditions:

(a) Performance of Obligations. The Sellers shall have performed in all material
respects all their covenants and agreements set forth in this Agreement with
respect to the GE/Macy’s Assets and the GE/Macy’s Liabilities to the extent
required to be performed at or prior to the Second Closing Date.

(b) Representations. The representations of FDS set forth in this Agreement
(other than the representations in Sections 5.1(e)(1), (l)(1), (m), (n) and (q),
and any other representations of FDS to the extent relating to the FDS Assets
and the FDS Liabilities) shall be true and correct as of (i) the date of this
Agreement and (ii) the Second Closing Date (except that representations that by
their terms speak as of the date of this Agreement or some other date shall be
true and correct only as of such date), except to the extent that any failure to
be so true and correct (after excluding the effect of any Knowledge, Material
Adverse Effect or materiality qualifier set forth in any such representation)
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the GE/Macy’s Assets or on the Sellers.

(c) Certificate. The Purchaser shall have received a certificate signed on each
Seller’s behalf by an executive officer of each Seller, dated the Second Closing
Date, to the effect that the conditions set forth in Sections 8.2(a) and 8.2(b)
have been satisfied.

SECTION 8.3. Conditions to Obligations of FDS and FDS Bank. The obligations of
the Sellers to effect the Second Purchase and Assumption are subject to the
fulfillment or waiver in writing, at or prior to the Second Closing Date, of the
following additional conditions:

(a) Performance. The Purchaser shall have performed in all material respects all
its covenants and agreements set forth in this Agreement to the extent required
at or prior to the Second Closing Date.

 

55



--------------------------------------------------------------------------------

(b) Representations. The representations of the Purchaser set forth in this
Agreement (other than the representations in Sections 5.2(e), (k) and (l)) shall
be true and correct as of the date of this Agreement and the Second Closing Date
(except that any representations that by their terms speak as of the date of
this Agreement or some other date shall be true and correct only as of such
date), except to the extent that any failure to be so true and correct (after
excluding the effect of any Knowledge, Material Adverse Effect or materiality
qualifier set forth in any such representation) would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on the
GE/Macy’s Assets or on the Purchaser.

(c) Certificate. The Sellers shall have received a certificate signed on the
Purchaser’s behalf by an executive officer of the Purchaser, dated the Second
Closing Date, to the effect that the conditions set forth in Sections 8.3(a) and
8.3(b) have been satisfied.

ARTICLE IX

CONDITIONS TO EFFECT THE THIRD PURCHASE AND ASSUMPTION

SECTION 9.1. Conditions to Each Party’s Obligations. The respective obligations
of the Sellers and the Purchaser to effect the Third Purchase and Assumption are
subject to the fulfillment or written waiver, at or prior to the Third Closing
Date, of the following conditions:

(a) Governmental and Regulatory Approvals. All of the Requisite Regulatory
Approvals shall have been obtained and shall be in full force and effect and all
waiting periods required by law (including under the HSR Act) shall have expired
or been terminated, and all other approvals or authorizations of, filings and
registrations with, and notifications to, all Governmental Authorities required
to effect the Third Purchase and Assumption shall have been obtained or made and
shall be in full force and effect, except to the extent that the failure to
obtain such an approval or authorization (other than a Requisite Regulatory
Approval) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the May Assets following the Third
Closing Date.

(b) Third Party Consents. The consents and approvals of the Persons set forth in
Schedule 7.1 with respect to the Third Closing shall have been obtained and
shall be in full force and effect, except to the extent that the failure to
obtain such a consent or approval would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the May Assets
following the Third Closing Date.

(c) No Injunction or Prohibition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, by-law, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits or
makes illegal consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements to occur on the Third Closing Date.

(d) Instrument of Assignment and Assumption. The Third Instrument of Assignment
and Assumption shall have been duly executed and delivered by the parties
thereto.

 

56



--------------------------------------------------------------------------------

(e) Financing Statements. Sellers shall have executed and delivered UCC-1
financing statements to be filed in the Offices of the Secretaries of State of
any states necessary to perfect the sale of the Gross Receivables purchased
pursuant to the Third Purchase and Assumption.

(f) Completion of First and Second Closing. The First and Second Purchase and
Assumption shall have been completed either prior to or contemporaneously with
the Third Purchase and Assumption.

(g) Closing of the May Merger. The May Merger shall have been consummated.

SECTION 9.2. Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to effect the Third Purchase and Assumption are subject to the
fulfillment or written waiver, at or prior to the Third Closing Date, of the
following additional conditions:

(a) Performance of Obligations. The Sellers shall have performed in all material
respects all their covenants and agreements set forth in this Agreement with
respect to the May Assets and the May Liabilities to the extent required to be
performed at or prior to the Third Closing Date.

(b) Representations. Subject to Sections 6.16(b) and (c), FDS shall make the
representations set forth in Section 5.1, as of the Third Closing Date, mutatis
mutandis as if the May Assets were the FDS Assets or the GE/Macy’s Assets, as
applicable, and the May Liabilities were the FDS Liabilities or the GE/Macy’s
Liabilities, as applicable (to the extent the categories of FDS Assets, FDS
Liabilities, GE/Macy’s Assets and GE/Macy’s Liabilities, on the one hand, and
the May Assets and the May Liabilities, on the other hand, are of similar
nature); provided that the representation contained in Section 5.1(e)(2) shall
be made with respect to the financial information set forth in Schedule 9.2(b);
provided, further, that FDS shall not make the representations in Sections
5.1(e)(1), (l)(1), (m), (n) and (q) or any representations with respect to the
Prime Stock, the FDS Assets, the FDS Liabilities, the GE/Macy’s Assets or the
GE/Macy’s Liabilities; and provided, further, that solely for the purposes of
the representations and warranties made pursuant to this Section 9.2(b) and all
rights arising therefrom, including any rights to indemnification, the term
“Business” shall include the May Business.

(c) Certificate. The Purchaser shall have received a certificate signed on each
Seller’s behalf by an executive officer of each Seller, dated the Third Closing
Date, to the effect that the conditions set forth in Section 9.2(a) have been
satisfied and making the representations specified in Section 9.2(b).

SECTION 9.3. Conditions to Obligations of FDS and FDS Bank. The obligations of
the Sellers to effect the Third Purchase and Assumption are subject to the
fulfillment or waiver in writing, at or prior to the Third Closing Date, of the
following additional conditions:

(a) Performance. The Purchaser shall have performed in all material respects all
its covenants and agreements set forth in this Agreement to the extent required
at or prior to the Third Closing Date.

 

57



--------------------------------------------------------------------------------

(b) Representations. The representations of the Purchaser set forth in this
Agreement (other than the representations in Sections 5.2(e), (k) and (l)) shall
be true and correct as of the date of this Agreement and the Third Closing Date
(except that any representations that by their terms speak as of the date of
this Agreement or some other date shall be true and correct only as of such
date), except to the extent that any failure to be so true and correct (after
excluding the effect of any Knowledge, Material Adverse Effect or materiality
qualifier set forth in any such representation) would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on the May
Assets or on the Purchaser.

(c) Certificate. The Sellers shall have received a certificate signed on the
Purchaser’s behalf by an executive officer of the Purchaser, dated the Third
Closing Date, to the effect that the conditions set forth in Sections 9.3(a) and
9.3(b) have been satisfied.

ARTICLE X

TERMINATION

SECTION 10.1. Termination Prior to the First Closing. This Agreement may be
terminated at any time before the First Closing Date:

(a) by the mutual written consent of the parties hereto;

(b) by either the Purchaser or FDS, if any Requisite Regulatory Approval or any
other approval of a Governmental Authority, the lack of which would result in
the failure to satisfy the condition set forth in Section 7.1(a), has been
denied by the applicable Governmental Authority and such denial has become final
and nonappealable;

(c) by either the Purchaser or FDS, if prior to the First Closing, (i) any
permanent injunction or action by any Governmental Authority of competent
jurisdiction prohibiting consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements becomes final and nonappealable; (ii) any
law or regulation makes consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements illegal or otherwise prohibited; or
(iii) consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements would violate any nonappealable final order, decree or
judgment of any Governmental Authority having competent jurisdiction;

(d) by either the Purchaser or FDS if the First Purchase and Assumption is not
consummated by March 1, 2006; provided, however, that neither the Purchaser nor
FDS may terminate this Agreement pursuant to this Section 10.1(d) if such
party’s breach of any representation, warranty or covenant contained herein has
been the cause of or resulted in the failure to consummate such transactions by
such date; or

(e) by either the Purchaser or FDS, in the event of a breach or default in the
performance by the other party of any representation, warranty, covenant or
agreement of such other party, which breach or default (i) would, individually
or in the aggregate with all other uncured breaches and defaults of such other
party, constitute grounds for the conditions set forth in Section 7.2(a) or
(b) or Section 7.3(a) or (b), as the case may be, not to be satisfied at the
First Closing Date, and (ii) has not been, or cannot be, cured within thirty
(30) days after written notice, describing such breach or default in reasonable
detail, is given by the terminating party to the breaching or defaulting party.

 

58



--------------------------------------------------------------------------------

SECTION 10.2. Termination Prior to the Second Closing. This Agreement may be
terminated following the First Closing Date and prior to the Second Closing Date
by either the Purchaser or FDS if the Second Purchase and Assumption is not
consummated by December 31, 2006; provided, however, that neither the Purchaser
nor FDS may terminate this Agreement pursuant to this Section 10.2 if such
party’s breach of any representation, warranty or covenant contained herein has
been the cause of or resulted in the failure to consummate such transactions by
such date.

SECTION 10.3. Termination Prior to the Third Closing. This Agreement may be
terminated pursuant to Section 6.16(b) following the First Closing Date and
prior to the Third Closing Date.

SECTION 10.4. Effect of Termination.

(a) If this Agreement is terminated, it shall become void and of no further
effect and no party hereto (or any of its Affiliates, directors, officers,
representatives or agents) shall have any liability or further obligation to any
other party to this Agreement, except (i) for payment of the Termination Fee if
applicable in accordance with Section 10.4(b), (ii) the representations set
forth in Sections 5.1(p) and 5.2(j) and the obligations set forth in Sections
6.3(b)-(d), this Section 10.4 and Article XIII (other than Section 13.10
thereof) shall continue to apply following any such termination and
(iii) termination of this Agreement shall not relieve any party of any liability
arising out of or resulting from any knowing, willful or intentional breach of
this Agreement by such party prior to such termination. Notwithstanding the
foregoing, if this Agreement is terminated after the First Closing Date or the
Second Closing Date, then this Agreement shall remain in effect but solely as to
the matters relating to any Acquired Assets and Stock sold to the Purchaser
prior to such termination.

(b) If this Agreement is terminated pursuant to Section 10.1(b) as a result of
the Purchaser’s failure to obtain the approval of the Office of the Comptroller
of the Currency (the “OCC”) required to be obtained by it or approval of the
Board of Governors of the Federal Reserve System where such approval is
necessary pursuant to any Requirement of Law or because the OCC or the Board of
Governors of the Federal Reserve System shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, by-law, judgment, decree,
injunction or other order (whether temporary, preliminary or permanent) that
prohibits or makes illegal consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements, then the Purchaser shall promptly, but in
no event later than date of such termination, pay FDS an amount equal to the
Termination Fee by wire transfer of immediately available funds. The parties
acknowledge that the agreement contained in this Section 10.4(b) is an integral
part of the transactions contemplated by this Agreement, and that, without this
agreement, FDS and FDS Bank would not enter into this Agreement; accordingly, if
the Purchaser fails to pay promptly any amount due pursuant to this
Section 10.4(b), and, in order to obtain such payment, FDS or FDS Bank commences
a suit which results in a judgment against the Purchaser for the Termination
Fee, the Purchaser shall pay to FDS its reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with such suit, together
with interest on the amount of the fee at the Federal Funds Rate in effect on
the date such payment was required to

 

59



--------------------------------------------------------------------------------

be made notwithstanding the provisions of Section 10.4(b). The parties agree
that any remedy or amount payable pursuant to this Section 10.4(b) shall
constitute FDS’s sole and exclusive remedy for the Purchaser’s failure to obtain
the approvals referred to above from the OCC or the Board of Governors of the
Federal Reserve System.

ARTICLE XI

TAX MATTERS

SECTION 11.1. Cooperation. The parties hereto shall furnish or cause to be
furnished (and shall cause Prime to furnish) to each other, promptly upon
reasonable request, any information and assistance relating to the Acquired
Assets and Stock, the Business and Prime as the requesting party deems
reasonably necessary in connection with the filing of any Tax Returns, the
preparation for any audit by any Governmental Authority, the response to any
inquiry by a Governmental Authority, the mailing or filing of any notice and the
prosecution or defense of any claim, suit or proceeding relating to any Tax
Returns or any other filing required to be made with any Governmental Authority
or any other matter related to Taxes.

SECTION 11.2. Tax Returns. All Tax Returns filed by the Sellers or Prime for
periods ending on or before the First Closing Date (or the Second Closing Date
in the case of the GE/Macy’s Assets and the Third Closing Date in the case of
the May Assets) shall remain the property of the Sellers. The Purchaser shall be
given access to Tax Returns as deemed reasonably necessary in the sole
discretion of the Sellers.

SECTION 11.3. Conveyance Taxes. All excise, sales, use, transfer, documentary,
stamp or similar Taxes that are payable or that arise as a result of the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and any recording or filing fees with respect thereto shall
be borne by the Purchaser. Such Taxes shall not be considered Excluded
Liabilities.

SECTION 11.4. Refunds. The Purchaser shall, if the Sellers so request and at the
Sellers’ expense (for reasonable out-of-pocket costs and expenses), cooperate
with the Sellers to file for and obtain any Tax refund or credit related to the
Business or the Acquired Assets and Stock or Prime that relates to any period
ending on or before the First Closing Date (in the case of Prime, the FDS Assets
or the Business (other than the GE/Macy’s Assets and the May Assets)), the
Second Closing Date (in the case of the GE/Macy’s Assets) or the Third Closing
Date (in the case of the May Assets). If the Purchaser at any time receives a
Tax refund or credit described in the immediately preceding sentence, the
Purchaser shall promptly pay over such refund or the amount of such credit to
the Sellers; provided, however, that, if a Governmental Authority at any time
requires the Purchaser to reimburse such Governmental Authority for the amount
of any refund or credit previously paid to the Sellers, the Sellers jointly and
severally shall indemnify, hold harmless and reimburse the Purchaser and its
Affiliates for the amount of such refund or credit, including all interest,
penalties, costs and expenses associated therewith. Any Tax refunds or credits
relating to Prime, the FDS Assets, the GE/Macy’s Assets, the May Assets or the
Business with respect to a Straddle Period shall be equitably apportioned
between the Purchaser, on the one hand, and the Sellers, on the other hand.
Notwithstanding the foregoing, the Purchaser shall be entitled to all refunds
with respect to any Taxes paid pursuant to Section 11.3.

 

60



--------------------------------------------------------------------------------

SECTION 11.5. Tax Filing Obligations. FDS shall include Prime’s taxable income
and the income of the Master Trusts through the close of business on the First
Closing Date in FDS’s consolidated federal income Tax Returns and in any
combined, consolidated or unitary Tax Returns that include Prime, and shall pay
or cause Prime to pay any Taxes due with respect thereto. FDS shall prepare and
timely file (or cause to be prepared and timely filed) all Tax Returns with
respect to (i) Prime, the FDS Assets and the Business (other than the GE/Macy’s
Assets and the May Assets) for all periods ending on or before the First Closing
Date, (ii) the GE/Macy’s Assets for all periods ending on or before the Second
Closing Date and (iii) the May Assets for all periods ending on or before the
Third Closing Date. With respect to state and local Tax Returns required to be
filed after the First Closing Date (in the case of Prime, the FDS Assets or the
Business (other than the GE/Macy’s Assets and the May Assets)), the Second
Closing Date (in the case of the GE/Macy’s Assets) or the Third Closing Date (in
the case of the May Assets), FDS shall, when permitted by applicable
Requirements of Law, elect to file a short-period Tax Return for the portion of
such period which ends on the First Closing Date, the Second Closing Date or the
Third Closing Date as applicable. FDS shall prepare and timely file (or cause to
be prepared and timely filed) all such short-period Tax Returns.

SECTION 11.6. Purchase Price Allocations; Section 338(h)(10) Election.

(a) FDS and the Purchaser shall join in timely making an election under
Section 338(h)(10) of the Code and any comparable provision of state, local or
foreign Tax law with respect to the sale of the Prime Stock (collectively, the
“Section 338(h)(10) Election”). FDS and the Purchaser shall cooperate in the
completion and timely filing of the Section 338(h)(10) Election in accordance
with the provisions of Treasury Regulation Section 1.338(h)(10)-1 and any
comparable provisions of state, local or foreign Tax law. In furtherance of the
foregoing, (i) prior to the First Closing Date, FDS and the Purchaser shall
agree, based on information then available, on the form and content of Internal
Revenue Service (“IRS”) Form 8023 (“Form 8023”), and (ii) on or prior to the
First Closing Date, FDS and the Purchaser shall execute two originals of such
Form 8023, containing information then available. Such Form 8023 shall be filed
in accordance with applicable Requirements of Law.

(b) Following the First Closing Date, the Purchaser and the Sellers shall
attempt to agree on the allocation solely for Tax purposes of (i) the FDS
Purchase Price between the FDS Assets (the “FDS Allocation Amount”) and the
Prime Stock (the “Prime Stock Amount”), and (ii) the FDS Allocation Amount, the
FDS Liabilities, to the extent required, and any other relevant amount among the
FDS Assets (together, the “First Closing Allocation”). The First Closing
Allocation shall comply with the requirements of Sections 338 and 1060 of the
Code and shall provide for an allocation of not less than the following amount
(the “Minimum FDS Allocation”) to items (1), (4), (5), (6) and (7) of the
definition of “FDS Assets” (such assets, collectively, the “FDS Account
Assets”):

.06 x [(FDS Purchase Price + FDS Liabilities) - $50,000,000)] + $50,000,000.

 

61



--------------------------------------------------------------------------------

If the parties cannot agree on the First Closing Allocation within ninety
(90) days after the First Closing Date, the First Closing Allocation shall be
determined by the Accountant through the dispute resolution method described in
Section 2.3(c); provided, that the Accountant shall not allocate less than the
Minimum FDS Allocation to the FDS Account Assets. Notwithstanding anything to
the contrary contained herein, the Purchaser and the Sellers shall use the First
Closing Allocation, as finally determined pursuant to this Section 11.6(b), for
all Tax purposes, including the filing of IRS Forms 8594 and 8883 and all other
Tax Returns. If the FDS Purchase Price or the FDS Liabilities are adjusted, the
parties shall revise the First Closing Allocation on a basis consistent with
this Section 11.6(b) in order to reflect such adjustment.

(c) Following the determination of the Prime Stock Amount pursuant to
Section 11.6(b) above, the Purchaser and the Sellers shall attempt to agree on
the allocation solely for Tax purposes of the Prime Stock Amount, any other
relevant items appropriately treated as purchase price attributable to the Prime
Stock and the Liabilities of Prime among the assets of Prime in compliance with
the requirements of Sections 338 and 1060 of the Code (the “Prime Allocation”).
If the parties cannot agree on the Prime Allocation within forty-five (45) days
after the determination of the Prime Stock Amount, each of the Sellers, on the
one hand, and the Purchaser, on the other hand, shall use its own allocation for
all Tax purposes, including the filing of IRS Form 8883 and all other Tax
Returns. If the Prime Stock Amount or a Liability of Prime is adjusted, the
parties shall revise the Prime Allocation, if any, on a basis consistent with
this Section 11.6(c) in order to reflect such adjustment.

(d) Following the Second Closing Date, the Purchaser and the Sellers shall
attempt to agree on the allocation solely for Tax purposes of the GE/Macy’s
Purchase Price, the GE/Macy’s Liabilities, to the extent required, and any other
relevant amount among the GE/Macy’s Assets (the “Second Closing Allocation”).
The Second Closing Allocation shall comply with the requirements of Sections 338
and 1060 of the Code and shall provide for an allocation of not less the
following amount (the “Minimum GE/Macy’s Allocation”) to items (1), (4), (5),
(6) and (7) of the definition of “GE/Macy’s Assets” (such assets, collectively,
the “GE/Macy’s Account Assets”):

.06 x [(GE/Macy’s Purchase Price + GE/Macy’s Liabilities) - $20,000,000)] +
$20,000,000.

If the parties cannot agree on the Second Closing Allocation within ninety
(90) days after the Second Closing Date, the Second Closing Allocation shall be
determined by the Accountant through the dispute resolution method described in
Section 2.3(c); provided, that the Accountant shall not allocate less than the
Minimum GE/Macy’s Allocation to the GE/Macy’s Account Assets. Notwithstanding
anything to the contrary contained herein, the Purchasers and the Sellers shall
use the Second Closing Allocation, as finally determined pursuant to this
Section 11.6(d), for all Tax purposes, including the filing of IRS Form 8594 and
all other Tax Returns. If the GE/Macy’s Purchase Price or the GE/Macy’s
Liabilities are adjusted, the parties shall revise the Second Closing Allocation
on a basis consistent with this Section 11.6(d) in order to reflect such
adjustment.

 

62



--------------------------------------------------------------------------------

(e) Following the Third Closing Date, the Purchaser and the Sellers shall
attempt to agree on the allocation solely for Tax purposes of the May Purchase
Price, the May Liabilities, to the extent required, and any other relevant
amount among the May Assets (the “Third Closing Allocation”). The Third Closing
Allocation shall comply with the requirements of Sections 338 and 1060 of the
Code and shall provide for an allocation of not less than the following amount
(the “Minimum May Allocation”) to items (1), (4), (5), (6) and (7) of the
definition of “May Assets” (such assets, collectively, the “May Account
Assets”):

.06 x [(May Purchase Price + May Liabilities) - $30,000,000)] + $30,000,000.

If the parties cannot agree on the Third Closing Allocation within ninety
(90) days after the Third Closing Date, the Third Closing Allocation shall be
determined by the Accountant through the dispute resolution method described in
Section 2.3(c); provided, that the Accountant shall not allocate less than the
Minimum May Allocation to the May Account Assets. Notwithstanding anything to
the contrary contained herein, the Purchaser and the Sellers shall use the Third
Closing Allocation, as finally determined pursuant to this Section 11.6(e), for
all Tax purposes, including the filing of IRS Form 8594 and all other Tax
Returns. If the May Purchase Price or the May Liabilities are adjusted, the
parties shall revise the Third Closing Allocation on a basis consistent with
this Section 11.6(e) in order to reflect such adjustment.

(f) The Purchaser, on the one hand, and the Sellers, on the other hand, shall
promptly inform one another of any challenge by any Governmental Authority to
any allocation made pursuant to this Section 11.6 and shall consult and keep one
another reasonably informed with respect to the status of any discussion,
proposal or submission regarding such challenge. Notwithstanding the foregoing,
in the event the IRS (or any other Governmental Authority) challenges any
allocation made pursuant to this Section 11.6, the applicable party may settle
or litigate such challenge without the consent of the other parties.

SECTION 11.7. Straddle Periods. In the case of Taxes that are payable with
respect to a Straddle Period, the portion of any such Tax that is allocable to
the portion of the period ending on the First Closing Date, the Second Closing
Date or the Third Closing Date, as applicable, shall be:

(a) in the case of income Taxes, sales Taxes, employment Taxes and other Taxes
that are readily apportionable based on an actual or deemed closing of the books
deemed to equal the amount which would be payable if the taxable period ended on
the First Closing Date, the Second Closing Date or the Third Closing Date, as
applicable; and

(b) in the case of all other Taxes, deemed to be the amount of such Taxes for
the entire Straddle Period multiplied by a fraction the numerator of which is
the number of calendar days in the portion of the Straddle Period ending on the
First Closing Date, the Second Closing Date or the Third Closing Date, as
applicable, and the denominator of which is the number of calendar days in the
entire Straddle Period.

SECTION 11.8. Tax Contests. (a) The Sellers shall control the conduct of any
audit or other administrative or judicial proceeding with respect to Taxes
relating to Prime, the FDS Assets, the GE/Macy’s Assets, the May Assets or the
Business (a “Tax Contest”) solely to the extent of any issues for which the
Sellers have an indemnification obligation under this Agreement (other than with
respect to a Straddle Period or a Tax Contest involving a consolidated,
combined, affiliated or unitary Tax Return which includes

 

63



--------------------------------------------------------------------------------

the Purchaser or any Affiliate thereof (including Prime), which Tax Contest
shall be conducted as provided in clauses (b)-(c) below), and the Purchaser
shall control the conduct of all other Tax Contests with respect to any Tax
Liability relating to Prime, the FDS Assets, the GE/Macy’s Assets, the May
Assets or the Business; (b) in the case of any Tax Contest with respect to a
Straddle Period, the controlling party shall be whichever of the Purchaser, on
the one hand, or the Sellers, on the other hand, would bear the greater Tax
Liability with respect to such Tax Contest if the Governmental Authority was
successful in such proceeding; provided, however, that neither party shall
settle such Tax Contest without the prior written consent of the other party,
which consent shall not be unreasonably withheld and (c) neither any Seller nor
any Affiliate thereof shall be entitled to (i) review any consolidated,
combined, affiliated or unitary Tax Return which includes the Purchaser or any
Affiliate thereof (including Prime), or (ii) participate in any Tax Contest with
respect to any consolidated, combined, affiliated or unitary Tax Return which
includes the Purchaser or any Affiliate thereof (including Prime).

SECTION 11.9. Payments. Payment by an indemnifying party of any amount with
respect to Taxes under this Agreement shall be made within fifteen (15) days
following written notice by the indemnified party that payment of such amounts
to the appropriate Governmental Authority is due. In the case of a Tax that is
contested in accordance with the provisions of this Article XI, payment of the
Tax to the appropriate Governmental Authority shall be considered to be due no
earlier than the date a final determination to such effect is made by the
appropriate Governmental Authority.

SECTION 11.10. Survival of Tax Indemnities. The obligations of the parties with
respect to indemnification for Taxes under this Agreement, and the
representations and warranties set forth in Section 5.1(o), shall remain in full
force and effect until sixty (60) days after the expiration of all applicable
statutes of limitations (including extensions) for the assessment or collection
of Taxes for which indemnification may be claimed under this Agreement.

SECTION 11.11. FIRPTA Certificates. On or prior to each of the First Closing
Date, the Second Closing Date and the Third Closing Date, the Purchaser shall
have received from each of the Sellers a certificate in compliance with Treasury
Regulation Section 1.1445-2(b), certifying that such Seller is not a “foreign
person” under Section 1445 of the Code.

SECTION 11.12. Tax Sharing Agreements. Notwithstanding anything to the contrary
contained herein, all Liabilities and obligations between the Sellers and any of
their Affiliates (other than Prime), on the one hand, and Prime, on the other
hand, under any Tax allocation, Tax sharing, Tax reimbursement or other similar
agreement or arrangement in effect prior to the First Closing Date shall cease
and terminate as of the First Closing Date and shall no longer be enforceable.

 

64



--------------------------------------------------------------------------------

ARTICLE XII

SURVIVAL; INDEMNIFICATION

SECTION 12.1 Survival.

(a) The representations or warranties of the parties in this Agreement shall
survive the First Closing until the eighteen (18) month anniversary of the First
Closing Date; provided that (i) the representations and warranties made pursuant
to Sections 5.1(a), (b), (g), (l)(1), (l)(2) and (p) and Sections 5.2(a),
(b) and (j) shall survive indefinitely and (ii) the representations and
warranties in Section 5.1(o) shall survive as provided in Article XI. In
addition, the representations or warranties of FDS in Sections 5.1(c), (d),
(e)(2), (f), (h), (j), (k), (l)(3)-(10), (r) and (s) in each case with respect
to the GE/Macy’s Assets and GE/Macy’s Liabilities, and the representations of
the Purchaser in Section 5.2, except pursuant to Section 5.2(e), shall survive
the Second Closing until the eighteen (18) month anniversary of the Second
Closing Date.

(b) The representations or warranties of FDS made pursuant to Section 9.2(b) and
the representations of the Purchaser made pursuant to Section 5.2 (except in
respect of the representation set forth in Section 5.2(e)) shall survive the
Third Closing until the eighteen (18) month anniversary of the Third Closing
Date; provided that (i) the representations and warranties made on the same
basis as Sections 5.1(a), (b), (g), (l)(2) and (p) and the representations and
warranties made pursuant to Sections 5.2(a), (b) and (j) shall survive
indefinitely and (ii) the representations and warranties made on the same basis
as Section 5.1(o) shall survive as provided in Article XI.

(c) No claim for indemnification pursuant to this Article XII for breach of any
representation or warranty may be brought after the date on which such
representation or warranty no longer survives; provided, that if a written
notice of a claim for indemnification is given to the indemnifying party in
accordance with Section 12.4(a) prior to the termination of the applicable
survival period, the indemnifying party’s obligation hereunder with respect to
such indemnification claim shall survive until such claim has been finally
resolved.

SECTION 12.2. Indemnification by the Sellers. Subject to the provisions of this
Article XII, after the First Closing Date, FDS shall indemnify the Purchaser and
its Affiliates against, and agree to hold each of them harmless from, any and
all damage, loss, liability, cost, claim, interest, award, judgment, penalty or
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding)
(“Losses”) incurred or suffered by the Purchaser or any of its Affiliates
because of (1) any breach of a representation or warranty of the Sellers
contained in Section 5.1 or made pursuant to Section 9.2(b) (and, with respect
to representations and warranties made pursuant to Section 9.2(b), the
references to Section 5.1 throughout this Section 12.2 shall be deemed to refer
to the corresponding representations and warranties made pursuant to
Section 9.2(b)) determined without regard to any Knowledge, Material Adverse
Effect or materiality qualifier therein (except in the case of the
representations set forth in Sections 5.1(e)(1) and (f)), (2) any breach of an
agreement or covenant made by the Sellers in this Agreement, (3) any Excluded
Liability, (4) any Excluded Asset, (5) any Prime Excluded Taxes, (6) the failure
by the Sellers to comply with any applicable bulk sales laws (notwithstanding
the waiver contained in Section 6.13) or (7) any Action brought by a Cardholder
against (x) any Seller with respect to one or more FDS Accounts that is pending
as of the First Closing Date, (y) any Seller or GE Bank with respect to one or
more GE/Macy’s Accounts that is pending as of the Second Closing Date, and
(z) any Seller, May Co. or May Bank with respect to one or more May Accounts
that is pending as of the Third Closing Date. Notwithstanding the foregoing, the
Purchaser and its Affiliates shall not be entitled to indemnification pursuant
to clause (1) of this Section 12.2 (other

 

65



--------------------------------------------------------------------------------

than for breaches of Sections 5.1(a), (b), (g), (l)(1) and (l)(2), which shall
not be subject to the following limitations): (a) in respect of any individual
set of claims, facts or occurrences or any series of related claims, facts or
occurrences (each a “De Minimis Claim”), if the aggregate Losses in respect of
such De Minimis Claim is less than twenty-five thousand dollars ($25,000);
provided, however, in the event that the aggregate Losses in respect of all such
De Minimis Claims exceed five million dollars ($5,000,000), thereafter
indemnification claims pursuant to clause (1) of this Section 12.2 shall be
subject to indemnification without regard to the limitations set forth in this
clause (a); (b) for any Losses until the aggregate amount of all Losses incurred
or suffered by the Purchaser or any of its Affiliates (excluding Losses related
to De Minimis Claims) exceeds twenty-five million dollars ($25,000,000), in
which case the Purchaser and its Affiliates shall be entitled to indemnification
for the full amount of Losses in excess of such threshold; and (c) for Losses,
in the aggregate, incurred or suffered by the Purchaser or any of its Affiliates
in excess of four-hundred million dollars ($400,000,000).

SECTION 12.3. Indemnification by the Purchaser. The Purchaser agrees to
indemnify each Seller and each of their respective Affiliates against, and agree
to hold each of them harmless from, any and all Losses incurred or suffered by a
Seller or any such Affiliate because of (1) any breach of a representation or
warranty of the Purchaser contained in Section 5.2 determined without regard to
any Knowledge, Material Adverse Effect or materiality qualifier therein (except
in the case of the representation set forth in Sections 5.2(e)), (2) any breach
of an agreement or covenant made by the Purchaser in this Agreement, (3) any
Assumed Liability, (4) any Liability for Taxes of Prime other than Prime
Excluded Taxes or Taxes that constitute Excluded Liabilities or (5) the
operation of the Business from and after the First Closing (and with respect to
the GE/Macy’s Assets and the GE/Macy’s Liabilities from and after the Second
Closing and with respect to the May Assets and the May Liabilities from and
after the Third Closing). Notwithstanding the foregoing, the Sellers and their
Affiliates shall not be entitled to indemnity pursuant to clause (1) of this
Section 12.3 (other than for breaches of Sections 5.2(a) and (b), which shall
not be subject to the following limitations): (a) in respect of any De Minimis
Claims; provided, however, in the event that the aggregate Losses in respect of
all such De Minimis Claims exceed $5,000,000, thereafter indemnification claims
pursuant to clause (1) of this Section 12.3 shall be subject to indemnification
without regard to the limitations set forth in this clause (a); (b) for any
Losses until the aggregate amount of all Losses incurred or suffered by the
Sellers or any of their Affiliates (excluding Losses related to De Minimis
Claims) exceeds twenty-five million dollars ($25,000,000), in which case the
Sellers and their Affiliates shall be entitled to indemnification for the full
amount of Losses in excess of such threshold; and (c) for Losses, in the
aggregate, incurred or suffered by the Sellers or their Affiliates in excess of
four-hundred million dollars ($400,000,000).

SECTION 12.4. Notice, Settlements and Other Matters.

(a) A party seeking indemnification pursuant to Section 12.2 or Section 11.4 (an
“Indemnified Party”) must give prompt written notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
claim, or the commencement of any action or proceeding, in respect of which
indemnity may be sought hereunder specifying in reasonable detail the individual
items of the Losses in respect of which indemnification is sought including the
amount, the date each such item was paid, incurred or properly accrued, and the
specific details of the breach of representation, warranty or covenant or other
claim or

 

66



--------------------------------------------------------------------------------

matter to which such item is related. In the event that any third party claim is
made against the Indemnified Party and the Indemnified Party notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party may elect
at any time to negotiate a settlement or a compromise of such action or claim or
to defend such action or claim, in each case at its sole cost and expense
(subject to the limitations set forth in Section 12.2, if the Sellers are the
Indemnifying Party, or Section 12.3, if the Purchaser is the Indemnifying Party)
and with its own counsel. If, within thirty (30) days of receipt from an
Indemnified Party of the notice referred to above, the Indemnifying Party
(i) advises the Indemnified Party in writing that it shall not elect to defend,
settle or otherwise compromise or pay such action or claim or (ii) fails to make
such an election in writing, the Indemnified Party may (subject to the
Indemnifying Party’s continuing right of election in the preceding sentence), at
its option, defend, settle, compromise or pay such action or claim; provided
that any such settlement or compromise shall be permitted hereunder only with
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. Unless and until the Indemnifying Party makes an election
in accordance with this Section to defend, settle, compromise or pay such action
or claim, all of the Indemnified Party’s reasonable costs arising out of the
defense, settlement, compromise or payment thereof shall be Losses subject to
indemnification by the Indemnifying Party (subject to the provisions and
limitations of Sections 12.2 and 12.3, as applicable). Each Indemnified Party
shall make available to the Indemnifying Party all information reasonably
available to such Indemnified Party relating to such action or claim. If the
Indemnifying Party elects to defend any such action or claim, the Indemnified
Party may participate in such defense with counsel of its choice at the
Indemnified Party’s sole cost and expense.

(b) The Indemnified Party shall have the right to reject any settlement proposed
by the Indemnifying Party if the Indemnified Party is not fully and
unconditionally released from any liability resulting from that claim or is
required to pay any costs, expenses or damages to any person as a result of the
claim that are not covered by the indemnity provided herein. The Indemnified
Party shall not have the right to settle any third party claim without the
written consent of the Indemnifying Party if the Indemnifying Party is
contesting such claim in good faith and has assumed the defense of such claim
from the Indemnified Party or if the period for determining whether or not to
assume the defense of such claim from the Indemnified Party has not expired.

(c) In calculating the amount of any Losses of an Indemnified Party under this
Article XII, there shall be subtracted the amount of any (1) Tax benefits
actually realized by the Indemnified Party with respect to such Losses,
(2) insurance proceeds and third-party payments actually received by the
Indemnified Party with respect to such Losses and (3) any merchant charge-backs
or other set-offs that would be permissible under the operating rules and
regulations of the applicable Card Association in effect at that time (whether
or not such charge-back or other set-off was actually made), and there shall be
added the amount of any related Tax costs or other expenses. In the event that
the Indemnifying Party reimburses the Indemnified Party for any Losses prior to
the realization or receipt of any proceeds, benefits, payments, charge-backs or
set-offs contemplated by clauses (1), (2) or (3) above, the Indemnified Party
shall remit to the Indemnifying Party any such amounts that the Indemnified
Party subsequently receives or realizes with respect to such Losses (net of any
related Tax costs or other expenses to the extent such amounts were not
previously taken into account). Upon the payment of any claim hereunder, the
Indemnifying Party shall be subrogated to the extent of such payment to the
rights of the Indemnified Party against any person with respect to the subject
matter of such claim.

 

67



--------------------------------------------------------------------------------

(d) Without limitation of their respective rights and obligations as set forth
elsewhere in this Article XII, and subject to the procedures for indemnification
claims set forth in this Article XII, the Indemnified Party shall act in good
faith, shall use commercially reasonable efforts to mitigate any Losses
(including by seeking to fully realize or receive any proceeds, benefits,
payments, charge-backs or set-offs contemplated by clauses (1), (2) and (3) of
Section 12.4(c)), shall use similar discretion in the use of personnel and the
incurring of expenses as the Indemnified Party would use if it were engaged and
acting entirely at its own cost and for its own account, and shall consult
regularly with the Indemnifying Party with respect to all its matters of
interest to the Indemnifying Party under this Article XII.

(e) All indemnity payments shall be treated as additional adjustments to the
amount of the total consideration paid for the Acquired Assets and Stock and the
Business for all Tax purposes.

(f) Notwithstanding anything to the contrary contained herein, the
indemnification provided for herein shall not cover, and in no event shall any
party hereto be liable for, any indirect damages, including consequential,
incidental, exemplary or special damages, or punitive damages (except to the
extent necessary to reimburse an Indemnified Party for judgments actually
awarded to third parties in respect of such types of damages).

(g) After the First Closing Date, Article XI and this Article XII shall
constitute the Sellers’ and the Purchaser’s exclusive remedy for any of the
matters addressed herein or other claim arising out of or relating to this
Agreement; provided, however, that this provision shall not impair the ability
of either party to obtain specific performance or other equitable relief.
Notwithstanding the foregoing, the indemnification obligations and other
obligations set forth in Article XI of this Agreement, and any claims arising
out of the matters addressed in Article XI of this Agreement, shall, to the
extent addressed therein, be governed solely by such Article XI and not by this
Article XII.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Notices. All notices and other communications by the Purchaser or
the Sellers hereunder shall be in writing to the other party and shall be deemed
to have been duly given when delivered in person, when received via facsimile or
overnight courier, or when posted by United States registered or certified mail,
with postage prepaid, addressed as follows:

if to the Purchaser to:

Citibank, N.A.

701 E. 60th North

Sioux Falls, South Dakota 57104

Attention: David Zimbeck

Facsimile: (605) 330-6745

 

68



--------------------------------------------------------------------------------

with a copy to:

Citigroup Inc.

399 Park Avenue

New York, New York 10043

Attention: Andrew Felner

Facsimile: (212) 793-6072

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Creighton O’M Condon

Facsimile: (212) 848-7179

if to the Sellers to:

c/o Federated Department Stores, Inc.

7 West Seventh Street

Cincinnati, Ohio 45202

Attention: Vice Chair – Finance

Facsimile: (513) 579-7462

with a copy to:

c/o Federated Department Stores, Inc.

7 West Seventh Street

Cincinnati, Ohio 45202

Attention: General Counsel

Facsimile: (513)-579-7354

and

FDS Bank

9111 Duke Boulevard

Mason, Ohio 45040

Attention: President

Facsimile: (513) 573-2720

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Lee Meyerson, Esq.

                 Maripat Alpuche, Esq.

Facsimile: (212) 455-2502

 

69



--------------------------------------------------------------------------------

Notices and other communications may also be sent to such other address or
addresses as the Purchaser or the Sellers may from time to time designate by
notice as provided herein, except that notices of change of address shall be
effective only upon receipt.

SECTION 13.2. Expenses and Certain Post-Closing Matters.

(a) Except as otherwise provided herein, all legal and any other third-party
costs and expenses incurred in connection herewith and the transactions
contemplated by this Agreement and the Ancillary Agreements shall be paid by the
party incurring such expenses, except that all fees or other amounts payable to
any Governmental Authority in connection with the HSR Act and the organization
and qualification of CEBA Bank in accordance with this Agreement shall be paid
by the Purchaser.

(b) Any fees and assessments and similar charges payable to a Card Association
with respect to the FDS Accounts shall be prorated between the parties for the
Sellers’ account prior to the First Closing Date and for the Purchaser’s account
from and after the First Closing Date. Any fees and assessments and similar
charges payable to a Card Association with respect to the GE/Macy’s Accounts
shall be prorated between the parties for the Sellers’ account prior to the
Second Closing Date and for the Purchaser’s account from and after the Second
Closing Date. Any fees and assessments and similar charges payable to a Card
Association with respect to the May Accounts shall be prorated between the
parties for the Sellers’ account prior to the Third Closing Date and for the
Purchaser’s account from and after the Third Closing Date. Except as described
above, all fees and assessments and similar charges payable by FDS Bank or its
Affiliates to a Card Association arising out of or relating to the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements,
shall be for the account of the Sellers. To the extent possible, such prorations
shall be made as soon as possible thereafter in accordance with the adjustment
procedures set forth in Section 2.3, Section 3.3 and Section 4.3.

(c) Collection efforts and related expenses on the FDS Accounts made or incurred
by the Sellers prior to the First Closing Date shall be the responsibility of
the Sellers, and all monies paid or otherwise collected thereon prior to the
First Closing Date (and all monies paid or otherwise collected on charged-off
accounts prior to the First Closing Date) shall be retained by the Sellers
subject to their contractual obligations under the Securitization Documents. As
between the Sellers and the Purchaser, collection efforts and related expenses
on the GE/Macy’s Accounts made or incurred prior to the Second Closing Date
shall be the responsibility of the Sellers, and all monies paid or otherwise
collected thereon prior to the Second Closing Date (and all monies paid or
otherwise collected on charged-off accounts prior to the Second Closing Date)
shall be retained by the Sellers subject to their contractual obligations under
the Securitization Documents and the GE/Macy’s Program Agreement. As between the
Sellers and the Purchaser, collection efforts and related expenses on the May
Accounts made or incurred prior to the Third Closing Date shall be the

 

70



--------------------------------------------------------------------------------

responsibility of the Sellers, and all monies paid or otherwise collected
thereon prior to the Third Closing Date (and all monies paid or otherwise
collected on charged-off accounts prior to the Third Closing Date) shall be
retained by the Sellers subject to their contractual obligations under the
Securitization Documents.

(d) The Purchaser shall be responsible for all fees of the rating agencies in
connection with confirming ratings and providing approvals for the contemplated
assumptions and any proposed amendments of the Prime Securitization Documents by
the Purchaser.

(e) The Purchaser shall pay to the Sellers, as soon as practicable following
receipt thereof, any payments or other proceeds that constitute Excluded Assets
and are received after the First Closing by the Purchaser or any of its
Affiliates, including Interchange Fees received by the Purchaser in respect of
transactions under FDS Accounts occurring prior to the First Cut-Off Time, any
Interchange Fees received by the Purchaser in respect of transactions under
GE/Macy’s Accounts occurring prior to the Second Cut-Off Time and any
Interchange Fees received by the Purchaser in respect of transactions under May
Accounts occurring prior to the Third Cut-Off Time. The Sellers shall pay to the
Purchaser, as soon practicable following receipt thereof, any payments or other
proceeds that constitute Acquired Assets and Stock and are received after the
First Closing (or the Second Closing with respect to the GE/Macy’s Assets or the
Third Closing with respect to the May Accounts) by the Sellers or any of their
Affiliates (other than pursuant to this Agreement), including Interchange Fees
received by the Sellers in respect of transactions under FDS Accounts occurring
on or after the First Cut-Off Time, any Interchange Fees received by the Sellers
in respect of transactions under GE/Macy’s Accounts occurring on or after the
Second Cut-Off Time and any Interchange Fees received by the Sellers in respect
of transactions under May Accounts occurring on or after the Third Cut-Off Time.

SECTION 13.3. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement and the rights and obligations hereunder may
not be assigned by any party to any person without the prior written consent of
the other parties hereto, and any purported assignment without such consent
shall be void; provided that FDS Bank may, without such consent, assign its
right and obligation to purchase the CEBA Equity Interests pursuant to
Section 2.4(d) to FDS or any other Subsidiary of FDS upon written notice to the
Purchaser.

SECTION 13.4. Entire Agreement; Amendment; Waiver. This Agreement and the
Ancillary Agreements, including the annexes and schedules hereto and thereto,
embody the entire agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior agreements with respect thereto, other
than the Confidentiality Agreement. No representation, warranty, inducement,
promise, understanding or condition not set forth in this Agreement (or the
other documents referred to in the preceding sentence) has been made or relied
on by any party in entering into this Agreement. This Agreement may be amended,
and any provision hereof waived, but only in writing signed by the party against
whom such amendment or waiver is sought to be enforced.

 

71



--------------------------------------------------------------------------------

SECTION 13.5. Counterparts. This Agreement may be executed in two or more
counterparts any of which may be delivered by facsimile transmission and all of
which shall together constitute one and the same instrument.

SECTION 13.6. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed within such State, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws.

SECTION 13.7. Waiver of Jury Trial and Venue.

(a) Each party hereto hereby waives all right to trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement.

(b) Each party hereto hereby irrevocably submits to the jurisdiction of the
United States District Court of Delaware or, if such federal jurisdiction is
unavailable, in the state courts of the State of Delaware over any action
arising out of this Agreement, and each party hereto hereby irrevocably waives
any objection which such party may now or hereafter have to the laying of
improper venue or forum non conveniens. Each party hereto agrees that a judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any manner provided by law. Any and all service of process
and any other notice in any such suit, action or proceeding with respect to this
Agreement shall be effective against any party hereto if given as provided
herein.

SECTION 13.8. Severability. In case any one or more of the provisions contained
herein shall be invalid, illegal or unenforceable in any respect under any law,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.

SECTION 13.9. No Petition. The Purchaser covenants and agrees that it shall not,
prior to the date that is one year and one day after the final payment of any
series of investor certificates or any other series issued by the Master Trusts,
acquiesce, petition or otherwise invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against Prime,
Prime II or Master Trusts under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of Prime, Prime II or the Master Trusts
or any substantial part of its property or ordering the winding up or
liquidation of the affairs of Prime, Prime II or the Master Trusts.

SECTION 13.10. Public Announcement. Except for any notice which is required by
law or regulation, each of the Purchaser, on the one hand, and each Seller, on
the other hand, agrees that it shall not issue a press release, make any other
public statement or make any statement to the Employees with respect to the
transactions contemplated by this Agreement or the Ancillary Agreements without

 

72



--------------------------------------------------------------------------------

the prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. Each of the Purchaser, on the one hand, and each Seller, on
the other hand, agrees, if possible, to notify and consult with the other at
least twenty-four (24) hours in advance of filing any notice required by law or
regulation.

SECTION 13.11. Third-Party Beneficiaries. Nothing in this Agreement, expressed
or implied, shall confer on any person, other than the parties hereto and Prime
or their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities; provided that the provisions of Article XII shall
inure to the benefit of the Indemnified Parties.

SECTION 13.12. Schedules. The Schedules to this Agreement set forth, among other
things, items the disclosure of which is required under this Agreement either in
response to an express disclosure requirement contained in a provision of this
Agreement or as an exception to one or more of the representations or covenants
contained in this Agreement; provided that the mere inclusion of an item in a
Schedule as an exception to a representation shall not be considered an
admission by the disclosing party that such item (or any non-disclosed item or
information of comparable or greater significance) represents a material
exception or fact, event or circumstance or that such item has had or is
reasonably expected to result in a Material Adverse Effect with respect to the
disclosing party or the Business.

[Remainder of Page Intentionally Left Blank]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto as of the day and year first above written.

CITIBANK, N.A. By   /s/ Ray Quinlan   Name: Ray Quinlan   Title: Executive Vice
President

 

FEDERATED DEPARTMENT STORES, INC. By   /s/ Ronald W. Tysoe   Name: Ronald W.
Tysoe   Title: Vice Chair

 

FDS BANK By   /s/ Teresa Huxel  

Name: Teresa Huxel

 

Title: President and Chief Financial Officer

 

PRIME II RECEIVABLES CORPORATION By   /s/ Susan P. Storer   Name: Susan P.
Storer   Title: President



--------------------------------------------------------------------------------

Schedule 1.1(a)

Assigned Contracts

 

  •  

Visa-Branded Federated Department Stores Co-Branded Card Program Agreement dated
October 22, 2002 between FDS Bank (“FDSB”) and Visa U.S.A. Inc. (“Visa”)

 

  •  

Visa Partnership Program Member Commitment Document dated 12/17/99 signed by FDS
National Bank, predecessor in interest to FDSB.

 

  •  

Visa Incentive Network Issuer Participation Agreement between FDSB and Visa
effective as of May 2, 2005.

 

  •  

Debt Cancellation Joint Marketing and Administrative Services Agreement between
AON Enterprise Insurance Services, Inc., FACS Group, Inc. (“FACS”), and FDSB
dated _______, 2001, as amended.

 

  •  

Assurant contracts:

 

  o FACS Program Agreement effective March 1, 1997 between FACS and American
Bankers Insurance Company of Florida, American Bankers Life Assurance Company of
Florida, and Bankers American Life Assurance Company (collectively, “ABIG”), as
amended. [run off]

 

  o Letter dated November 27, 2001 from FACS to American Bankers Insurance
Company of Florida and American Bankers Life Assurance Company of Florida.

 

  o Letter dated February 25, 2002 from FACS to American Bankers Insurance
Company of Florida and American Bankers Life Assurance Company of Florida.

 

  o FACS and ABI Alliance Agreement effective February 1, 1998 between FACS and
ABIG.

 

  o FACS and ABI Accidental Death Program Agreement effective March 1, 1998
between FACS and ABIG. [run off]

 

  o Insurance Service Agreement effective July 1, 2002 among Fortis Benefits
Insurance, FACS, iTrust Insurance Agency, Inc. (“iTrust”), and FACS Insurance
Agency, Inc. (“FACS Insurance Agency”).

 

  o Letter dated March 23, 2005 from FACS to Assurant Group.

 

  o Subscription Agreement to National Bank of Commerce, Trustee, from Federated
Department Stores, Inc., executed by Federated Department Stores, Inc. on
May 26, 1998, by National Bank of Commerce, Trustee on June 16, 1998, and by
American Bankers Life Assurance Company of Florida and American Bankers
Insurance Company of Florida.



--------------------------------------------------------------------------------

  o FACS and RMI Membership Program Agreement, effective May 1, 1998, between
Roadgard Motor Club, Inc. and FACS. [run off]

 

  o FACS and Womensense Service Expense Reimbursement Agreement, effective
September 1, 1998, between Consumer Assist Network Association, Inc., d/b/a/
WomenSense and FACS. [run off]

 

  •  

Marketing Agreement dated as of February ______, 2002 between FACS and FDSB and
Trilegiant Corporation, as amended.

 

  •  

Revenue Enhancements Products Agreement between FACS, iTrust, and National Union
Fire Insurance Company of Pittsburgh, PA dated as of October 1, 2002.

 

  •  

Joint Marketing Agreement dated June __, 2001 between FACS and FDSB and Progeny
Marketing Innovations LLC (f/k/a FISI*Madison L.L.C.), as amended.

 

  •  

Consumer Credit Information and Credit Card Fraud Alert Registry Service
Agreement between CreditComm Service LLC and FACS dated April 5, 1999. [run off]

 

  •  

Joint Marketing Agreement between FACS and Health Benefit Service Incorporated
dated September 1, 2002. [run off]

 

  •  

Joint Marketing Agreement between FACS, FDSB, iTrust, and Aegon Direct Marketing
Services, Inc. dated January 1, 2002. [run off]

 

  •  

Agreement between National Home Life Assurance Company, National Home Life
Assurance Company of New York, National Liberty Marketing, Inc. and The Bon (A
Division of Allied Stores Corp.) dated October 1, 1984. [run off]

 

  •  

Agreement between National Home Life Assurance Company, National Home Life
Assurance Company of New York, National Liberty Marketing, Inc. and Maas
Brothers (A Unit of Allied Stores Corp.) dated August 1, 1985. [run off]

 

  •  

Promotion and Marketing Agreement between Signature Agency, Inc. and FACS dated
December 11, 2001. [run off]

 

  •  

Agreement between Financial and Credit Services Group (sic) and Montgomery Ward
Enterprises, Inc. and The Signature Life Insurance Company of America [run off]

 

  •  

Mailing Agreement between The FACS Group (Rich’s Department Stores) (sic) and
Credit Card Sentinel (CCS) dated August 3, 1990. [run off]

 

2



--------------------------------------------------------------------------------

  •  

Agreement between FACS, iTrust and Union Fidelity Life Insurance Company dated
March 1, 2002. [run off]

 

  •  

Service Agreement between Beneficial Standard Life Insurance Company
(“Beneficial”) and Jordan Marsh Company effective September 1, 1970 and dated
April 2, 1970, as amended. [run off]

 

  •  

Insurance Service Agreement between Beneficial and Shillito Rikes (a division of
Federated Department Stores, Inc.) effective August 30, 1985, as assigned to
Lazarus Agency Group, Inc. [run off]

 

  •  

Service Agreement between Allied Stores Corporation and Beneficial effective
October 1, 1977. [run off]

 

  •  

Marketing Agreement between American Leisure Industries, Inc. and Goldsmiths
Department Store (sic) dated October 6, 1987 as amended. [run off]

 

  •  

Service Agreement between Rich’s, a division of Federated Department Stores,
Inc., Bankers Security Life Insurance Society and Coverdell & Company, Inc.
dated May 1, 1986. [run off]

 

  •  

Agreement between Rich’s, a division of Federated Department Stores, Inc., and
Coverdell & Company, Inc. dated October 15, 1987. [run off]

 

  •  

Insurance Marketing and Administrative Agreement between Federated/Allied Credit
Services (sic) and Coverdell & Company, Inc. dated October 10, 1990. [run off]

 

  •  

Agreement between FACS and Coverdell & Company, Inc. dated June 20, 1994
regarding service fee adjustment on previously offered services. [run off]

 

  •  

20 1-page Agreements between General Vitamin Corporation and various divisions
of Federated Department Stores dated 1997-1999. [run off]

 

  •  

Insurance Producer Agreement between FACS, iTrust, FACS Insurance Agency, Balboa
Insurance Company, and Meritplan Insurance Company

 

3



--------------------------------------------------------------------------------

Schedule 1.1(b)(1)

Form of First Closing Statement

FDS Purchase Price

1. Gross Receivables in respect of the FDS Accounts ($_______)

Plus

2. [redacted]

Plus

3. [redacted]

Plus

4. [redacted]

Minus

5. [redacted]

Equals

6. [redacted]

Plus

7. [redacted]

 

4



--------------------------------------------------------------------------------

Schedule 1.1(b)(2)

Form of Second Closing Statement

GE/Macy’s Purchase Price

1. Gross Receivables in respect of the GE/Macy’s Accounts ($_______)

Plus

2. [redacted]

Plus

3. [redacted]

Equals

4. [redacted]

Plus

5. [redacted]

 

5



--------------------------------------------------------------------------------

Schedule 1.1(b)(3)

Form of Third Closing Statement

May Purchase Price

1. Gross Receivables in respect of the May Accounts ($_______)

Plus

2. [redacted]

Plus

3. [redacted]

Equals

4. [redacted]

Plus

5. [redacted]

 

6



--------------------------------------------------------------------------------

Schedule 1.1(c)(1)

Seller’s Knowledge

Ron Tysoe

Amy Hanson

Teresa Huxel

Padma Cariappa

Michael Gatio

Thomas Cole

 

7



--------------------------------------------------------------------------------

Schedule 1.1(c)(2)

Purchaser’s Knowledge

Michael Heyrich

Edward Turan

Julie Nelson

Jane Sherburne

William E. Johnson



--------------------------------------------------------------------------------

Schedule 1.1(d)

Form of Master File

See attached Data Dictionary

 

2



--------------------------------------------------------------------------------

Schedule 1.1(e)

Prime Securitization Bank Accounts

PRIME BANK ACCOUNTS

 

Bank of America    [redacted] PNC Bank    [redacted] Fifth Third Bank   
[redacted] First Hawaiian Bank    [redacted] USBank    [redacted] JPMorgan Chase
Bank    redacted PNC Bank    *[redacted]

 

* this account will be closed prior to the First Closing unless Citibank would
like to keep this account



--------------------------------------------------------------------------------

Schedule 1.1(f)

Prime Securitization Documents

 

  •  

Amended and Restated Pooling and Servicing Agreement, dated as of December 15,
1992 (the “Pooling and Servicing Agreement”), among the Company, Prime
Receivables Corporation (“Prime”) and JPMorgan Chase Bank (formerly known as The
Chase Manhattan Bank), successor to Chemical Bank, as Trustee

 

  o First Amendment, dated as of December 1, 1993, to the Pooling and Servicing
Agreement

 

  o Second Amendment, dated as of February 28, 1994, to the Pooling and
Servicing Agreement

 

  o Third Amendment, dated as of May 31, 1994, to the Pooling and Servicing
Agreement

 

  o Fourth Amendment, dated as of January 18, 1995, to the Pooling and Servicing
Agreement

 

  o Fifth Amendment, dated as of April 30, 1995, to the Pooling and Servicing
Agreement

 

  o Sixth Amendment, dated as of July 27, 1995, to the Pooling and Servicing
Agreement

 

  o Seventh Amendment, dated as of May 14, 1996, to the Pooling and Servicing
Agreement

 

  o Eighth Amendment, dated as of March 3, 1997, to the Pooling and Servicing
Agreement

 

  o Ninth Amendment, dated as of August 28, 1997, to the Pooling and Servicing
Agreement

 

  o Tenth Amendment, dated as of August 3, 1998, to the Pooling and Servicing
Agreement

 

  o Eleventh Amendment, dated as of March 23, 2000, to the Pooling and Servicing
Agreement

 

  o Twelfth Amendment, dated as of November 20, 2001, to the Pooling and
Servicing Agreement

 

  o Thirteenth Amendment, dated as of April 9, 2003, to the Pooling and
Servicing Agreement

 

  •  

Assumption Agreement under the Pooling and Servicing Agreement, dated as of
September 15, 1993

 

  •  

Series 1992-3 Supplement, dated as of January 5, 1993, to the Pooling and
Servicing Agreement [to be terminated prior to First Closing Date]

 

  •  

Series 2000-1 Supplement, dated as of December 7, 2000, to Amended and Restated
Pooling and Servicing Agreement dated as of December 15, 1992

 

2



--------------------------------------------------------------------------------

  •  

Receivables Purchase Agreement, dated as of December 15, 1992 (the “Receivables
Purchase Agreement”), among Abraham & Straus, Inc., Bloomingdale’s, Inc.,
Burdines, Inc., Jordan Marsh Stores Corporation, Lazarus, Inc., Rich’s
Department Stores, Inc., Stern’s Department Stores, Inc., The Bon, Inc. and
Prime

 

  o First Amendment, dated as of June 23, 1993, to the Receivables Purchase
Agreement

 

  o Second Amendment, dated as of December 1, 1993, to the Receivables Purchase
Agreement

 

  o Third Amendment, dated as of February 28, 1994, to the Receivables Purchase
Agreement

 

  o Fourth Amendment, dated as of May 31, 1994, to the Receivables Purchase
Agreement

 

  o Fifth Amendment, dated as of April 30, 1995, to the Receivables Purchase
Agreement

 

  o Sixth Amendment, dated as of August 26, 1995, to the Receivables Purchase
Agreement

 

  o Seventh Amendment, dated as of August 26, 1995, to the Receivables Purchase
Agreement

 

  o Eighth Amendment, dated as of May 14, 1996, to the Receivables Purchase
Agreement

 

  o Ninth Amendment, dated as of March 3, 1997, to the Receivables Purchase
Agreement

 

  o Tenth Amendment, dated as of March 23, 2000, to the Receivables Purchase
Agreement

 

  o Eleventh Amendment, dated as of November 20, 2001, to Receivables Purchase
Agreement

 

  o Twelfth Amendment, dated as of April 9, 2003, to Receivables Purchase
Agreement

 

  o First Supplement, dated as of September 15, 1993, to the Receivables
Purchase Agreement

 

  o Second Supplement, dated as of May 31, 1994, to the Receivables Purchase
Agreement

 

  o Third Supplement, dated as of August 26, 1995, to the Receivables Purchase
Agreement

 

  o Fourth Supplement, dated as of May 14, 1996, to the Receivables Purchase
Agreement

 

  •  

Depository Agreement, dated as of December 31, 1992, among Deerfield Funding
Corporation, now known as Seven Hills Funding Corporation (“Seven Hills”), the
Company, and JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank),
as Depository [to be terminated prior to First Closing Date]

 

  •  

Liquidity Agreement, dated as of December 31, 1992, among Seven Hills, the
Company, the financial institutions named therein, and Credit Suisse, New York
Branch, as Liquidity Agent [to be terminated prior to First Closing Date]

 

3



--------------------------------------------------------------------------------

  •  

Pledge and Security Agreement, dated as of December 31, 1992, among Seven Hills,
the Company, JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank),
as Depository and Collateral Agent, and the Liquidity Agent [to be terminated
prior to First Closing Date]

 

  •  

First Omnibus Amendment, dated as of December 19, 2003, among Seven Hills, the
Company, FDS Bank, Credit Suisse First Boston, New York Branch, JPMorgan Chase
Bank and the banks listed therein [to be terminated prior to First Closing Date]

 

  •  

Commercial Paper Dealer Agreement, dated as of December 31, 1992, among Seven
Hills, the Company, and Goldman Sachs Money Markets, L.P. [to be terminated
prior to First Closing Date]

 

  •  

Commercial Paper Dealer Agreement, dated as of November 2, 2001, between Seven
Hills, the Company and J.P. Morgan Securities Inc. (formerly known as Banc One
Capital Markets, Inc.) [to be terminated prior to First Closing Date]

 

  •  

Commercial Paper Dealer Agreement, dated as of November 15, 2001, between Seven
Hills, the Company and Credit Suisse First Boston [to be terminated prior to
First Closing Date]

 

4



--------------------------------------------------------------------------------

Schedule 1.1(g)

Prime II Securitization Documents

 

  •  

Receivables Purchase Agreement, dated as of January 22, 1997, among FDS Bank
(successor in interest to FDS National Bank) and Prime II Receivables
Corporation (“Prime II”)

 

  •  

Class A Certificate Purchase Agreement, dated as of January 22, 1997, among
Prime II, FDS Bank (successor in interest to FDS National Bank), The Class A
Purchasers Parties thereto and Credit Suisse First Boston, New York Branch, as
Agent

 

  •  

Class B Certificate Purchase Agreement, dated as of January 22, 1997, among
Prime II, FDS Bank (successor in interest to FDS National Bank), The Class B
Purchasers Parties thereto and Credit Suisse First Boston, New York Branch, as
Agent

 

  •  

Class A Certificate Purchase Agreement, dated as of July 6, 1999, by and among
Prime II, as Transferor, FDS Bank (successor in interest to FDS National Bank),
as Servicer, The Class A Purchasers, and PNC Bank, National Association, as
Agent and Administrative Agent (the “1999 Class A Certificate Purchase
Agreement”)

 

  o First Amendment to the 1999 Class A Certificate Purchase Agreement, dated as
of August 3, 1999

 

  o Second Amendment to the 1999 Class A Certificate Purchase Agreement, dated
as of October 10, 2000

 

  o Third Amendment to the 1999 Class A Certificate Purchase Agreement, dated as
of July 30, 2002

 

  o Fourth Amendment to the 1999 Class A Certificate Purchase Agreement, dated
May 25, 2004

 

  o Fifth Amendment to the 1999 Class A Certificate Purchase Agreement, dated
November 29, 2004

 

  •  

Class B Certificate Purchase Agreement, dated as of July 6, 1999, by and among
Prime II, as Transferor, FDS Bank (successor in interest to FDS National Bank),
as Servicer, The Class B Purchasers, and PNC Bank, National Association, as
Agent and Administrative Agent (the “1999 Class B Certificate Purchase
Agreement”)

 

  o First Amendment to the 1999 Class B Certificate Purchase Agreement, dated as
of August 3, 1999

 

  o Second Amendment to the 1999 Class B Certificate Purchase Agreement, dated
as of October 10, 2000

 

  o Third Amendment to the 1999 Class B Certificate Purchase Agreement, dated as
of July 30, 2002

 

  o Fourth Amendment to the 1999 Class B Certificate Purchase Agreement, dated
May 25, 2004

 

  o Fifth Amendment to the 1999 Class B Certificate Purchase Agreement, dated
November 29, 2004



--------------------------------------------------------------------------------

  •  

Class A Certificate Purchase Agreement, dated as of November 6, 2002, by and
among Prime II, as Transferor, FDS Bank, as Servicer, The Class A Purchasers,
and Bank One, NA (Main Office Chicago), as Agent and Administrative Agent (“the
2002 Class A Certificate Purchase Agreement”)

 

  o First Amendment to the 2002 Class A Certificate Purchase Agreement, dated
November 4, 2004

 

  •  

Class B Certificate Purchase Agreement, dated as of November 6, 2002, by and
among Prime II, as Transferor, FDS Bank, as Servicer, The Class B Purchasers,
and Bank One, NA (Main Office Chicago), as Agent and Administrative Agent (the
“2002 Class B Certificate Purchase Agreement”)

 

  o First Amendment to the 2002 Class B Certificate Purchase Agreement, dated
November 4, 2004

 

  •  

Pooling and Servicing Agreement, dated as of January 22, 1997, (the “Prime II
Pooling and Servicing Agreement”) among Prime II, FDS Bank (successor in
interest to FDS National Bank) and JPMorgan Chase Bank (formerly known as The
Chase Manhattan Bank), as Trustee

 

  o First Amendment to Prime II Pooling and Servicing Agreement, dated as of
July 5, 2002, by and among Prime II, as Transferor, FDS Bank, as Servicer, and
JPMorgan Chase Bank, as Trustee

 

  •  

Series 1997-1 Variable Funding Supplement, dated as of January 22, 1997, to the
Prime II Pooling and Servicing Agreement

 

  o First Amendment to Series 1997-1 Variable Funding Supplement, dated as of
June 19, 2000, to the Prime II Pooling and Servicing Agreement

 

  o Second Amendment to Series 1997-1 Variable Funding Supplement, dated as of
July 5, 2002, to the Prime II Pooling and Servicing Agreement

 

  •  

Series 1999-1 Variable Funding Supplement, dated as of July 6, 1999, to the
Prime II Pooling and Servicing Agreement

 

  o First Amendment to Series 1999-1 Variable Funding Supplement, dated as of
August 1, 2000, to the Prime II Pooling and Servicing Agreement

 

  o Second Amendment to Series 1999-1 Variable Funding Supplement, dated as of
July 5, 2002, to the Prime II Pooling and Servicing Agreement

 

  •  

Series 2002-1 Variable Funding Supplement, dated as of November 6, 2002, to the
Prime II Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Schedule 1.1(h)

Termination Fee

$[redacted]



--------------------------------------------------------------------------------

Schedule 5.1(c)

Governmental and Third Party Consents

Requisite Regulatory Approvals

HSR, if applicable.

Bank Merger Act with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

OTS approval with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

OCC approval and OTS approval with respect to the purchase of the CEBA Equity
Interests.

Third Party Consents

Software License Agreement between Pitney Bowes docSense, Inc. as licensor, and
FACS and Federated Systems Group, Inc. (“FSG”) as licensee, dated as of
March 18, 2003. [Contract to be amended to permit the activities contemplated by
the Program Agreement.]

Master Software Agreement between Exstream Software, Inc. as licensor, and FACS
and FSG as licensee, dated January 1, 2003. [Contract to be amended to permit
the activities contemplated by the Program Agreement.]

Professional Services Agreement between Prinova Technologies, Inc. and FACS,
dated August 4, 2004, and related Statements of Work and Support Services
Agreement. [Contract to be amended to permit the activities contemplated by the
Program Agreement.]

IT Services Agreement between Xerox Global Services, Inc. and its parent company
Xerox Corporation (jointly, “XGS”) and FACS, dated as of November 24, 2004, and
related Statement of Work and EOMS Software Ver 8.__ Master License and Support
Agreement. [Contract to be amended to permit the activities contemplated by the
Program Agreement.]

Services Agreement for Custom Scoring Models between Experian Information
Solutions, Inc. and FACS dated June 7, 2004, as amended. [Contract to be amended
to permit the activities contemplated by the Program Agreement.]

FACS GROUP, INC. AGREEMENT between FACS and Fair, Isaac and Company,
Incorporated (“FICO”) signed June 26 and June 30, 1998 (prop behavior
scorecard).



--------------------------------------------------------------------------------

[Contract to be amended to permit the activities contemplated by the Program
Agreement.]

FINGERHUT CORPORATION TRIAD SOFTWARE SYSTEM LICENSE AGREEMENT between Fingerhut
Corporation (“Fingerhut”) and FICO signed August 7 and 13, 1997, as assigned by
Fingerhut to FACS in Assignment and Assumption Agreement between Fingerhut,
FACS, and FICO dated May 24, 2000, as amended. [Contract to be amended to permit
the activities contemplated by the Program Agreement.]

Master Customer Agreement between HNC Software, Inc. and FSG dated as of
March 29, 2001. [Contract to be amended to permit the activities contemplated by
the Program Agreement.]

Assurant contracts:

FACS Program Agreement effective March 1, 1977 between FACS and American Bankers
Insurance Company of Florida, American Bankers Life Assurance Company of
Florida, and Bankers American Life Assurance Company (collectively, “ABIG”), as
amended. [run off]

FACS and ABI Alliance Agreement effective February 1, 1998 between FACS and ABIG

FACS and ABI Accidental Death Program Agreement effective March 1, 1998 between
FACS and ABIG. [run off]

Insurance Service Agreement effective July 1, 2002 among Fortis Benefits
Insurance, FACS, iTrust Insurance Agency, Inc. (“iTrust”), and FACS Insurance
Agency, Inc. (“FACS Insurance Agency”).

FACS and RMI Membership Program Agreement, effective May 1, 1998 between
Roadgard Motor Club, Inc. and FACS. [run off]

FACS and Womensense Service Expense Reimbursement Agreement, effective
September 1, 1998, between Consumer Assist Network Association, Inc., d/b/a/
WomenSense and FACS. [run off]

Marketing Agreement dated as of February ______, 2002 between FACS and FDSB and
Trilegiant Corporation, as amended.

Revenue Enhancements Products Agreement between FACS, iTrust, and National Union
Fire Insurance Company of Pittsburgh, PA dated as of October 1, 2002.

Joint Marketing Agreement dated June __, 2001 between FACS and FDSB and Progeny
Marketing Innovations LLC (f/k/a FISI*Madison L.L.C.), as amended

Consumer Credit Information and Credit Card Fraud Alert Registry Service
Agreement between CreditComm Service LLC and FACS dated April 5, 1999. [run off]



--------------------------------------------------------------------------------

Perpetual License Agreement, by and between Group 1 Software, Inc. and Federated
Systems Group, Inc. dated March 30, 1990 and Addenda #2-11

Software License Agreement by and between Vanguard Integrity Professionals and
Federated Systems Group, Inc. dated September 29, 1997

License Agreement, by and between The Systems Center, Inc. and The Sabre Group,
dated June 28, 1988

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated October 15, 1987

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated August 28, 1989

Proprietary Software License Agreement, by and between Advanced Software
Technologies Company, Ltd. and The Sabre Group dated January 28, 1988

CPU License Agreement, by and between Levi, Ray & Shoup, Inc. and Federated
Systems Group, Inc. dated March 11, 1998

Software License and Services Agreement, by and between LBSS, Inc. and Federated
Systems Group, Inc. dated November 3, 2000

Permanent License Agreement for Proprietary Software Products and Maintenance,
by and between Compuware Corporation and The Sabre Group, dated March 28, 1986

Enterprise Addendum, by and between Compuware Corporation and Federated Systems
Group, Inc., dated August 31. 2001 and Enterprise Schedule No. 1



--------------------------------------------------------------------------------

Schedule 5.1(e)(2)

SEC Reports; Other Financial Information

The financial information included in the following sections of the Confidential
Information Memorandum dated November 2004 (including any revisions):

Portfolio Overview and Portfolio Summary charts on pages 9 and 10

Section 3D (Portfolio Overview), pages 25-30

Summary Credit Statistics, page 36

Operating Expenses, page 45

Flamingo Portfolio Summary (FDS 04, GECC 04, Prem 04, Base 04, SAV 04, and
Stratification Data sections)

The financial information included in the following section of the Preliminary
Indication of Interest Instructions, dated as of December 1, 2004:

Section vii, Key Assumptions



--------------------------------------------------------------------------------

Schedule 5.1(f)

Absence of Certain Changes

2005 YTD Portfolio and Operational Enhancements and Changes

 

  a. New loyalty program for Macy’s (“STAR Rewards”)

 

  i. New card designs and overall card structure

 

  ii. Statement re-design (including rewards certificate on statement)

 

  iii. Modified risk reissue criteria to include behavior score

 

  iv. On-line activation capability on macy’s.com

 

  v. “STAR Rewards” marketing collateral

 

  b. Change in hours of operation for Customer Service

 

  i. Extended hours (nights and weekends) for home calls – July 2005

 

  ii. New hours include all store hours availability for home calls

 

  c. Changes to acquisition score cut for VISA accounts

 

  i. [redacted]

 

  d. Changes to acquisition score cut for proprietary accounts

 

  i. [redacted]

 

  ii. [redacted]

 

  e. [redacted]

 

  f. Fraud prevention referrals for STAR Rewards launch

 

  i. [redacted]

 

  ii. [redacted]

 

  iii. [redacted]

 

  g. International Service Fee Assessment planned for July 2005

 

  h. On-line EZ-Pay capabilities accessible on macy’s.com

 

  i. Effective in March, 2005

 

  i. Language of Preference capabilities

 

  i. Ability for customer to request statements and credit correspondence to be
delivered in Spanish

 

  ii. Available during Spring season 2005

 

  j. Expansion of Indian Call Center Support

 

  i. [redacted]



--------------------------------------------------------------------------------

Schedule 5.1(h)

Litigation

 

Date Served

  

Case Name

        John W. Morrow vs. The Bon Marche and FACS Group, Inc.    [redacted]
2/4/2004    Barbara Kelly v. Bloomingdale’s, Inc.    [redacted] 6/16/2003   
Carlos M. Benitez, Jr. vs. Experian Corp. y/o Experian Inc, Equifax Corp y/o
Equifax Inc, Trans Union Corp y/o Trans Union Inc, Macys de Puerto Rico, et al
   [redacted] 7/27/2004    Elizabeth A. Olson v. The Bon, Inc. and FACS Group   
[redacted] 1/10/2005    Huguette A. Flambert Riboul v. Macy’s    [redacted]
7/31/2002    Emily J. Moskowitz vs. Bloomingdale’s, Inc    [redacted] 3/1/2005
   Felix R. Gonzalez v. Experian Information Solutions, Inc., FDS National Bank,
et. al.    [redacted] 12/3/2004    Kenneth J. Warren vs. FACS Group, Inc.   
[redacted] 3/9/2005    Benjamin Chiang vs. Rich’s Department Stores, Inc. d/b/a/
Rich’s-Macy’s    [redacted] 3/9/2005    Ava Lee vs. Rich’s Department Stores,
Inc. d/b/a/ Rich’s-Macy’s    [redacted] 1/11/2005    Laura Morales v. Burdines,
Inc. and Premier Recovery, Inc.    [redacted]



--------------------------------------------------------------------------------

3/2/2005    Shaunda N. Williams v. Trans Union LLC, Belden Jewelers, a Division
of Sterling Jewelers, Inc., W.S. Badcock Corporation, dba Badcock Home
Furnishing Centers, Burdines, A Division of Federated Systems Group, Inc.   
[redacted] Feb. 2005    Ignacio Agustin Gomez v. Macy’s Department Stores, Inc.,
et al    [redacted] 5/2/2005    William C. Roberts v. FDS Bank, Federated Dept.
Stores, Macy’s East    [redacted]



--------------------------------------------------------------------------------

Schedule 5.1(l)(4)

Accounts

See Schedule 5.1(f).



--------------------------------------------------------------------------------

Schedule 5.1(q)

Outstanding Liabilities of Prime

$400mm of Class A Certificates from Series 2000-1 Series Supplement

Accrued interest on the $400mm Class A Certificates



--------------------------------------------------------------------------------

Schedule 5.1(r)

Intellectual Property

 

  •  

the Program Agreement (as provided and as permitted thereunder)

 

  •  

the GE/Macy’s Program Agreement

 

  •  

agreements with respect to rental of the Cardholder List (or other list
containing the same or a portion of the information contained in the Cardholder
List)

 

  •  

agreements with respect to ancillary products

 

  •  

agreements with respect to products offered through inserts, fillers and
bangtails

[redacted]



--------------------------------------------------------------------------------

Schedule 5.2(c)

Governmental and Third Party Consents

HSR, if applicable.

Bank Merger Act with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

OCC approval to charter CEBA Bank.

OCC approval to establish CEBA Bank as an operating subsidiary of Citibank N.A.

FDIC approval for Federal deposit insurance for CEBA Bank.



--------------------------------------------------------------------------------

Schedule 6.16

May Portfolio Calculations and Procedures

The requirement set forth in clause (i) of Section 6.16(b) shall be deemed not
satisfied if the May Net Yield for the 12 Fiscal Month period ending at the end
of the second Fiscal Month preceding the date on which the Third Closing Date is
scheduled (for purposes of this Schedule, the “Measurement Period”) to occur is
[redacted].

For purposes of the above calculation:

“Average May Cardholder Indebtedness” means, for the Measurement Period,
(a) Cardholder Indebtedness under the May Accounts, calculated on a sum of
cycles basis of reporting monthly receivables under the Accounts, as of the end
of each day during such period divided by (b) the number of days in such period.

“May Net Charge-Offs” means, for Measurement Period, concessions, reversals and
write-offs of finance charges, late fees, NSF fees, pay-by-phone fees and other
similar fees taken on the May Accounts during such period, net of (A) any
recoveries of concessions, reversals and write-offs of such charges and fees
during such period and (B) any such concessions, write-offs and reversals
referred to above that would constitute one-time charges relating to the
integration of the May Accounts into the Business and the adjustment of
operating policies relating thereto.

“May Net Credit Income” means, for the Measurement Period, an amount equal to
(a), the sum of assessed or accrued finance charges and late fees, NSF fees,
pay-by-phone fees and other similar fees on the May Accounts during such period,
minus (b) the Net May Charge-Offs for such period.

“May Net Yield” means, for Measurement Period, (i) May Net Credit Income for
such period, divided by (ii) Average May Cardholder Indebtedness for such
period.



--------------------------------------------------------------------------------

Schedule 6.17

Interim Servicing Reports

Weekly New Account and Penetration results by division, by region along with
month to date, year to date figures

Monthly New Account Acquisition Summary

Credit Granting Summary Data Report

Weekly Collection Roll Rate Reports / Write-off Forecasts

Rolling Operation Forecast



--------------------------------------------------------------------------------

Schedule 7.1

Third Party Consents Required for Closing

Order Form executed October 27, 1999, between Computer Associates International,
Inc. and Federated Systems Group, Inc., with addenda and supplements.



--------------------------------------------------------------------------------

Schedule 9.2(b)

May Financial Information

FDS shall, subject to Section 6.16, make the representation set forth in
Section 5.1(e)(2) pursuant to Section 9.2(b) on the Third Closing Date solely
with respect to the financial information included in the following sections of
the Project Milan Confidential Information Memorandum dated April 2005:

Overview of May Credit Card Portfolio, pages 6, 25, 26

Summary Financial Information, Operating Expenses and Accounting Policies on
pages 21, 22 and 23, respectively

New Account Summary, page 37

Milan Statistical Appendix (May Department Stores and Marshall Field’s sections)



--------------------------------------------------------------------------------

ANNEX A

Program Agreement

[filed separately]



--------------------------------------------------------------------------------

ANNEX B

Form of First Instrument of Assignment and Assumption

AGREEMENT, dated as of ______ __, 2005, between Federated Department Stores,
Inc., a Delaware corporation (“FDS”), FDS Bank, a federally chartered stock
savings bank (“FDS Bank”), Prime II Receivables Corporation, a Delaware
corporation (“Prime II”), and Citibank, N.A., a national banking association
(the “Purchaser”).

WITNESSETH:

WHEREAS, FDS, FDS Bank, Prime II and the Purchaser are parties to that certain
Purchase, Sale and Servicing Transfer Agreement, dated as of June 1, 2005 (the
“Purchase and Sale Agreement”); and

WHEREAS, pursuant to the Purchase and Sale Agreement, FDS, FDS Bank and Prime II
have agreed to sell all of their right, title and interest in and to the FDS
Assets to the Purchaser, and the Purchaser has agreed to purchase such right,
title and interest in and to the FDS Assets and to assume the FDS Liabilities;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth, subject to the terms and
conditions of the Purchase and Sale Agreement, FDS, FDS Bank, Prime II and the
Purchaser agree as follows:

1. Assignment of Specified Assets. Effective as of the date hereof, FDS Bank and
Prime II do hereby sell, convey and assign to the Purchaser, free and clear of
all Liens, except Permissible Liens, all of their right, title and interest in,
to and under the Specified Assets that constitute the FDS Assets and the
Purchaser hereby accepts the foregoing assignment of such Specified Assets, upon
the terms and conditions set forth in the Purchase and Sale Agreement.

2. Assignment of Other FDS Assets. Effective as of the date hereof, FDS, FDS
Bank and Prime II do hereby sell, convey and assign (or cause their Subsidiaries
to sell, convey and assign) to the Purchaser, free and clear of all Liens,
except Permissible Liens, all of their right, title and interest in, to and
under the FDS Assets, other than the Specified Assets that constitute the FDS
Assets, and the Purchaser hereby accepts the foregoing assignment of such FDS
Assets, upon the terms and conditions set forth in the Purchase and Sale
Agreement.

3. Assumption of FDS Liabilities. Effective as of the date hereof, the Purchaser
does hereby assume, and agrees to pay, defend, discharge and perform as and when
due the FDS Liabilities, upon the terms and conditions set forth in the Purchase
and Sale Agreement. For greater certainty, the Purchaser will not be assuming or
agreeing to pay, defend, discharge and perform the Excluded Liabilities.



--------------------------------------------------------------------------------

4. No Third Party Beneficiaries. Subject to the terms and conditions of the
Purchase and Sale Agreement, this Agreement shall be binding upon and inure
solely to the benefit of the Purchaser and its permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other
Person, any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

5. Amendments and Waivers. This Agreement may be amended, and any provision
hereof waived, but only in writing signed by the party against whom such
amendment or waiver is sought to be enforced.

6. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed within such State, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

7. Counterparts. This Agreement may be executed in counterparts, which may be
delivered by facsimile transmission. Each counterpart shall be deemed an
original, and all counterparts taken together shall constitute one and the same
instrument.

8. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings set forth in the Purchase and Sale Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first above written.

 

FEDERATED DEPARTMENT STORES, INC. By:     Name: Title:

 

FDS BANK By:     Name: Title:

 

PRIME II RECEIVABLES CORPORATION By:     Name: Title:

 

CITIBANK, N.A. By:     Name: Title:



--------------------------------------------------------------------------------

ANNEX C

Form of Second Instrument of Assignment and Assumption

AGREEMENT, dated as of ______ __, 200_, between Federated Department Stores,
Inc., a Delaware corporation (“FDS”), FDS Bank, a federally chartered stock
savings bank (“FDS Bank”), and Citibank, N.A., a national banking association
(the “Purchaser”).

WITNESSETH:

WHEREAS, FDS, FDS Bank, Prime II Receivables Corporation and the Purchaser are
parties to that certain Purchase, Sale and Servicing Transfer Agreement, dated
as of June 1, 2005 (the “Purchase and Sale Agreement”); and

WHEREAS, pursuant to the Purchase and Sale Agreement, FDS and FDS Bank have
agreed to sell all of their right, title and interest in and to the GE/Macy’s
Assets to the Purchaser, and the Purchaser has agreed to purchase such right,
title and interest in and to the GE/Macy’s Assets and to assume the GE/Macy’s
Liabilities;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth, subject to the terms and
conditions of the Purchase and Sale Agreement, FDS, FDS Bank and the Purchaser
agree as follows:

1. Assignment of Specified Assets. Effective as of the date hereof, FDS Bank
does hereby sell, convey and assign to the Purchaser, free and clear of all
Liens, except Permissible Liens, all of their right, title and interest in, to
and under the Specified Assets that constitute the GE/Macy’s Assets and the
Purchaser hereby accepts the foregoing assignment of such Specified Assets, upon
the terms and conditions set forth in the Purchase and Sale Agreement.

2. Assignment of Other GE/Macy’s Assets. Effective as of the date hereof, FDS
and FDS Bank do hereby sell, convey and assign (or cause their Subsidiaries to
sell, convey and assign) to the Purchaser, free and clear of all Liens, except
Permissible Liens, all of their right, title and interest in, to and under the
GE/Macy’s Assets, other than the Specified Assets that constitute the GE/Macy’s
Assets, and the Purchaser hereby accepts the foregoing assignment of the such
GE/Macy’s Assets, upon the terms and conditions set forth in the Purchase and
Sale Agreement.

3. Assumption of GE/Macy’s Liabilities. Effective as of the date hereof, the
Purchaser does hereby assume, and agrees to pay, defend, discharge and perform
as and when due the GE/Macy’s Liabilities, upon the terms and conditions set
forth in the Purchase and Sale Agreement. For greater certainty, the Purchaser
will not be assuming or agreeing to pay, defend, discharge and perform the
Excluded Liabilities.



--------------------------------------------------------------------------------

4. No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Purchaser and its permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other
Person, any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

5. Amendments and Waivers. This Agreement may be amended, and any provision
hereof waived, but only in writing signed by the party against whom such
amendment or waiver is sought to be enforced.

6. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed within such State, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

7. Counterparts. This Agreement may be executed in counterparts, which may be
delivered by facsimile transmission. Each counterpart shall be deemed an
original, and all counterparts taken together shall constitute one and the same
instrument.

8. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings set forth in the Purchase and Sale Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first above written.

 

FEDERATED DEPARTMENT STORES, INC. By:     Name: Title:

 

FDS BANK By:     Name: Title:

 

CITIBANK, N.A. By:     Name: Title:



--------------------------------------------------------------------------------

ANNEX D

Form of Third Instrument of Assignment and Assumption

AGREEMENT, dated as of ______ __, 200_, between Federated Department Stores,
Inc., a Delaware corporation (“FDS”), FDS Bank, a federally chartered stock
savings bank (“FDS Bank”) and Citibank, N.A., a national banking association
(the “Purchaser”).

WITNESSETH:

WHEREAS, FDS, FDS Bank, Prime II Receivables Corporation and the Purchaser are
parties to that certain Purchase, Sale and Servicing Transfer Agreement, dated
as of June 1, 2005 (the “Purchase and Sale Agreement”); and

WHEREAS, pursuant to the Purchase and Sale Agreement, FDS and FDS Bank have
agreed to sell all of their right, title and interest in and to the May Assets
to the Purchaser, and the Purchaser has agreed to purchase such right, title and
interest in and to the May Assets and to assume the May Liabilities;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth, subject to the terms and
conditions of the Purchase and Sale Agreement, FDS, FDS Bank and the Purchaser
agree as follows:

1. Assignment of Specified Assets. Effective as of the date hereof,
[            ] do[es] hereby sell, convey and assign to the Purchaser, free and
clear of all Liens, except Permissible Liens, all of [their][its] right, title
and interest in, to and under the Specified Assets that constitute the May
Assets and the Purchaser hereby accepts the foregoing assignment of such
Specified Assets, upon the terms and conditions set forth in the Purchase and
Sale Agreement.

2. Assignment of Other May Assets. Effective as of the date hereof, FDS and FDS
Bank do hereby sell, convey and assign (or cause May Bank to sell, convey and
assign) to the Purchaser, free and clear of all Liens, except Permissible Liens,
all of their right, title and interest in, to and under the May Assets, other
than the Specified Assets that constitute the May Assets, and the Purchaser
hereby accepts the foregoing assignment of such May Assets, upon the terms and
conditions set forth in the Purchase and Sale Agreement.

3. Assumption of May Liabilities. Effective as of the date hereof, the Purchaser
does hereby assume, and agrees to pay, defend, discharge and perform all May
Liabilities, upon the terms and conditions set forth in the Purchase and Sale
Agreement. For greater certainty, the Purchaser will not be assuming or agreeing
to pay, defend, discharge and perform the Excluded Liabilities.

4. No Third Party Beneficiaries. Subject to the terms and conditions of the
Purchase and Sale Agreement, this Agreement shall be binding upon and inure
solely to the benefit of the Purchaser and its permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other
Person, any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.



--------------------------------------------------------------------------------

5. Amendments and Waivers. This Agreement may be amended, and any provision
hereof waived, but only in writing signed by the party against whom such
amendment or waiver is sought to be enforced.

6. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed within such State, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

7. Counterparts. This Agreement may be executed in counterparts, which may be
delivered by facsimile transmission. Each counterpart shall be deemed an
original, and all counterparts taken together shall constitute one and the same
instrument.

8. Defined Terms. Capitalized terms used herein but not defined shall have the
meanings set forth in the Purchase and Sale Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first above written.

FEDERATED DEPARTMENT STORES, INC. By:     Name: Title:

 

FDS BANK By:     Name: Title:

 

CITIBANK, N.A. By:     Name: Title:



--------------------------------------------------------------------------------

ANNEX E

Summary of Terms of CEBA Equity Interests

Preliminary Terms of Preferred Stock,

CEBA Bank Charter and Stockholders Agreement

 

Issuer:    A newly formed national bank (“Newco”). Newco Purpose:    To offer
and issue FDS Credit Cards (as defined in the Program Agreement; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Program Agreement or the Purchase Agreement, as applicable)
and Approved Ancillary Products in accordance with the terms and conditions of
the Program Agreement and all activities incidental thereto (the “Business”).
CEBA Bank will not engage in any business or issue any Credit Cards except
pursuant to the Program Agreement. CEBA Bank will at all times during the Term
conform its operations so as to meet the requirements of 12 U.S.C. 1841(c)(2) or
any comparable successor statute. Purchaser:    FDS Bank, a federally-chartered
stock savings bank or Federated Department Stores, Inc., a Delaware corporation.
Securities:    Series A Preferred Stock of Newco (the “ Preferred Stock”).
Amount of Issue:    $[redacted]. Ranking:    The Preferred Stock will, with
respect to all rights, rank junior to all other classes and series of preferred
stock of Newco. Voting Rights:    Each share of Preferred Stock shall be
entitled to one vote per share on all matters to which the holders of Preferred
Stock are entitled to vote. The Preferred Stock shall not be entitled to vote on
any matter as a class with the common stock of Newco. The Preferred Stock shall
not have any voting rights except as required by law and except as set forth
below under “Directors” and “Governance”. The class of Preferred Stock shall
have no more than 19% of the aggregate voting power of Newco.



--------------------------------------------------------------------------------

Directors:    The Preferred Stock, as a class, shall be entitled to elect one
director to the board of directors of Newco (the “Board”). For so long as the
Equity Holder (as defined below) owns, in the aggregate, at least 49% of the
outstanding shares of Preferred Stock, the Equity Holder shall be entitled to
elect such director. Newco’s articles of association shall provide that the
Board shall be comprised of at least six members. At any meeting of Newco
stockholders to elect directors, Citibank will vote all its shares of capital
stock of Newco in favor of the Equity Holder’s nominee. Dividends:    The
Preferred Stock will not pay dividends. Liquidation Preference:    Upon any
liquidation, dissolution or winding up of Newco, as the case may be, the holders
of the Preferred Stock shall be entitled to receive an amount equal to the Issue
Price. Redemption:   

Subject to FDS’ repurchase rights in the event of the termination of the Program
Agreement, Newco may redeem the Preferred Stock: (i) upon the expiration of the
Program Agreement; (ii) upon the termination of the Program Agreement by either
FDS or Citibank; or (iii) in the event any Equity Holder (other than FDS) is no
longer a wholly owned Subsidiary of FDS.

 

The redemption price shall be equal to the Issue Price.

Transferability:    The Preferred Stock shall not be transferable without the
prior written consent of Newco, provided that upon 10 business days’ prior
written notice to Newco, any FDS holder may transfer the Preferred Stock to FDS
or one or more of its other wholly owned Subsidiaries (FDS Bank, FDS or such
wholly owned Subsidiary of FDS, as the case may be, the “Equity Holder”).
Anti-Dilution:    Customary adjustments for stock splits, combinations,
reclassifications, stock dividends, stock repurchases, issuances of Preferred
Stock and other structural changes. Capital Contributions:    The Equity Holder
shall not be required to make any capital contributions to Newco. Governance:   

Notwithstanding anything to the contrary contained herein, except to the extent
required by Newco’s chartering authority or as required by applicable law, for
so long as the Equity Holder owns at least 49% of the outstanding shares of
Preferred Stock, in addition to any rights provided by applicable law, Newco
shall not take any of the following actions without the affirmative vote of the
Equity Holder:

 

(1)    amend Newco’s articles of association or bylaws if such amendment would
adversely affect the rights of the Equity Holder set forth herein as a
stockholder of Newco or the rights of FDS and its Affiliates under the Program
Agreement and Ancillary Agreements;

 

(2)    change the Purpose of Newco or enter into any line of business or
activities other than the Business;

 

(3)    make any equity investment in any other Person (including the creation of
any Subsidiary);



--------------------------------------------------------------------------------

  

(4)    originate, purchase or otherwise acquire any Credit Card accounts, or
issue, offer, sponsor or market any Credit Card or Ancillary Product, except in
any such case to the extent permitted by the Program Agreement;

 

(5)    consummate or become obligated to consummate any (a) consolidation or
merger of Newco with or into another entity or any other business combination,
whether by asset or stock sale or otherwise, (b) sale of significant assets of
Newco or any of its Subsidiaries, other than in accordance with the terms of the
Program Agreement; or (c) acquisition of equity or debt of another Person (other
than extensions of credit to Cardholders in respect of the Accounts in
accordance with the Program Agreement or otherwise as expressly permitted by the
Program Agreement) or substantially all or any material portion of the assets or
business of another Person;

 

(6)    issue any additional shares of Preferred Stock to any Person other than
to FDS or any of its wholly owned Subsidiaries;

 

(7)    consent to the appointment by the FDIC or any other regulatory authority
having jurisdiction over Newco of a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of Newco or any substantial part
of its properties, or the winding-up or liquidation of the affairs of Newco.

 

At FDS Bank’s reasonable discretion, the foregoing consent rights will be
addressed as appropriate in the Newco Charter or in a Stockholders Agreement.

Exculpation; Indemnification; Insurance:    To the fullest extent permitted by
federal law, no director of Newco shall be liable to Newco or any other
stockholder or director, except by reason of such Person’s (a) willful
misconduct, fraud or bad faith or (b) receipt from Newco of a personal benefit
to which such Person is not legally entitled. Each director of Newco shall be
indemnified by Newco against any claims against such Person by reason of the
fact that he or she is a director of Newco. Newco shall purchase and maintain
customary insurance (including directors’ and officers’ liability insurance);
provided that, in lieu thereof, the Newco may provide such coverage pursuant to
insurance policies maintained by it or its other Affiliates. Liens:    The
Equity Holder shall not permit or allow any of the shares of Preferred Stock
held by it to become subject to any Lien.



--------------------------------------------------------------------------------

Other Terms:    This term sheet does not include a description of all of the
terms, conditions and other provisions that are to be contained in the
definitive documentation governing such matters, which remain subject to
discussion and negotiation to the extent not inconsistent with the specific
matters set forth herein. Governing Law:   

Newco charter: Federal law.

 

Stockholders Agreement: Delaware law